Exhibit 10.1

 

--------------------------------------------------------------------------------

LOGO [g59087img001.jpg]

CREDIT AGREEMENT

dated as of August 17, 2007

among

YRC WORLDWIDE INC.,

The CANADIAN BORROWERS and UK BORROWERS Parties Hereto,

The Lenders Party Hereto,

BANK OF AMERICA, N.A.

SUNTRUST BANK,

as Syndication Agents,

US BANK NATIONAL ASSOCIATION

WACHOVIA BANK, NATIONAL ASSOCIATION

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CHICAGO BRANCH,

as Documentation Agents,

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, TORONTO BRANCH,

as Canadian Agent,

J.P. MORGAN EUROPE LIMITED,

as UK Agent,

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

as Administrative Agent

 

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC.,

as Sole Bookrunner and Sole Lead Arranger

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I Definitions SECTION 1.01.    Defined Terms    1
SECTION 1.02.    Classification of Loans and Borrowings    35 SECTION 1.03.   
Terms Generally    35 SECTION 1.04.    Accounting Terms; GAAP    35
SECTION 1.05.    Foreign Currency Calculations    35 ARTICLE II The Credits   
36 SECTION 2.01.    Commitments    36 SECTION 2.02.    Loans and Borrowings   
37 SECTION 2.03.    Requests for Borrowings    38 SECTION 2.04.    Canadian
Bankers’ Acceptances    39 SECTION 2.05.    Swingline Loans    43 SECTION 2.06.
   Letters of Credit    45 SECTION 2.07.    Funding of Borrowings    50
SECTION 2.08.    Interest Elections    51 SECTION 2.09.    Termination and
Reduction of Commitments    52 SECTION 2.10.    Increase in Commitments    53
SECTION 2.11.    Repayment of Loans; Evidence of Debt    54 SECTION 2.12.   
Prepayment of Loans    55 SECTION 2.13.    Fees    56 SECTION 2.14.    Interest
   58 SECTION 2.15.    Alternate Rate of Interest    60 SECTION 2.16.   
Increased Costs    60 SECTION 2.17.    Break Funding Payments    61
SECTION 2.18.    Taxes    62 SECTION 2.19.    Payments Generally; Pro Rata
Treatment; Sharing of Set-offs    69 SECTION 2.20.    Mitigation Obligations;
Replacement of Lenders    71 SECTION 2.21.    Designation of Subsidiary
Borrowers    71 ARTICLE III Representations and Warranties    72 SECTION 3.01.
   Organization; Powers    72 SECTION 3.02.    Authorization; Enforceability   
73 SECTION 3.03.    Governmental Approvals; No Conflicts    73 SECTION 3.04.   
Financial Condition; No Material Adverse Change    73 SECTION 3.05.   
Properties; Insurance    74 SECTION 3.06.    Litigation and Environmental
Matters    74 SECTION 3.07.    Compliance with Laws and Agreements    74
SECTION 3.08.    Investment Company Status    75 SECTION 3.09.    Taxes    75

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 3.10.    ERISA    75 SECTION 3.11.    Subsidiaries;
Ownership of Capital Stock    75 SECTION 3.12.    Disclosure    75 ARTICLE IV
Conditions    76 SECTION 4.01.    Effective Date    76 SECTION 4.02.    Each
Credit Event    77 ARTICLE V Affirmative Covenants    78 SECTION 5.01.   
Financial Statements; Ratings Change and Other Information    78 SECTION 5.02.
   Notices of Material Events    79 SECTION 5.03.    Existence; Conduct of
Business    79 SECTION 5.04.    Payment of Obligations    80 SECTION 5.05.   
Maintenance of Properties; Insurance    80 SECTION 5.06.    Books and Records;
Inspection Rights    80 SECTION 5.07.    Compliance with Laws    80
SECTION 5.08.    Use of Proceeds and Letters of Credit    80 SECTION 5.09.   
Additional Subsidiary Guarantors    81 ARTICLE VI Negative Covenants    81
SECTION 6.01.    Subsidiary Indebtedness    81 SECTION 6.02.    Liens    82
SECTION 6.03.    Fundamental Changes    83 SECTION 6.04.    Acquisitions    83
SECTION 6.05.    Asset Sales    83 SECTION 6.06.    Transactions with Affiliates
   83 SECTION 6.07.    Financial Covenants    84 SECTION 6.08.    YRCMI    84
ARTICLE VII Events of Default    84 ARTICLE VIII The Agents    87

ARTICLE IX

 

Collection Allocation Mechanism

SECTION 9.01.    Implementation of CAM    89 SECTION 9.02.    Letters of Credit
   90

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE X

 

Guarantee

ARTICLE XI Miscellaneous SECTION 11.01.    Notices    93 SECTION 11.02.   
Waivers; Amendments    95 SECTION 11.03.    Expenses; Indemnity; Damage Waiver
   96 SECTION 11.04.    Successors and Assigns    98 SECTION 11.05.    Survival
   101 SECTION 11.06.    Counterparts; Integration; Effectiveness    101
SECTION 11.07.    Severability    102 SECTION 11.08.    Right of Setoff    102
SECTION 11.09.    Governing Law; Jurisdiction; Consent to Service of Process   
102 SECTION 11.10.    WAIVER OF JURY TRIAL    103 SECTION 11.11.    Headings   
103 SECTION 11.12.    Confidentiality    103 SECTION 11.13.    Conversion of
Currencies    104 SECTION 11.14.    USA Patriot Act    104

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.01A    — Initial Subsidiary Guarantors Schedule 1.01B    — Mandatory
Cost Formulae Schedule 2.01    — Lenders and Commitments Schedule 2.06    —
Existing Letters of Credit Schedule 2.19    — Payment Instructions Schedule 3.11
   — Subsidiaries Schedule 6.02    — Existing Liens

EXHIBITS:

 

Exhibit A    — Form of Assignment and Assumption Exhibit B-1    — Form of
Borrowing Subsidiary Agreement Exhibit B-2    — Form of Borrowing Subsidiary
Termination Exhibit C    — Form of Issuing Bank Agreement Exhibit D    — Form of
Subsidiary Guarantee Agreement Exhibit E    — List of Closing Documents

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of August 17, 2007 among YRC WORLDWIDE INC., a
Delaware corporation (the “Company”), the CANADIAN BORROWERS (as defined below),
the UK BORROWERS (as defined below), the LENDERS party hereto, JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, TORONTO BRANCH, as Canadian Agent, J.P. MORGAN
EUROPE LIMITED, as UK Agent, and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
Administrative Agent.

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptance” means a Draft issued by a Canadian Borrower and accepted by a
Canadian Tranche Lender pursuant to this Agreement.

“Acceptance Proceeds” means the cash proceeds derived from the sale of a
specified Acceptance before deduction of the Stamping Fee.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding ownership interests of a partnership or limited liability company.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent, the Canadian Agent and
the UK Agent.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Base CD Rate in effect on
such day plus 1% and (c) the Federal Funds Effective Rate in effect on such day
plus  1/2 of 1%. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Base CD Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Base CD Rate or the Federal Funds Effective Rate, respectively.

“Alternative Currency” means any currency other than US Dollars that is freely
available, freely transferable and freely convertible into US Dollars and in
which dealings in deposits are carried on in the London interbank market,
provided that at the time of the issuance, amendment, renewal or extension of
any Letter of Credit denominated in a currency other than US Dollars, Euro,
Pounds Sterling and Canadian Dollars, such other currency is reasonably
acceptable to the Administrative Agent and the Issuing Bank in respect of such
Letter of Credit.

“Alternative Currency LC Exposure” means, at any time, the sum of (a) the US
Dollar Equivalent of the aggregate undrawn and unexpired amount of all
outstanding Alternative Currency Letters of Credit at such time plus (b) the US
Dollar Equivalent of the aggregate principal amount of all LC Disbursements in
respect of Alternative Currency Letters of Credit that have not yet been
reimbursed at such time.

“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
an Alternative Currency.

“Applicable Agent” means (a) with respect to a Loan or Borrowing denominated in
US Dollars, and with respect to any payment hereunder that does not relate to a
particular Loan or Borrowing, the Administrative Agent, (b) with respect to a
Loan or Borrowing denominated in Canadian Dollars, the Canadian Agent, and
(c) with respect to a Loan or Borrowing denominated in Pounds Sterling or Euro,
the UK Agent.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan, Eurocurrency Term Loan or with respect to the facility fees or utilization
increase payable hereunder, or with respect to any Letter of Credit
participation fee under Section 2.13(b), as the case may be, the applicable rate
per annum set forth below under the caption “Eurocurrency Spread for
Eurocurrency Revolving Loans”, “Eurocurrency Spread for Eurocurrency Term
Loans”, “Stamping Fee Rate”, “Facility Fee Rate” or “Utilization Increase”, as
the case may be, based upon the ratings by Moody’s, S&P and Fitch, respectively,
applicable on such date to the Index Debt:

 

2



--------------------------------------------------------------------------------

Index Debt Ratings:

  Eurocurrency Spread
for Eurocurrency
Revolving Loans     Eurocurrency Spread
for Eurocurrency
Term Loans     Stamping Fee
Rate     Facility Fee Rate     Utilization Increase  

Category 1

Baa1 by Moody’s, BBB+ by S&P, BBB+ by Fitch or better

  0.32 %   0.425 %   0.32 %   0.08 %   0.05 %

Category 2

Baa2 by Moody’s, BBB by S&P or BBB by Fitch

  0.35 %   0.50 %   0.35 %   0.10 %   0.10 %

Category 3

Baa3 by Moody’s, BBB- by S&P or BBB- by Fitch

  0.50 %   0.625 %   0.50 %   0.125 %   0.025 %

Category 4

Ba1 by Moody’s, BB+ by S&P or BB+ by Fitch

  0.60 %   0.875 %   0.60 %   0.150 %   0.125 %

Category 5

Ba2 by Moody’s, BB by S&P or BB by Fitch or lower

  0.80 %   1.125 %   0.80 %   0.20 %   0.125 %

If, on any date, the outstanding principal amount of the Revolving Loans exceeds
50% of the aggregate amount of the Revolving Commitments, the Applicable Rate
for Eurocurrency Revolving Loans for such date shall increase by the amount set
forth in the above grid under the caption “Utilization Increase”.

For purposes of the foregoing, (i) if Moody’s, S&P or Fitch shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this paragraph), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if two ratings
fall within the same Category and the other rating falls within a different
Category than the Category of the two same ratings, the Applicable Rate shall be
determined by reference to the Category of the two same ratings; (iii) if each
of the ratings fall within different Categories, the Applicable Rate shall be
determined based on the Category of the middle rating; and (iv) if the ratings
established or deemed to have been established by Moody’s, S&P or Fitch for the
Index Debt shall be changed (other than as a result of a change in the rating
system of Moody’s, S&P or Fitch), such change shall be effective as of the date
on which it is first announced by the applicable rating agency, irrespective of
when notice of such change shall have been furnished by the Company to the
Administrative Agent and the Lenders pursuant to the terms of Section 5.01 or
otherwise. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s, S&P or Fitch shall change, or if any such rating agency shall
cease to be in the business of rating corporate debt obligations, the Company
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

“Approved Fund” has the meaning assigned to such term in Section 11.04.

 

3



--------------------------------------------------------------------------------

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in US Dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.

“Asset Sale” means any sale, transfer or other disposition by the Company or any
of its Subsidiaries to any Person (including by way of redemption by such
Person) of any asset (including, without limitation, any capital stock or other
securities of, or equity interests in, another Person) other than (a) sales of
inventory for fair value in the ordinary course of business, (b) sales or other
dispositions of obsolete, uneconomic or worn-out assets (including trucks,
tractors, tires, trailers or terminals and related equipment and real property
and related fixtures) in the ordinary course of business, (c) sales by the
Company or any Subsidiary of Receivables under Permitted Receivables Facilities,
(d) sales or other dispositions of assets by the Company or a Subsidiary to the
Company or a Wholly-Owned Subsidiary, and (e) nonexclusive licenses of patents,
copyrights, trademarks, trade secrets and other intellectual property to an
Affiliate of the Company.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” means, as of any date of determination thereof, the net
present value (discounted according to GAAP at the cost of debt implied in the
lease) of the obligations of the lessee for rental payments during the then
remaining term of any applicable lease in connection with a Sale and Leaseback
Transaction.

“Attributable Receivables Indebtedness” at any time means the principal amount
of Indebtedness which (i) if a Permitted Receivables Facility is structured as a
secured lending agreement, constitutes the principal amount of such Indebtedness
or (ii) if a Permitted Receivables Facility is structured as a purchase
agreement, would be outstanding at such time under the Permitted Receivables
Facility if same were structured as a secured lending agreement rather than a
purchase agreement.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.

“Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate multiplied
by the Statutory Reserve Rate plus (b) the Assessment Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

4



--------------------------------------------------------------------------------

“Borrower” means the Company, any Canadian Borrower or any UK Borrower, and
“Borrowers” means all of the foregoing.

“Borrowing” means Loans (including one or more Swingline Loans) of the same
Class, Type and currency, made, converted or continued on the same date and, in
the case of Eurocurrency Loans, as to which a single Interest Period is in
effect, or Acceptances issued on the same date and having the same maturity
date.

“Borrowing Minimum” means (a) in the case of a Borrowing (other than ABR
Revolving Loans and Swingline Loans) denominated in US Dollars, $1,000,000,
(b) in the case of an ABR Revolving Loan, $1,000,000, (c) in the case of a
Borrowing (other than Swingline Loans) denominated in Canadian Dollars,
C$1,000,000, (d) in the case of a Borrowing (other than Swingline Loans)
denominated in Pounds Sterling, £500,000, (e) in the case of a Borrowing (other
than Swingline Loans) denominated in Euro, €1,000,000, (f) in the case of a US
Tranche Swingline Loan, $250,000, (g) in the case of a Canadian Tranche
Swingline Loan, C$100,000, (h) in the case of a UK Tranche Swingline Loan
denominated in Pounds Sterling, £100,000, and (i) in the case of a UK Tranche
Swingline Loan denominated in Euro, €100,000.

“Borrowing Multiple” means (a) in the case of a Borrowing (other than Swingline
Loans) denominated in US Dollars, $1,000,000, (b) in the case of a Borrowing
(other than Swingline Loans) denominated in Canadian Dollars, C$500,000, (c) in
the case of a Borrowing (other than Swingline Loans) denominated in Pounds
Sterling, £500,000, (d) in the case of a Borrowing (other than Swingline Loans)
denominated in Euro, €500,000, (e) in the case of a US Tranche Swingline Loan,
$50,000, (f) in the case of a Canadian Tranche Swingline Loan, C$100,000, (g) in
the case of a UK Tranche Swingline Loan denominated in Pounds Sterling,
£100,000, and (h) in the case of a UK Tranche Swingline Loan denominated in
Euro, €100,000.

“Borrowing Request” means a request by a Borrower for a Revolving Borrowing, a
Term Loan Borrowing or a Borrowing of Acceptances in accordance with
Section 2.03.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit B-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit B-2.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used in connection with a Eurocurrency
Loan denominated in US Dollars, the term “Business Day” shall also exclude any
day on which banks are not open for dealings in deposits in US Dollars in the
London interbank market, (b) when used in connection with a Loan denominated in
Pounds Sterling, “Business Day” shall also exclude any day on which banks are
not open for dealings in deposits in Pounds Sterling in the London interbank
market, (c) when used in connection with a Loan denominated in Canadian Dollars
or an Acceptance, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in Canadian Dollars in Toronto and
(d) when used in connection with a Loan denominated in Euro, the term “Business
Day” shall also exclude (i) any day on which the TARGET payment system is not
open for the settlement of payments in Euro and (ii) any day on which banks in
London are authorized or required by law to remain closed.

 

5



--------------------------------------------------------------------------------

“Calculation Period” means, in the case of any Permitted Acquisition, the Test
Period most recently ended prior to the date of any such Permitted Acquisition
for which financial statements are available.

“CAM” means the mechanism for the allocation and exchange of interests in Loans,
participations in Letters of Credit and other extensions of credit under the
several Tranches and collections thereunder established under Article IX.

“CAM Exchange” means the exchange of the Lender’s interests provided for in
Article IX.

“CAM Exchange Date” means the first date on which there shall occur (a) any
event referred to in clause (h) or (i) of Article VII in respect of the Company
or (b) an acceleration of Loans pursuant to Article VII.

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate US Dollar Equivalent
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the sum, without duplication, of (i) the Obligations owed to such Lender
(whether or not at the time due and payable), (ii) the LC Exposure of such
Lender and (iii) the Swingline Exposure of such Lender, in each case immediately
prior to the occurrence of the CAM Exchange Date, and (b) the denominator shall
be the aggregate US Dollar Equivalent (as so determined) of the sum, without
duplication, of (A) the Obligations owed to all the Lenders (whether or not at
the time due and payable), (B) the aggregate LC Exposures of all the Lenders and
(C) the aggregate Swingline Exposures of all the Lenders, in each case
immediately prior to the occurrence of the CAM Exchange Date; provided that, for
purposes of clause (a) above, the Obligations owed to the Swingline Lender will
be deemed not to include any Swingline Loans except to the extent provided in
clause (a)(iii) above.

“Canadian Agent” means JPMorgan Chase Bank, National Association, Toronto
Branch, in its capacity as Canadian administrative agent for the Canadian
Tranche Lenders hereunder.

“Canadian Base Rate” means, on any day, the annual rate of interest equal to the
greater of:

(a) the annual rate of interest determined by the Canadian Agent as the annual
rate of interest announced from time to time by the Canadian Agent as its prime
rate in effect at its principal office in Toronto on such day for determining
interest rates on Canadian Dollar denominated commercial loans in Canada; and

(b) the annual rate of interest equal to the sum of (A) the CDOR BA Rate (using
a maturity of one month) in effect on such day and (B) 1% per annum.

 

6



--------------------------------------------------------------------------------

“Canadian Base Rate”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Canadian Base Rate.

“Canadian Borrower” means (i) Reimer Express Lines Ltd./Reimer Express Ltee, a
corporation organized under the laws of Canada and (ii) any other Canadian
Subsidiary that has been designated as such pursuant to Section 2.21 and, in
each case, that has not ceased to be a Canadian Borrower as provided in such
Section.

“Canadian Dollars” or “C$” means the lawful money of Canada.

“Canadian Subsidiary” means any Subsidiary that is incorporated or otherwise
organized under the laws of Canada or any province thereof.

“Canadian Tranche” means the Canadian Tranche Commitments, the Canadian Tranche
Revolving Loans, the Acceptances, the Canadian Tranche LC Exposure and the
Canadian Tranche Swingline Loans.

“Canadian Tranche Commitment” means, with respect to each Canadian Tranche
Lender, the commitment of such Canadian Tranche Lender to make Canadian Tranche
Revolving Loans, to accept Drafts and to acquire participations in Letters of
Credit issued under the Canadian Tranche and Canadian Tranche Swingline Loans
hereunder, expressed as an amount representing the maximum aggregate amount of
such Canadian Tranche Lender’s Canadian Tranche Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.10 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 11.04. The initial amount of each Canadian Tranche Lender’s
Canadian Tranche Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption pursuant to which Canadian Tranche Lender shall have assumed its
Canadian Tranche Commitment, as applicable. The aggregate amount of the Canadian
Tranche Commitments on the date hereof is $25,000,000.

“Canadian Tranche Exposure” means, with respect to any Canadian Tranche Lender
at any time, the US Dollar Equivalent of the sum at such time, without
duplication, of (a) such Lender’s Canadian Tranche Percentage of the sum of the
principal amounts of the outstanding Canadian Tranche Revolving Loans and the
face amounts of the outstanding Acceptances, plus (b) the aggregate amount of
such Lender’s Canadian Tranche LC Exposure and Canadian Tranche Swingline
Exposure at such time.

“Canadian Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit issued under the Canadian
Tranche denominated in US Dollars at such time, (b) the US Dollar Equivalent of
the aggregate undrawn amount of all outstanding Letters of Credit issued under
the Canadian Tranche denominated in an Alternative Currency at such time and
(c) the aggregate amount of all LC Disbursements in respect of Letters of Credit
issued under the Canadian Tranche that have not yet been reimbursed by or on
behalf of the applicable Borrower at such time. The Canadian Tranche LC Exposure
of any Canadian Tranche Lender at any time shall be its Canadian Tranche
Percentage of the total Canadian Tranche LC Exposure at such time.

 

7



--------------------------------------------------------------------------------

“Canadian Tranche Lender” means a Lender with a Canadian Tranche Commitment.

“Canadian Tranche Percentage” means, with respect to any Canadian Tranche
Lender, the percentage of the total Canadian Tranche Commitments represented by
such Lender’s Canadian Tranche Commitment. If the Canadian Tranche Commitments
have terminated or expired, the Canadian Tranche Percentages shall be determined
based upon the Canadian Tranche Commitments most recently in effect, giving
effect to any assignments.

“Canadian Tranche Revolving Borrowing” means a Borrowing comprised of Canadian
Tranche Revolving Loans or Acceptances.

“Canadian Tranche Revolving Loan” means a Loan made by a Canadian Tranche Lender
pursuant to Section 2.01(b). Each Canadian Tranche Revolving Loan made to the
Company shall be denominated in US Dollars and shall be a Eurocurrency Loan or
an ABR Loan, and each Canadian Tranche Revolving Loan made to a Canadian
Borrower shall be denominated in Canadian Dollars and shall be a Canadian Base
Rate Loan.

“Canadian Tranche Swingline Exposure” means, at any time, the aggregate
principal amount of all Canadian Tranche Swingline Loans outstanding at such
time. The Canadian Tranche Swingline Exposure of any Canadian Tranche Lender at
any time shall be its Canadian Tranche Percentage of the total Canadian Tranche
Swingline Exposure at such time.

“Canadian Tranche Swingline Lender” means JPMorgan Chase Bank, National
Association, Toronto Branch, in its capacity as lender of Canadian Tranche
Swingline Loans hereunder.

“Canadian Tranche Swingline Loan” means a Loan made by the Canadian Tranche
Swingline Lender to a Canadian Borrower pursuant to Section 2.05.

“Capitalized Lease Obligations” means, with respect to any Person, all rental
obligations of such Person which, under GAAP, are or will be required to be
capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

“CDOR BA Rate” means (i) with respect to any Acceptance accepted by a Schedule I
Bank, the yearly rate of interest determined by the Canadian Agent to be
equivalent to the average of the yields applicable to banker’s acceptances
denominated in Canadian Dollars for Schedule I Banks for any specified maturity
quoted on the Reuters Screen CDOR page under “Canadian Interbank Bid BA Rates”
on the day of determination (or on the preceding day, if such day is not a
Business Day) and (ii) with respect to any Acceptance accepted by a Canadian
Tranche Lender other than a Schedule I Bank, subject to section 2.04(j), the
lesser of (A) such yearly rate of interest determined as set forth under clause
(i) plus 0.10% per annum and (B) the arithmetic average (as determined by the
Canadian Agent) of the percentage discount rates (expressed as a decimal and
rounded upward, if necessary, to the nearest 1/100 of 1%) quoted to the Canadian
Agent by such non-Schedule I Bank as the percentage discount rate at which such

 

8



--------------------------------------------------------------------------------

bank would, in accordance with its normal practices, at approximately 10:00
a.m., Toronto time, on such day, be prepared to purchase bankers’ acceptances
accepted by such bank having a face amount and term comparable to the face
amount and term of such Acceptance. For the purposes of such pricing, the
Canadian Agent shall notify the Canadian Tranche Lenders of the CDOR BA Rate
applicable to them as soon as is reasonably practicable.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.16(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are US Tranche Revolving
Loans, US Tranche Swingline Loans, US Tranche Term Loans, Canadian Tranche
Revolving Loans, Canadian Tranche Swingline Loans, UK Tranche Revolving Loans,
or UK Tranche Swingline Loans or whether such Borrowing is a Borrowing of
Acceptances, and (b) any Commitment, refers to whether such Commitment is a US
Tranche Commitment, a Canadian Tranche Commitment or a UK Tranche Commitment.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means a US Tranche Commitment, a Canadian Tranche Commitment or a
UK Tranche Commitment.

“Company” has the meaning assigned to such term in the heading of this
Agreement.

“Computation Date” means (i) the date of each Borrowing, (ii) the date of each
request for the issuance or adjustment of the face amount of any Letter of
Credit, (iii) on the last Business Day of each calendar quarter and (iv) solely
during the continuation of an Event of Default, on any other Business Day
elected by the Administrative Agent in its sole discretion.

“Consolidated EBIT” means, for any period, Consolidated Net Income for such
period before deducting therefrom (a) consolidated interest expense of the
Company and its Subsidiaries for such period (to the extent that such
consolidated interest expense was deducted in arriving at Consolidated Net
Income for such period) and (b) provision for taxes based on

 

9



--------------------------------------------------------------------------------

income that were included in arriving at Consolidated Net Income for such
period, and without giving effect in any event (i) to any extraordinary gains or
any extraordinary losses, (ii) to any gains or losses from sales of assets other
than from sales of inventory in the ordinary course of business, (iii) to any
writeoff of amortized or deferred financing, legal and accounting costs in
connection with the refinancing of the YRCMI Credit Agreement and (iv) to
non-recurring restructuring charges not to exceed $20,000,000 in any 12 month
period.

“Consolidated EBITDA” means, for any period, Consolidated EBIT for such period,
adjusted by adding thereto the amount of all amortization of intangibles and
depreciation that were deducted in arriving at Consolidated Net Income for such
period; it being understood that in determining the Total Leverage Ratio only,
Consolidated EBITDA for any period shall be calculated on a Pro Forma Basis to
give effect to any Significant Acquisitions or Significant Asset Dispositions
during such period.

“Consolidated Indebtedness” means, at any time without duplication, the
aggregate stated balance sheet amount of all Indebtedness (or, (a) if greater,
the aggregate face amount of any Indebtedness issued at a discount, (b) with
respect to the Roadway Bonds, the aggregate face amount of the Roadway Bonds,
(c) with respect to the USF Bonds, the aggregate face amount of the USF Bonds,
and (d) with respect to any Indebtedness (x) of any Person acquired pursuant to
a Permitted Acquisition and not incurred in contemplation of such Permitted
Acquisition and (y) with an aggregate face amount that is less than the
aggregate stated balance sheet amount of such Indebtedness, the aggregate face
amount of such Indebtedness) of the Company and its Subsidiaries at such time
(but including, without limitation, all Loans, Capitalized Lease Obligations and
guaranties of Indebtedness that would otherwise be included under this
definition, but excluding any contingent obligations in respect of letters of
credit). For the avoidance of doubt, Consolidated Indebtedness includes all
Attributable Receivables Indebtedness and excludes all Indebtedness not
reflected on the consolidated balance sheet of the Company and its Subsidiaries.

“Consolidated Interest Coverage Ratio” means, as of the end of any Test Period,
the ratio of Consolidated EBITDA to Consolidated Interest Expense for such Test
Period.

“Consolidated Interest Expense” means, for any period, the sum of the total
consolidated interest expense of the Company and its Subsidiaries for such
period (calculated without regard to any limitations on the payment thereof)
plus, without duplication, (a) that portion of Capitalized Lease Obligations of
the Company and its Subsidiaries representing the interest factor for such
period, (b) the interest component of any lease payment under Attributable Debt
transactions paid by the Company and its Subsidiaries for such period and
(c) the interest component of all Attributable Receivable Indebtedness of the
Company and its Subsidiaries for such period; provided that the amortization of
deferred financing, legal and accounting costs with respect to this Agreement
(including the Existing Credit Agreement), the YRCMI Credit Agreement and any
Senior Notes in each case shall be excluded from Consolidated Interest Expense
to the extent same would otherwise have been included therein.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Subsidiaries for such period, determined on a consolidated basis
(after any deduction for minority interests), provided that (a) in determining
Consolidated Net Income, the

 

10



--------------------------------------------------------------------------------

net income of any other Person which is not a Subsidiary of the Company or is
accounted for by the Company by the equity method of accounting shall be
included only to the extent of the payment of cash dividends or cash
distributions by such other Person to the Company or a Subsidiary thereof during
such period, (b) the net income of any Subsidiary of the Company (other than the
Company) shall be excluded to the extent that the declaration or payment of cash
dividends or similar cash distributions by that Subsidiary of that net income is
not at the date of determination permitted by operation of its charter or any
agreement, instrument or law applicable to such Subsidiary and (c) the net
income (or loss) of any other Person acquired by the Company or a Subsidiary of
the Company in a pooling of interests transaction for any period prior to the
date of such acquisition shall be excluded.

“Consolidated Net Worth” means, at any date, the consolidated net worth of the
Company and its Subsidiaries at such date, provided that, for purposes of
calculating the foregoing, all of the 3.375% Contingent Convertible Senior Notes
and all of the 5% Contingent Convertible Senior Notes shall be deemed to be
Indebtedness, and not Equity Interests, until the applicable part of any of such
Senior Notes is converted into common stock of the Company.

“Contingent Obligation” means, as to any Person, any obligation of such Person
as a result of such Person being a general partner of any other Person, unless
the underlying obligation is expressly made non-recourse as to such general
partner, and any obligation of such Person guaranteeing any Indebtedness,
Capitalized Lease Obligations, or dividends (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

“Contract Period” has the meaning given to such term in Section 2.04(a).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

11



--------------------------------------------------------------------------------

“Conversion” means a conversion of a Canadian Base Rate Loan or an Acceptance
pursuant to Section 2.04(l).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Designated Foreign Currency” means Canadian Dollars, Pounds Sterling or Euro.

“Discount” has the meaning given to such term in Section 2.04(e)(i).

“Domestic Subsidiary” means a Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

“Draft” means a blank non-interest bearing bill of exchange within the meaning
of the Bills of Exchange Act (Canada) or a blank depository bill within the
meaning of the Depository Bills and Notes Act (Canada), as applicable, drawn by
a Canadian Borrower and addressed to a Canadian Tranche Lender, made payable to
such Lender, bearer or a clearing house bearing such distinguishing letters and
numbers and being in such form as each Canadian Tranche Lender may require.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 11.02).

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided, however, that (i) all of the 3.375% Contingent
Convertible Senior Notes and all of the 5% Contingent Convertible Senior

 

12



--------------------------------------------------------------------------------

Notes shall be deemed Indebtedness, and not Equity Interests, until the
applicable part of any of such notes is converted into common stock of the
Company and (ii) any other instruments evidencing Indebtedness convertible into
or exchangeable for common stock of the Company will be deemed Indebtedness and
not Equity Interests, unless any such instruments would be accounted for in
accordance with GAAP as shareholders’ equity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition upon the
Company or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Euro” or “€” means the currency constituted by the Treaty on the European Union
and as referred to in the EMU Legislation.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate with respect to the
applicable currency of such Loan or Borrowing.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars at the time of determination on such day on the
Reuters WRLD Page for such currency. In the event that such rate does not appear
on any Reuters WRLD Page, the Exchange Rate shall be determined by reference to
such other publicly available service for displaying

 

13



--------------------------------------------------------------------------------

exchange rates as may be agreed upon by the Administrative Agent and the
Borrowers, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
such time as the Administrative Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of US Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error.

“Exchange Rate Date” means, if on such date any outstanding Revolving Credit
Exposure is (or any Revolving Credit Exposure that has been requested at such
time would be) denominated in a currency other than US Dollars, each of:

(a) the last Business Day of each calendar month,

(b) if an Event of Default has occurred and is continuing, the CAM Exchange Date
and any other Business Day designated as an Exchange Rate Date by the
Administrative Agent in its sole discretion, and

(c) each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (i) a Borrowing Request or an Interest
Election Request with respect to any Revolving Borrowing or (ii) each request
for the issuance, amendment, renewal or extension of any Letter of Credit or
Swingline Loan.

“Excluded Taxes” means, with respect to any Lender or Issuing Bank, (a) income
or franchise or similar taxes imposed on (or measured by) its net income by the
United States of America (or any political subdivision thereof), or by the
jurisdiction under which such recipient is organized or incorporated or in which
its principal office or any lending office from which it makes Loans hereunder
is located, (b) any branch profit taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction described in clause
(a) above, (c) in the case of a US Tranche Lender (other than a Lender that
becomes a US Tranche Lender by operation of the CAM), any withholding tax that
is imposed by the United States of America (or any political subdivision
thereof) on payments by the Company from an office within such jurisdiction to
the extent such tax is in effect and would apply as of the date such US Tranche
Lender becomes a party to this Agreement or relates to payments received by a
new lending office designated by such US Tranche Lender and is in effect and
would apply at the time such lending office is designated, (d) in the case of a
Canadian Tranche Lender (other than a Lender that becomes a Canadian Tranche
Lender by operation of the CAM), any withholding tax that is imposed (i) by
Canada (or any political subdivision thereof) on payments by a Canadian Borrower
from an office within such jurisdiction or (ii) by the United States of America
(or any political subdivision thereof) on payments by the Company from an office
within such jurisdiction, in either case to the extent such tax is in effect and
would apply as of the date such Canadian Tranche Lender becomes a party to this
Agreement or relates to payments received by a new lending office designated by
such Canadian Tranche Lender and is in effect and would

 

14



--------------------------------------------------------------------------------

apply at the time such lending office is designated, (e) in the case of a UK
Tranche Lender (other than a Lender that becomes a UK Tranche Lender by
operation of the CAM), any withholding tax that is imposed (i) by the United
Kingdom (or any political subdivision thereof) on payments by a UK Borrower from
an office within such jurisdiction or (ii) by the United States of America (or
any political subdivision thereof) on payments by the Company from an office
within such jurisdiction, in either case to the extent such tax is in effect and
would apply as of the date such UK Tranche Lender becomes a party to this
Agreement or relates to payments received by a new lending office designated by
such UK Tranche Lender and is in effect and would apply at the time such lending
office is designated, or (f) any withholding tax that is attributable to such
Lender’s failure to comply with Section 2.18(e), except, in the case of clause
(c), (d) or (e) above, to the extent that such withholding tax shall have
resulted from the making of any payment by a Borrower to a location other than
the office designated by the Applicable Agent or such Lender for the receipt of
payments of the applicable type from the applicable Borrower.

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of May 19, 2005, by and among the Company, certain Canadian
borrowers, certain UK borrowers, the lenders party thereto from time to time and
JPMorgan Chase Bank, National Association, as administrative agent thereunder.

“Existing Letters of Credit” has the meaning given to such term in
Section 2.06(k).

“Exposure” means, with respect to any Lender, such Lender’s US Tranche Total
Exposure, Canadian Tranche Exposure and UK Tranche Exposure.

“Facility Office” has the meaning assigned to such term in Section 2.18(f).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“Fitch” means Fitch, Inc.

“5% Contingent Convertible Senior Note Indenture” means the Indenture, dated as
of August 8, 2003 among the Company and Deutsche Bank Trust Company Americas, as
trustee thereunder, as in effect on the Effective Date and as the same may be
amended, modified or supplemented from time to time in accordance with the terms
hereof and thereof.

 

15



--------------------------------------------------------------------------------

“5% Contingent Convertible Senior Notes” means the Company’s 5% Contingent
Convertible Senior Notes due 2023 issued pursuant to the 5% Contingent
Convertible Senior Note Indenture.

“Floating Rate Note Indenture” means the Indenture, dated as of May 24, 2005
among the Company and SunTrust Bank, as trustee thereunder, as in effect on the
Effective Date and as the same may be amended, modified or supplemented from
time to time in accordance with the terms hereof and thereof.

“Floating Rate Notes” means the Company’s Senior Floating Rate Notes due 2008
issued pursuant to the Floating Rate Note Indenture.

“Foreign Lender” means, as to any Borrower, any Lender that is organized under
the laws of a jurisdiction other than that in which such Borrower is located.
For purposes of this definition, (i) the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction and (ii) Canada and each Province and Territory thereof shall be
deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America or
any other nation, any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including,
without limitation, the European Union.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

16



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price (deferred in excess of 90
days) of property or services, (ii) the maximum amount available to be drawn or
paid under all letters of credit, bankers’ acceptances, bank guaranties and
similar obligations issued for the account of such Person and all unpaid
drawings in respect of such letters of credit, bankers’ acceptances and similar
obligations, (iii) all Indebtedness of the types described in clause (i), (ii),
(iv), (v), (vi), (vii) or (viii) of this definition secured by any Lien on any
property owned by such Person, whether or not such Indebtedness has been assumed
by such Person (provided that, if the Person has not assumed or otherwise become
liable in respect of such Indebtedness, such Indebtedness shall be deemed to be
in an amount equal to the fair market value of the property to which such Lien
relates as determined in good faith by such Person), (iv) the aggregate amount
of all Capitalized Lease Obligations of such Person, (v) all obligations of such
Person to pay a specified purchase price for goods or services, whether or not
delivered or accepted, which constitute take-or-pay obligations, (vi) all
Contingent Obligations of such Person, (vii) all obligations under any Swap
Agreement or under any similar type of agreement, except that if any agreement
relating to such obligation provides for the netting of amounts payable by and
to such Person thereunder or if any such agreement provides for the simultaneous
payment of amounts by and to such Person, then in each such case, the amount of
such obligation shall be the net amount thereof, (viii) all Attributable Debt of
such Person and (ix) all Attributable Receivables Indebtedness of such Person.
Notwithstanding the foregoing, Indebtedness shall not include trade payables and
accrued expenses incurred by any Person in accordance with customary practices
and in the ordinary course of business of such Person.

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Index Debt” means, for purposes of determining the applicable Moody’s, S&P or
Fitch rating, (a) the Indebtedness evidenced by this Agreement, if at the time
of such determination, such rating agency maintains a rating on such
Indebtedness and (b) at all other times, the senior, unsecured, long-term
indebtedness for borrowed money of the Company that is not guaranteed by any
other Person or subject to any other credit enhancement; provided that for the
purposes of this clause (b), ratings issued by S&P may be based on the Company’s
corporate credit rating, ratings issued by Moody’s may be based on the Company’s
senior implied rating, and ratings issued by Fitch may be based on the Company’s
senior unsecured rating.

“Information Memorandum” means the Confidential Information Memorandum dated
July 17, 2007 relating to the Company and the Transactions.

“Initial Subsidiary Guarantor” means each Person listed on Schedule 1.01A.

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing or a Term Loan Borrowing in accordance
with Section 2.08.

 

17



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan) or any Canadian Base Rate Loan, the last day of each March,
June, September and December, (b) with respect to any Eurocurrency Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurocurrency Borrowing with an Interest Period
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period, and (c) with respect to any Swingline Loan,
the day that such Loan is required to be repaid.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Issuing Bank” means (i) JPMorgan Chase Bank, National Association and (ii) each
other Lender acceptable to the Administrative Agent and the Company (it being
understood that each of Bank of America, N.A., SunTrust Bank, Wachovia Bank,
National Association, and Harris N.A. and their Affiliates is acceptable to the
Administrative Agent) that has entered into an Issuing Bank Agreement, in each
case in its capacity as an issuer of Letters of Credit hereunder, and their
respective successors in such capacity as provided in Section 2.06(i); provided
that no Person shall at any time become an Issuing Bank if after giving effect
thereto there would at such time be more than six Issuing Banks. Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate. Each reference to the “Issuing Bank” herein with respect to a
particular Letter of Credit shall mean the Issuing Bank that issued, or is being
requested to issue, such Letter of Credit. In all other cases, a reference to
the “Issuing Bank” means any Issuing Bank or each Issuing Bank, as the context
may require.

“Issuing Bank Agreement” means an agreement in the form of Exhibit C, or in any
other form reasonably satisfactory to the Administrative Agent, pursuant to
which a Lender agrees to act as an Issuing Bank.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

18



--------------------------------------------------------------------------------

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit denominated in US Dollars at such time,
(b) the US Dollar Equivalent of the aggregate undrawn amount of all outstanding
Letters of Credit denominated in an Alternative Currency at such time and
(c) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Company at such time. The LC Exposure of any
Lender at any time shall be the sum of its US Tranche LC Exposure, its Canadian
Tranche LC Exposure and its UK Tranche LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lenders.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
and subject to the requirements of Section 2.06(k), the Existing Letters of
Credit.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, (a) if denominated in any currency other than Euro, the rate per annum
determined by the Applicable Agent at approximately 11:00 a.m., London time, on
the Quotation Day for such Interest Period by reference to the British Bankers’
Association Interest Settlement Rates for deposits in the currency of such
Borrowing (as reflected on the applicable Reuters screen page), for a period
equal to such Interest Period; or (b) if denominated in Euro, the rate per annum
determined by the Administrative Agent at approximately 11:00 a.m., Brussels
time, two Business Days prior to the commencement of such Interest Period, by
reference to the Banking Federation of the European Union for deposits in Euro
(as reflected on the applicable Telerate screen), for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the average (rounded upward, if necessary, to the next 1/100 of
1%) of the respective interest rates per annum at which deposits in the currency
of such Borrowing are offered for such Interest Period to major banks in the
London interbank market by JPMorgan Chase Bank, National Association at
approximately (i) 11:00 a.m., London time, on the Quotation Day for such
Interest Period if such Borrowing is denominated in any currency other than
Euro, or (ii) 11:00 a.m., Brussels time, on the Quotation Day for such Interest
Period if such Borrowing is denominated in Euro.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Subsidiary Guarantee Agreement and each
promissory note delivered pursuant to this Agreement.

“Loan Parties” means the Borrowers and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

19



--------------------------------------------------------------------------------

“Local Time” means (a) with respect to a Loan, Borrowing or Letter of Credit
denominated in US Dollars, New York City time, (b) with respect to a Loan or
Borrowing denominated in Canadian Dollars, Toronto time and (c) with respect to
a Loan or Borrowing denominated in Pounds Sterling or Euro, London time.

“Mandatory Cost” is described in Schedule 1.01B.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Company and the
Subsidiaries taken as a whole, (b) the ability of the Borrowers to perform any
of their respective obligations under this Agreement or (c) the rights of or
benefits available to the Lenders under this Agreement and the other Loan
Documents.

“Material Domestic Subsidiary” means, at any time, (a) any Domestic Subsidiary
of the Company that, together with the total assets of such Domestic
Subsidiary’s consolidated Subsidiaries, has assets as of the last day of the
Company’s most recently ended fiscal quarter greater than or equal to 5% of the
total assets of the Company and its Subsidiaries on a consolidated basis on such
date, computed in accordance with GAAP and (b) any other Domestic Subsidiary
that would be a “Material Domestic Subsidiary” based on clause (a) above upon
the consummation of a Significant Acquisition on a Pro Forma Basis for the
Calculation Period; provided that if, at any time, all of the Company’s Domestic
Subsidiaries that are not Material Domestic Subsidiaries (the “Non-Material
Domestic Subsidiaries”), taken as a whole, would constitute a Subsidiary that,
together with the total assets of such Non-Material Domestic Subsidiaries’
consolidated Subsidiaries, has assets as of the last day of the Company’s most
recently ended fiscal quarter greater than or equal to 10% of the total assets
of the Company and its Subsidiaries on a consolidated basis on such date,
computed in accordance with GAAP (a “10% Domestic Subsidiary”), then the Company
shall designate one or more additional Domestic Subsidiaries as Material
Domestic Subsidiaries to the effect that, after such designation, all of the
remaining Non-Material Domestic Subsidiaries, taken as a whole, would not
constitute a 10% Domestic Subsidiary at such time. Notwithstanding the
foregoing, YRCMI at all times shall be deemed to be a Material Domestic
Subsidiary.

“Material Foreign Subsidiary” means a Foreign Subsidiary that owns assets with
an aggregate book value greater than $10,000,000.

“Material Indebtedness” means Indebtedness (other than the Loans, Acceptances
and Letters of Credit), or obligations in respect of one or more Swap
Agreements, of any one or more of any Borrower or any Subsidiary in an aggregate
principal amount exceeding $40,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of any Borrower or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Borrower or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.

“Maturity Date” means August 17, 2012.

 

20



--------------------------------------------------------------------------------

“Money Market Rate” means, for any day, the LIBO Rate applicable to a
Eurocurrency Borrowing with an Interest Period of one month plus the Applicable
Rate.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA with respect to which the Company or any of its ERISA Affiliates may
have any liability, contingent or otherwise.

“Net Acceptance Proceeds” means the cash proceeds realized on the issuance and
sale of an Acceptance pursuant to this Agreement after deduction of the Stamping
Fee.

“Non-Material Domestic Subsidiary” has the meaning given to such term in the
definition of Material Domestic Subsidiary.

“Obligations” means (a) the due and punctual payment of (i) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans made
to any Borrower, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, (ii) each payment required to be
made by any Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral,
(iii) each payment required to be made by any Borrower under this Agreement in
respect of any Acceptance, when and as due, whether at maturity, by acceleration
or otherwise, including Stamping Fees, and (iv) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrowers under this Agreement and the other Loan Documents, and (b) unless
otherwise agreed upon in writing by the applicable Lender party thereto, the due
and punctual payment and performance of all obligations of the Company or any
Subsidiary, monetary or otherwise, under each Swap Agreement relating to
Obligations referred to in the preceding clause (a) entered into with any
counterparty that was a Lender (or an Affiliate thereof) at the time such Swap
Agreement was entered into.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participant” has the meaning set forth in Section 11.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition other than an Acquisition of the
Equity Interests of a Person which has not been approved as to its terms (prior
to the closing of such Acquisition) by the Board of Directors or other governing
body of the Person whose Equity Interests are to be acquired.

 

21



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens for unpaid utilities and Liens imposed by law for taxes, in either
case, that are not yet due or are being contested in compliance with
Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security or
employment laws or regulations;

(d) Liens securing the performance of bids, tenders, trade contracts, government
contracts, leases, statutory obligations, surety and appeal bonds, performance
and return of money bonds and other obligations of a like nature, in each case
in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way, use restrictions, minor
defects or irregularities in title, reservations (including reservations in any
original grant from any government of any water or mineral rights or interests
therein) and similar encumbrances on real property imposed by law or arising in
the ordinary course of business that do not secure any monetary obligations and
do not materially detract from the value of the affected property or interfere
with the ordinary conduct of business of the Company or any Subsidiary; and

(g) Liens in favor of payor banks having a right of setoff, revocation, refund
or chargeback with respect of money or instruments of the Company or any
Subsidiary on deposit with or in possession of such bank;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Receivables Facility” means the receivables facility or facilities
created under the Permitted Receivables Facility Documents, providing for the
sale or pledge by the Company and/or one or more other Receivables Sellers of
Permitted Receivables Facility Assets (thereby providing financing to the
Company and the Receivables Sellers) to the Receivables Entity (either directly
or through another Receivables Seller), which in turn shall sell or pledge
interests in the respective Permitted Receivables Facility Assets to third-party
investors pursuant to the Permitted Receivables Facility Documents (with the
Receivables Entity permitted to issue investor certificates, purchased interest
certificates or other similar documentation

 

22



--------------------------------------------------------------------------------

evidencing interests in the Permitted Receivables Facility Assets) in return for
the cash used by the Receivables Entity to purchase the Permitted Receivables
Facility Assets from the Company and/or the respective Receivables Sellers, in
each case as more fully set forth in the Permitted Receivables Facility
Documents.

“Permitted Receivables Facility Assets” means (i) Receivables (whether now
existing or arising in the future) of the Company and its Subsidiaries which are
transferred or pledged to the Receivables Entity pursuant to the Permitted
Receivables Facility and any related Permitted Receivables Related Assets which
are also so transferred or pledged to the Receivables Entity and all proceeds
thereof and (ii) loans to the Company and its Subsidiaries secured by
Receivables (whether now existing or arising in the future) of the Company and
its Subsidiaries which are made pursuant to the Permitted Receivables Facility.

“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into in connection with the Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests, all of which documents and
agreements shall be in form and substance reasonably satisfactory to the
Administrative Agent, in each case as such documents and agreements may be
amended, modified, supplemented, refinanced or replaced from time to time so
long as (i) any such amendments, modifications, supplements, refinancings or
replacements do not impose any conditions or requirements on the Company or any
of its Subsidiaries that are more restrictive in any material respect than those
in existence immediately prior to any such amendment, modification, supplement,
refinancing or replacement, (ii) any such amendments, modifications,
supplements, refinancings or replacements are not adverse in any way to the
interests of the Lenders and (iii) any such amendments, modifications,
supplements, refinancings or replacements are otherwise in form and substance
reasonably satisfactory to the Administrative Agent. It is understood and agreed
that the documentation for the Yellow Receivables Facility delivered to the
Administrative Agent prior to the Effective Date are satisfactory in form and
substance to the Administrative Agent.

“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.

 

23



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, National Association as its prime rate in effect
at its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Basis” means, in connection with any calculation of compliance with
any financial covenant or financial term, the calculation thereof after giving
effect on a pro forma basis to (x) the incurrence of any Indebtedness (other
than revolving Indebtedness, except to the extent same is incurred to refinance
other outstanding Indebtedness or to finance a Permitted Acquisition) after the
first day of the relevant Calculation Period as if such Indebtedness had been
incurred (and the proceeds thereof applied) on the first day of the relevant
Calculation Period, (y) the permanent repayment of any Indebtedness (other than
revolving Indebtedness except to the extent accompanied by a corresponding
permanent commitment reduction) after the first day of the relevant Calculation
Period as if such Indebtedness had been retired or redeemed on the first day of
the relevant Calculation Period and/or (z) the Significant Acquisition or
Significant Asset Disposition, if any, then being consummated as well as any
other Significant Acquisition or Significant Asset Disposition consummated after
the first day of the relevant Calculation Period and on or prior to the date of
the respective Significant Acquisition or Significant Asset Disposition then
being effected, as the case may be, with the following rules to apply in
connection therewith:

(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance a Permitted Acquisition) incurred or issued after the first day of the
relevant Calculation Period (whether incurred to finance a Permitted
Acquisition, to refinance Indebtedness or otherwise) shall be deemed to have
been incurred or issued (and the proceeds thereof applied) on the first day of
the respective Calculation Period and remain outstanding through the date of
determination and (y) (other than revolving Indebtedness except to the extent
accompanied by a corresponding permanent commitment reduction) permanently
retired or redeemed after the first day of the relevant Calculation Period shall
be deemed to have been retired or redeemed on the first day of the respective
Calculation Period and remain retired through the date of determination;

(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) at the rate which would have been
applicable thereto on the last day of the respective Calculation Period, in the
case of floating rate Indebtedness (although interest expense with respect to
any Indebtedness for periods while same was actually outstanding during the
respective period shall be calculated using the actual rates applicable thereto
while same was actually outstanding); and

(iii) in making any determination of Consolidated EBITDA, pro forma effect shall
be given to (x) any Significant Asset Disposition, consummated during the
periods described above, with such Consolidated EBITDA to be reduced by an
amount equal to the Consolidated EBITDA (if positive) attributable to the assets
or Equity Interests which are the subject of such Significant Asset Disposition
for such period or increased by an amount equal to the Consolidated EBITDA (if
negative) applicable thereto for such

 

24



--------------------------------------------------------------------------------

period; provided that if any Significant Asset Disposition is of Equity
Interests in a Subsidiary of the Company which remains a Subsidiary after giving
effect to such Significant Asset Disposition, Consolidated EBITDA shall be
adjusted to give pro forma effect thereto (as if such disposition occurred on
the first day of the respective period) in accordance with the rules set forth
in the definition of Consolidated Net Income contained herein and (y) any
Significant Acquisition consummated during the periods described above, with
such Consolidated EBITDA to be determined as if such Significant Acquisition was
consummated on the first day of the relevant Calculation Period, and, in each
case, taking into account factually supportable and identifiable cost savings
and expenses directly attributable to such Significant Acquisition or
Significant Asset Disposition which would otherwise be accounted for as an
adjustment pursuant to Article 11 of Regulation S-X under the Securities Act, as
if such cost savings or expenses were realized on the first day of the
respective period.

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period. If such
quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days.

“Receivables” means all accounts receivable (including, without limitation, all
rights to payment created by or arising from sales of goods, leases of goods or
the rendition of services rendered no matter how evidenced whether or not earned
by performance).

“Receivables Entity” means a Wholly-Owned Subsidiary of the Company which
engages in no activities other than in connection with the financing of accounts
receivable of the Receivables Sellers and which is designated (as provided
below) as the “Receivables Entity” (a) no portion of the Indebtedness or any
other obligations (contingent or otherwise) of which (i) is guaranteed by the
Company or any other Subsidiary of the Company (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness))
pursuant to Standard Securitization Undertakings, (ii) is recourse to or
obligates the Company or any other Subsidiary of the Company in any way (other
than pursuant to Standard Securitization Undertakings) or (iii) subjects any
property or asset of the Company or any other Subsidiary of the Company,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings, (b) with which
neither the Company nor any of its Subsidiaries has any contract, agreement,
arrangement or understanding (other than pursuant to the Permitted Receivables
Facility Documents (including with respect to fees payable in the ordinary
course of business in connection with the servicing of accounts receivable and
related assets)) on terms less favorable to the Company or such Subsidiary than
those that might be obtained at the time from persons that are not Affiliates of
the Company, and (c) to which neither the Company nor any other Subsidiary of
the Company has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.
Any such designation shall be evidenced to the Administrative Agent by filing
with the Administrative Agent an officer’s certificate of the Company certifying
that, to the best of such officer’s knowledge and belief after consultation with
counsel, such designation complied with the foregoing conditions.

 

25



--------------------------------------------------------------------------------

“Receivables Sellers” means the Company and those Subsidiary Guarantors that are
from time to time party to the Permitted Receivables Facility Documents.

“Register” has the meaning set forth in Section 11.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, outstanding principal amount of Term Loans and unused Commitments
representing at least 51% of the sum of the total Revolving Credit Exposures,
aggregate principal amount of Term Loans and unused Commitments at such time.

“Revolving Borrowing” means a Borrowing comprised of US Tranche Revolving Loans,
UK Tranche Revolving Loans, Canadian Tranche Revolving Loans or Acceptances.

“Revolving Commitment” means the US Tranche Revolving Commitment, the Canadian
Tranche Commitment and the UK Tranche Commitment.

“Revolving Credit Exposure” means a US Tranche Revolving Exposure, a Canadian
Tranche Exposure or a UK Tranche Exposure.

“Revolving Loan” means a US Tranche Revolving Loan, a Canadian Tranche Revolving
Loan or a UK Tranche Revolving Loan.

“Roadway Bond Indenture” means the Indenture, dated as of November 30, 2001
among the Company, Roadway Corporation and SunTrust Bank, as trustee thereunder,
as in effect on the Effective Date and as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

“Roadway Bonds” means Roadway LLC’s (as successor to Roadway Corporation) 81/4%
Senior Notes due 2008 issued pursuant to the Roadway Bond Indenture.

“Rollover” means an issue of Acceptances on the maturity of an outstanding issue
of Acceptances having an aggregate face amount which is less than or equal to
the aggregate face amount of the maturing issue of Acceptances.

“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
whereby a seller or transferor shall sell or otherwise transfer any real or
personal property and then or thereafter lease, or repurchase under an extended
purchase contract, conditional sales or other title retention agreement, the
same or similar property.

“S&P” means Standard & Poor’s.

“Schedule I Bank” means any Canadian Tranche Lender named on Schedule I to the
Bank Act (Canada).

 

26



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Senior Notes” means the 5% Contingent Convertible Senior Notes, the Roadway
Bonds, the 3.375% Contingent Convertible Senior Notes, the USF Bonds and the
Floating Rate Notes, as applicable.

“Significant Acquisition” means any Permitted Acquisition the aggregate
consideration (taking the amount of cash and cash equivalents, the aggregate
amount expected to be paid on or after the date of the respective Permitted
Acquisition pursuant to any earn-out, non-compete, consulting or deferred
compensation or purchase price adjustment or similar arrangements, the fair
market value (as determined in good faith by the Company) of all other non-cash
consideration and the aggregate amount of assumed Indebtedness) for which
exceeds $100,000,000.

“Significant Asset Disposition” means any Asset Sale the aggregate consideration
(taking the amount of cash and cash equivalents, the aggregate amount expected
to be paid on or after the date of the respective Asset Sale pursuant to any
earn-out, non-compete, consulting or deferred compensation or purchase price
adjustment or similar arrangements, the fair market value (as determined in good
faith by the Company) of all other non-cash consideration and the aggregate
amount of assumed Indebtedness) for which exceeds $100,000,000.

“Stamping Fee” means the stamping fee payable at the time of each Acceptance,
calculated and payable in the manner provided for in Section 2.04(f).

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary thereof
in connection with the Permitted Receivables Facility which are reasonably
customary in an accounts receivable transaction.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) established by any central bank, monetary authority, the Board, the
Financial Services Authority, the European Central Bank or other Governmental
Authority for any category of deposits or liabilities customarily used to fund
loans in such currency, expressed in the case of each such requirement as a
decimal. Such reserve percentages shall, in the case of Dollar denominated
Loans, include those imposed pursuant to Regulation D of the Board. Eurocurrency
Loans shall be deemed to be subject to such reserve, liquid asset or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, unlimited liability company,
partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s

 

27



--------------------------------------------------------------------------------

consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, unlimited liability company, partnership, association or
other entity (a) of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power or, in
the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company; provided, that Persons that
would be required in accordance with GAAP to be consolidated with the Company,
but which are not otherwise controlled by the Company shall be “Subsidiaries”
hereunder solely for the purpose of making calculations under Section 6.07
hereof, but shall not be “Subsidiaries” hereunder for purposes of any
representation, warranty or other covenant hereunder.

“Subsidiary Guarantee Agreement” means the Subsidiary Guarantee Agreement, dated
of even date herewith, substantially in the form of Exhibit D, made by the
Subsidiary Guarantors in favor of the Administrative Agent for the benefit of
the Lenders.

“Subsidiary Guarantors” means each Initial Subsidiary Guarantor and each other
Person that becomes party to a Subsidiary Guarantee Agreement as a Subsidiary
Guarantor, and the permitted successors and assigns of each such Person (except
to the extent such successor or assign is relieved from its obligations under
the Subsidiary Guarantee Agreement pursuant to the provisions of this
Agreement); provided that any Person released from the Subsidiary Guarantee
Agreement pursuant to the provisions of Section 5.09 shall no longer be a
“Subsidiary Guarantor” unless and until such Person re-executes the Subsidiary
Guarantee Agreement pursuant to the provisions of Section 5.09.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the sum of (a) the US Tranche Swingline
Exposure, (b) the UK Tranche Swingline Exposure and (c) the Canadian Tranche
Swingline Exposure at such time. The Swingline Exposure of any Lender shall be
the sum of (a) the US Tranche Swingline Exposure, (b) the UK Tranche Swingline
Exposure and (c) the Canadian Tranche Swingline Exposure of such Lender at such
time.

“Swingline Lender” means the US Tranche Swingline Lender, the Canadian Tranche
Swingline Lender or the UK Tranche Swingline Lender.

 

28



--------------------------------------------------------------------------------

“Swingline Loan” means a US Tranche Swingline Loan, a Canadian Tranche Swingline
Loan or a UK Tranche Swingline Loan.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Loan” means a US Tranche Term Loan and “Term Loans” means the US Tranche
Term Loans.

“Term Loan Borrowing” means a US Tranche Term Loan Borrowing.

“Test Period” means each period of four consecutive fiscal quarters of the
Company then last ended (in each case taken as one accounting period).

“3.375% Contingent Convertible Senior Notes” means the Company’s 3.375%
Contingent Convertible Senior Notes due 2023 issued pursuant to the 3.375%
Senior Note Indenture.

“3.375% Senior Note Indenture” means the Indenture, dated as of November 25,
2003 among the Company and Deutsche Bank Trust Company Americas, as trustee
thereunder, as in effect on the Effective Date and as the same may be amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.

“Three-Month Secondary CD Rate” means, for any day, the secondary market rate
for three-month certificates of deposit reported as being in effect on such day
(or, if such day is not a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., New York City time, on such day (or, if
such day is not a Business Day, on the next preceding Business Day) by the
Administrative Agent from three negotiable certificate of deposit dealers of
recognized standing selected by it.

“Total Leverage Ratio” means, as of the end of any Test Period, the ratio of
Consolidated Indebtedness at such time to Consolidated EBITDA for the Test
Period then most recently ended.

“Tranche” means the US Tranche, the Canadian Tranche or the UK Tranche.

“Tranche Percentage” means, with respect to any Lender, such Lender’s US Tranche
Percentage, Canadian Tranche Percentage or UK Tranche Percentage, as applicable.

 

29



--------------------------------------------------------------------------------

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and each Borrowing Subsidiary Agreement, the borrowing of Loans
and the use of the proceeds thereof, the issuance of Drafts and the use of
proceeds of Acceptances, the issuance of Letters of Credit hereunder and the
execution, delivery and performance by the Subsidiary Guarantors of the
Subsidiary Guarantee Agreement.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
Canadian Base Rate or the CDOR BA Rate. A Borrowing of Acceptances shall be
considered to be a “Type” of Borrowing.

“UK Agent” means J.P. Morgan Europe Limited, in its capacity as UK
administrative agent for the UK Tranche Lenders hereunder.

“UK Borrower” means (i) YRC Logistics Ltd., a company organized under the laws
of England and Wales and (ii) any other UK Subsidiary that has been designated
as such pursuant to Section 2.21 and that, in each case, has not ceased to be a
UK Borrower as provided in such Section.

“UK Subsidiary” means any Subsidiary that is incorporated or otherwise organized
under the laws of England and Wales.

“UK Swingline Rate” means, for any day, such rate as the UK Tranche Swingline
Lender shall determine adequately reflects the overnight cost of funds to the UK
Tranche Swingline Lender to make or maintain a UK Tranche Swingline Loan to the
UK Borrowers on such day.

“UK Tranche” means the UK Tranche Commitments, the UK Tranche Revolving Loans,
the UK Tranche LC Exposure and the UK Tranche Swingline Loans.

“UK Tranche Commitment” means, with respect to each UK Tranche Lender, the
commitment of such UK Tranche Lender to make UK Tranche Revolving Loans and to
acquire participations in Letters of Credit issued under the UK Tranche and UK
Tranche Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such UK Tranche Lender’s UK Tranche Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.10 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 11.04. The initial amount of each UK Tranche Lender’s
UK Tranche Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which UK Tranche Lender shall have assumed its UK Tranche
Commitment, as applicable. The aggregate amount of the UK Tranche Commitments on
the date hereof is $10,000,000.

“UK Tranche Exposure” means, with respect to any UK Tranche Lender at any time,
the US Dollar Equivalent of the sum at such time, without duplication, of
(a) such Lender’s UK Tranche Percentage of the sum of the principal amounts of
the outstanding UK Tranche Revolving Loans, plus (b) the aggregate amount of
such Lender’s UK Tranche LC Exposure and UK Tranche Swingline Exposure at such
time.

 

30



--------------------------------------------------------------------------------

“UK Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit issued under the UK Tranche
denominated in US Dollars at such time, (b) the US Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit issued under the
UK Tranche denominated in an Alternative Currency at such time and (c) the
aggregate amount of all LC Disbursements in respect of Letters of Credit issued
under the UK Tranche that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. The UK Tranche LC Exposure of any UK Tranche
Lender at any time shall be its UK Tranche Percentage of the total UK Tranche LC
Exposure at such time.

“UK Tranche Lender” means a Lender with a UK Tranche Commitment.

“UK Tranche Percentage” means, with respect to any UK Tranche Lender, the
percentage of the total UK Tranche Commitments represented by such Lender’s UK
Tranche Commitment. If the UK Tranche Commitments have terminated or expired,
the UK Tranche Percentages shall be determined based upon the UK Tranche
Commitments most recently in effect, giving effect to any assignments.

“UK Tranche Revolving Borrowing” means a Borrowing comprised of UK Tranche
Revolving Loans.

“UK Tranche Revolving Loan” means a Loan made by a UK Tranche Lender pursuant to
Section 2.01(c). Each UK Tranche Revolving Loan made to the Company shall be
denominated in US Dollars and shall be a Eurocurrency Loan, and each UK Tranche
Revolving Loan made to a UK Borrower shall be denominated in Pounds Sterling or
Euro and shall be a Eurocurrency Loan.

“UK Tranche Swingline Exposure” means, at any time, the aggregate principal
amount of all UK Tranche Swingline Loans outstanding at such time. The UK
Tranche Swingline Exposure of any UK Tranche Lender at any time shall be its UK
Tranche Percentage of the total UK Tranche Swingline Exposure at such time.

“UK Tranche Swingline Lender” means JPMorgan Chase Bank, National Association,
London Branch, in its capacity as lender of UK Tranche Swingline Loans
hereunder.

“UK Tranche Swingline Loan” means a Loan made by the UK Tranche Swingline Lender
to a UK Borrower pursuant to Section 2.05.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in a
Designated Foreign Currency or an Alternative Currency, the equivalent in US
Dollars of such amount, determined by the Administrative Agent pursuant to
Section 1.05 using the Exchange Rate with respect to such Designated Foreign
Currency at the time in effect under the provisions of such Section.

“US Dollars” or “$” means the lawful money of the United States of America.

 

31



--------------------------------------------------------------------------------

“US Swingline Rate” means (a) with respect to any US Tranche Swingline Loan that
is repaid within one Business Day of the date such US Tranche Swingline Loan was
made, the Alternate Base Rate, and (b) with respect to all other US Tranche
Swingline Loans, the Money Market Rate.

“US Tranche” means the US Tranche Commitments, the US Tranche Revolving Loans,
the US Tranche Term Loans, the US Tranche LC Exposure and the US Tranche
Swingline Loans.

“US Tranche Borrowing” means a US Tranche Revolving Borrowing or a US Tranche
Term Loan Borrowing.

“US Tranche Commitment” means, with respect to each US Tranche Lender, the sum
of such Lender’s US Tranche Revolving Commitment and US Tranche Term Loan
Commitment.

“US Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit issued under the US Tranche
denominated in US Dollars at such time, (b) the US Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit issued under the
US Tranche denominated in an Alternative Currency at such time and (c) the
aggregate amount of all LC Disbursements in respect of Letters of Credit issued
under the US Tranche that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. The US Tranche LC Exposure of any US Tranche
Lender at any time shall be its US Tranche Percentage of the total US Tranche LC
Exposure at such time.

“US Tranche Lender” means a Lender with a US Tranche Commitment.

“US Tranche Percentage” means, with respect to any US Tranche Lender, (a) with
respect to US Tranche Revolving Loans, US Tranche LC Exposure or US Tranche
Swingline Loans, the percentage of the total US Tranche Revolving Commitments
represented by such Lender’s US Tranche Revolving Commitment and (b) with
respect to the US Tranche Term Loans, a percentage equal to a fraction the
numerator of which is such US Tranche Lender’s outstanding principal amount of
the US Tranche Term Loans and the denominator of which is the aggregate
outstanding amount of the US Tranche Term Loans of all US Tranche Lenders. If
the US Tranche Revolving Commitments have terminated or expired, the US Tranche
Percentages shall be determined based upon the US Tranche Revolving Commitments
most recently in effect, giving effect to any assignments.

“US Tranche Revolving Borrowing” means a Borrowing comprised of US Tranche
Revolving Loans.

“US Tranche Revolving Commitment” means, with respect to each US Tranche Lender,
the commitment of such US Tranche Lender to make US Tranche Revolving Loans and
to acquire participations in Letters of Credit issued under the US Tranche and
US Tranche Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such US Tranche Lender’s US Tranche Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09, (b) increased from time to time pursuant to
Section 2.10 and (c) reduced or increased from time to time pursuant to

 

32



--------------------------------------------------------------------------------

assignments by or to such Lender pursuant to Section 11.04. The initial amount
of each US Tranche Lender’s US Tranche Revolving Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such US
Tranche Lender shall have assumed its US Tranche Revolving Commitment. The
aggregate amount of the US Tranche Revolving Commitments on the date hereof is
$915,000,000.

“US Tranche Revolving Exposure” means, with respect to any US Tranche Lender at
any time, the sum at such time, without duplication, of (a) such Lender’s US
Tranche Percentage of the sum of the principal amounts of the outstanding US
Tranche Revolving Loans, plus (b) the aggregate amount of such Lender’s US
Tranche LC Exposure and US Tranche Swingline Exposure at such time.

“US Tranche Revolving Loan” means a Loan made by a US Tranche Lender pursuant to
Section 2.01(a). Each US Tranche Revolving Loan shall be a Eurocurrency Loan or
an ABR Loan.

“US Tranche Swingline Exposure” means, at any time, the aggregate principal
amount of all US Tranche Swingline Loans outstanding at such time. The US
Tranche Swingline Exposure of any US Tranche Lender at any time shall be its US
Tranche Percentage of the total US Tranche Swingline Exposure at such time.

“US Tranche Swingline Lender” means JPMorgan Chase Bank, National Association,
in its capacity as lender of US Tranche Swingline Loans hereunder.

“US Tranche Swingline Loan” means a Loan made by the US Tranche Swingline Lender
to the Company pursuant to Section 2.05.

“US Tranche Term Loan” means a Loan made by a US Tranche Lender pursuant to
Section 2.01(d).

“US Tranche Term Loan Borrowing” means a Borrowing comprised of US Tranche Term
Loans.

“US Tranche Term Loan Commitment” means (a) as to any US Tranche Lender, the
aggregate commitment of such US Tranche Term Lender to make US Tranche Term
Loans as set forth on Schedule 2.01 or in the most recent Assignment and
Assumption executed by such US Tranche Lender and (b) as to all US Tranche
Lenders, the aggregate commitment of all US Tranche Lenders to make US Tranche
Term Loans, which aggregate commitment shall be $150,000,000 on the Effective
Date. After advancing the US Tranche Term Loan, each reference to a US Tranche
Lender’s US Tranche Term Loan Commitment shall refer to that US Tranche Lender’s
US Tranche Percentage of the US Tranche Term Loans.

“US Tranche Total Exposure” means, with respect to any US Tranche Lender at any
time, the sum at such time, without duplication, of (a) (i) such Lender’s US
Tranche Percentage of the sum of the principal amounts of the outstanding US
Tranche Revolving Loans, plus (ii) the aggregate amount of such Lender’s US
Tranche LC Exposure and US Tranche Swingline Exposure at such time and (b) an
amount equal to the aggregate principal amount of such Lender’s US Tranche Term
Loans outstanding at such time.

 

33



--------------------------------------------------------------------------------

“USF” means USF Corporation, a Delaware corporation.

“USF Bonds” means USF’s 61/2% Guaranteed Notes due May 1, 2009 and 81/2%
Guaranteed Notes due April 15, 2010 issued pursuant to the Indenture, dated as
of May 5, 1999 among USF, the guarantors named therein, and JPMorgan Chase Bank,
National Association (successor by merger to Bank One, NA, as
successor-in-interest to NBD Bank, as trustee thereunder, as the same may be
amended, modified or supplemented from time to time in accordance with the terms
thereof.

“Wholly-Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose Equity Interests (other than directors’ qualifying shares) is owned by
such Person and/or one or more Wholly-Owned Subsidiaries of such Person, (b) any
partnership, association, joint venture or other entity in which such Person
and/or one or more Wholly-Owned Subsidiaries of such Person has a 100% Equity
Interest (other than directors’ qualifying shares) and (c) any corporation,
partnership, association, business trust or limited liability entity (i) that is
formed under the laws of a jurisdiction other than the United States of America,
any State thereof, or the District of Columbia and (ii) with respect to which
such Person and/or one or more Wholly-Owned Subsidiaries of such Person owns all
of the economic benefit of a 100% equity interest, whether through an agent or
otherwise; provided, that, if such Person is prohibited by law from owning 100%
of such economic benefit, such Person owns all of such economic benefit that it
may lawfully own and in any event not less than 98% of the total economic
benefit of ownership of such entity.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Yellow Receivables Facility” means that certain receivables facility and trust
evidenced by the Second Amended and Restated Receivables Purchase Agreement,
dated as of May 24, 2005, among YRRFC, Falcon Asset Securitization Company LLC,
Variable Funding Capital Company LLC, Three Pillars Funding LLC, Amsterdam
Funding Corporation, the financial institutions party thereto as “Committed
Purchasers”, Wachovia Bank, National Association, as co-agent, SunTrust Capital
Markets, Inc., as co-agent, ABN AMRO Bank, N.V., as co-agent and JPMorgan Chase
Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago), as
co-agent and as administrative agent, and the Amended and Restated Receivables
Sale Agreement dated as of May 24, 2005, among Yellow Transportation, Inc.,
Roadway Express, Inc., USF Reddaway Inc., USF Holland Inc. and YRRFC, in each
case, as amended, refinanced, renewed or replaced.

“YRCMI” means YRC Mortgages, LLC, a Delaware limited liability company.

“YRCMI Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of September 10, 2004, among the Company, YRCMI, as lender,
and Yellow Transportation, Inc., as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

 

34



--------------------------------------------------------------------------------

“YRRFC” means Yellow Roadway Receivables Funding Corporation, a Delaware
corporation.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “US Tranche
Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency US Tranche Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “US Tranche Revolving Borrowing”)
or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency US Tranche Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

SECTION 1.05. Foreign Currency Calculations. (a) For purposes of determining the
Canadian Tranche Exposure, the UK Tranche Exposure or any related amount, the
Administrative Agent shall determine the Exchange Rate as of the applicable
Exchange Rate Date with respect to Canadian Dollars, Euro, Pounds Sterling and
each Alternative Currency in which any requested or outstanding Letter of Credit
is denominated and shall apply such Exchange Rates to determine such amount (in
each case after giving effect to any Borrowings to be made or repaid and any
Letters of Credit to be issued, amended, renewed, extended or

 

35



--------------------------------------------------------------------------------

terminated, to the extent practicable on or prior to the applicable date for
such calculation). The amount of any LC Disbursement made by an Issuing Bank in
an Alternative Currency and not reimbursed by the Company shall be determined as
set forth in paragraph (e) or (m) of Section 2.06, as applicable.

(b) For purposes of any determination under Section 6.01 or 6.02 or under
paragraph (f), (g) or (k) of Article VII, all amounts incurred, outstanding or
proposed to be incurred or outstanding in currencies other than US Dollars shall
be translated into US Dollars at the currency exchange rates in effect on the
date of such determination; provided that no Default or Event of Default shall
arise as a result of any limitation set forth in US Dollars in Section 6.01 or
6.02 being exceeded solely as a result of changes in currency exchange rates
from those rates applicable at the time or times Indebtedness or Liens were
initially consummated in reliance on the exceptions under such Sections.

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each US Tranche Lender agrees to make US Tranche Revolving Loans to the
Company from time to time during the Availability Period in US Dollars in an
aggregate principal amount at any time outstanding that will not result in
(i) such Lender’s US Tranche Revolving Exposure exceeding its US Tranche
Revolving Commitment or (ii) the aggregate amount of the Lenders’ US Tranche
Revolving Exposures exceeding the aggregate amount of the US Tranche Revolving
Commitments.

(b) Subject to the terms and conditions set forth herein, each Canadian Tranche
Lender agrees to make Canadian Tranche Revolving Loans to the Canadian Borrowers
in Canadian Dollars and/or to the Company in US Dollars and to accept Drafts
issued by the Canadian Borrowers in Canadian Dollars from time to time during
the Availability Period in an aggregate principal amount of Loans and face
amount of Acceptances at any time outstanding that will not result in (i) such
Lender’s Canadian Tranche Exposure exceeding its Canadian Tranche Commitment or
(ii) the aggregate amount of the Lenders’ Canadian Tranche Exposures exceeding
the aggregate amount of the Canadian Tranche Commitments.

(c) Subject to the terms and conditions set forth herein, each UK Tranche Lender
agrees to make UK Tranche Revolving Loans to the UK Borrowers in Pounds Sterling
or Euro and/or to the Company in US Dollars from time to time during the
Availability Period in an aggregate principal amount of Loans at any time
outstanding that will not result in (i) such Lender’s UK Tranche Exposure
exceeding its UK Tranche Commitment or (ii) the aggregate amount of the Lenders’
UK Tranche Exposures exceeding the aggregate amount of the UK Tranche
Commitments.

(d) Subject to the terms and conditions set forth herein, each US Tranche Lender
agrees to make a US Tranche Term Loan in US Dollars to the Company on the
Effective Date, in an amount equal to such US Tranche Lender’s US Tranche Term
Loan Commitment and by making immediately available funds available to the
Administrative Agent’s designated account, not later than the time specified by
the Administrative Agent.

 

36



--------------------------------------------------------------------------------

(e) Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
Amounts prepaid or repaid in respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each US Tranche Revolving Loan shall be
made as part of a Borrowing consisting of US Tranche Revolving Loans made by the
US Tranche Lenders ratably in accordance with their respective US Tranche
Revolving Commitments. Each Canadian Tranche Revolving Loan shall be made as
part of a Borrowing consisting of Canadian Tranche Revolving Loans made by the
Canadian Tranche Lenders ratably in accordance with their respective Canadian
Tranche Commitments. Each Acceptance shall be issued in accordance with
Section 2.04. Each UK Tranche Revolving Loan shall be made as part of a
Borrowing consisting of UK Tranche Revolving Loans made by the UK Tranche
Lenders ratably in accordance with their respective UK Tranche Commitments. Each
US Tranche Term Loan shall be made as part of a Borrowing consisting of US
Tranche Term Loans made by the US Tranche Lenders ratably in accordance with
their respective US Tranche Term Loan Commitments. The failure of any Lender to
make any Loan required to be made by it or to accept any Acceptance required to
be accepted by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several, and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required hereunder.

(b) Subject to Section 2.15,

(i) each US Tranche Revolving Borrowing shall be comprised entirely of
Eurocurrency Loans or ABR Loans, in each case as the Company may request in
accordance herewith;

(ii) each Canadian Tranche Revolving Borrowing shall be comprised entirely of
Acceptances or Canadian Base Rate Loans, in each case as a Canadian Borrower may
request in accordance herewith, or entirely of Eurocurrency Loans or ABR Loans,
in each case as the Company may request in accordance herewith;

(iii) each UK Tranche Revolving Borrowing shall be comprised entirely of
Eurocurrency Loans, in each case as the Company or a UK Borrower may request in
accordance herewith;

(iv) each US Tranche Term Loan Borrowing shall be comprised entirely of
Eurocurrency Loans or ABR Loans, in each case as the Company may request in
accordance herewith;

(v) each US Tranche Swingline Loan shall bear interest by reference to the US
Swingline Rate;

(vi) each Canadian Tranche Swingline Loan shall be a Canadian Base Rate Loan;
and

 

37



--------------------------------------------------------------------------------

(vii) each UK Tranche Swingline Loan shall bear interest by reference to the UK
Swingline Rate.

Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan (and in the case of an
Affiliate, the provisions of Sections 2.15, 2.16, 2.17 and 2.18 shall apply to
such Affiliate to the same extent as to such Lender); provided that any exercise
of such option shall not affect the obligation of the applicable Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) Each Borrowing (other than Acceptances) shall be in an aggregate amount that
is at least equal to the Borrowing Minimum and an integral multiple of the
Borrowing Multiple; provided that an ABR Revolving Borrowing may be made in an
aggregate amount that is equal to the aggregate available US Tranche Revolving
Commitments, Canadian Tranche Commitments or UK Tranche Commitments, as
applicable, or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) and a Canadian Base Rate
Revolving Borrowing may be made in an aggregate amount that is equal to the
aggregate available Canadian Tranche Commitments. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of ten US Tranche Eurocurrency Borrowings
outstanding, a total of five Canadian Tranche Eurocurrency Revolving Borrowings
outstanding or a total of five UK Tranche Eurocurrency Revolving Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity Date
or, in the case of an Acceptance, if the maturity date thereof would occur after
the Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Applicable Agent (and the Administrative Agent, if the Applicable Agent is not
the Administrative Agent) of such request by telephone:

(a) in the case of a Eurocurrency Borrowing, not later than 1:00 p.m., Local
Time, three Business Days before the date of the proposed Borrowing,

(b) in the case of an ABR Borrowing, not later than 1:00 p.m., New York City
time, one Business Day before the date of the proposed Borrowing,

(c) in the case of a Canadian Base Rate Revolving Borrowing, not later than 1:00
p.m., Local Time, one Business Day before the date of the proposed Borrowing,
and

(d) in the case of a Borrowing of Acceptances, not later than 1:00 p.m., Toronto
time, two Business Days before the date of the proposed Borrowing.

Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed by 2:00 p.m. (Local Time) on the same Business Day by hand delivery or
telecopy to the Applicable Agent of a written Borrowing Request in a form
approved by the Applicable Agent and signed by the applicable Borrower, or by
the Company on behalf of the applicable Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrower requesting such Borrowing (or on whose behalf the Company is
requesting such Borrowing);

 

38



--------------------------------------------------------------------------------

(ii) whether the requested Borrowing is to be a US Tranche Borrowing, a UK
Tranche Revolving Borrowing or a Canadian Tranche Revolving Borrowing;

(iii) the currency (in the case of a Borrowing other than a US Tranche Term Loan
Borrowing which is only available in US Dollars) and aggregate principal amount
(in the case of Loans) or face amount (in the case of Acceptances) of the
requested Borrowing;

(iv) the date of the requested Borrowing, which shall be a Business Day;

(v) the Type of the requested Borrowing;

(vi) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vii) in the case of a Borrowing of Acceptances, the term applicable thereto,
which shall be a period contemplated by Section 2.04(a); and

(viii) the location and number of the relevant Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be (i) in the case of a Borrowing under the US Tranche, an ABR
Borrowing, (ii) in the case of a Borrowing under the UK Tranche, a Eurocurrency
Borrowing, and (iii) in the case of a Borrowing under the Canadian Tranche
denominated in (x) Canadian Dollars, a Canadian Base Rate Borrowing, and (y) US
Dollars, an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Borrowing, then the relevant Borrower shall be deemed
to have selected an Interest Period of one month’s duration. If no term is
specified with respect to any requested Borrowing of Acceptances, then the
relevant Borrower shall be deemed to have selected a term of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Applicable Agent shall advise each Lender that will make a
Loan or accept a Draft as part of the requested Borrowing of the details thereof
and of the amount of the Loan to be made or the face amount of the Draft to be
accepted by such Lender as part of the requested Borrowing.

SECTION 2.04. Canadian Bankers’ Acceptances.

(a) Notice and Term. Any Canadian Borrower may give the Canadian Agent
instructions (which must be received by the Canadian Agent before 12:00 noon
(Toronto time) on the second Business Day before the proposed date of a
requested Borrowing to be effective) that it wishes to have Drafts accepted
under this Agreement on any proposed Business Day and stating the aggregate face
amount and the term applicable to such Drafts. The term of such Drafts must be a
period of one, two, three or six months (the “Contract Period”), and be subject
to marketability, maturing on or before the end of the Availability Period.

 

39



--------------------------------------------------------------------------------

(b) Face Amount of Drafts. The aggregate face amount of an issue of Drafts to be
accepted on any particular date of a requested Borrowing must be C$5,000,000 or
a whole number multiple of C$1,000,000 in excess thereof. The face amount of
each Acceptance shall be a whole number multiple of C$100,000. The Canadian
Agent will round allocations among the Canadian Tranche Lenders to ensure that
each Acceptance issued has a face amount which is a whole number multiple of
C$100,000, and such rounded allocation shall constitute the Canadian Tranche
Lenders’ respective Canadian Tranche Percentages of an issue of Acceptances for
the purposes of this Agreement.

(c) Power of Attorney. In order to facilitate issues of Acceptances pursuant to
this Agreement, each Canadian Borrower authorizes each Canadian Tranche Lender,
and for this purpose appoints each Canadian Tranche Lender its lawful attorney,
to complete, sign and endorse Drafts issued in accordance with Sections 2.04(a)
and (b) on its behalf in handwritten or by facsimile or mechanical signature or
otherwise and, once so completed, signed and endorsed, and following acceptance
of them as an Acceptance under this Agreement, then purchase, discount or
negotiate such Acceptances in accordance with the provisions of this
Section 2.04. Drafts so completed, signed, endorsed and negotiated on behalf of
any Canadian Borrower by any Canadian Tranche Lender shall bind such Canadian
Borrower as fully and effectively as if so performed by an authorized officer of
such Canadian Borrower. No Canadian Tranche Lender shall be liable for any
damage, loss or other claim arising by reason of any loss or improper use of any
such instrument except the gross negligence or willful misconduct of such
Canadian Tranche Lender or its officers, employees, agents or representatives.
Alternatively, each Canadian Borrower agrees that, at the request of the
Canadian Agent, each Canadian Borrower shall deliver to the Canadian Agent a
“depository note” which complies with the requirements of the Depository Bills
and Notes Act (Canada), and consents to the deposit of any such depository note
in the book-based debt clearance system maintained by the Canadian Depository
for Securities.

(d) Restrictions. The Canadian Agent shall have the discretion to restrict the
term and maturity date of an issue of Acceptances and the number of issues of
Acceptances outstanding at any one time. Unless the Canadian Agent notifies each
Canadian Borrower to the contrary, the maximum number of issuances of
Acceptances outstanding at any time is limited to five in total for all Canadian
Borrowers.

(e) Discount and Sale of Acceptances.

(i) Except as otherwise provided in Section 2.04(j), each Canadian Tranche
Lender shall purchase for its own account Acceptances accepted by such Canadian
Tranche Lender on the date of such Borrowing at the purchase price equal to the
face amount of such Acceptances less an amount equal to the amount (the
“Discount”) that yields to such Canadian Tranche Lender (excluding the Stamping
Fee) an interest rate per annum equal to the CDOR BA Rate applicable to such
Acceptance for the applicable term of such Acceptances.

 

40



--------------------------------------------------------------------------------

(ii) Except as otherwise provided in Sections 2.04(l) and (m), each Canadian
Tranche Lender shall pay the Net Acceptance Proceeds of its Canadian Tranche
Percentage of each issue of Acceptances to the Canadian Agent on the date of
such Borrowing in exchange for delivery of such Acceptances. Such Net Acceptance
Proceeds, when received by the Canadian Agent, will be advanced by bank transfer
to the credit of the applicable Canadian Borrower’s account.

(iii) Each Canadian Tranche Lender may at any time and from time to time
purchase, hold, sell, rediscount or otherwise dispose of any Acceptance, and no
such dealing shall prejudice or impair any Canadian Borrower’s obligations under
Section 2.04(g).

(f) Stamping Fee. A stamping fee is payable by the applicable Canadian Borrower
to each accepting Canadian Tranche Lender on the issuance of each Acceptance and
shall be calculated upon the face amount of each such Acceptance for the
duration of its term on the basis of the actual number of days to elapse from
the date of its acceptance up to the maturity date of the Acceptance, calculated
at the Applicable Rate. Each accepting Canadian Tranche Lender shall be entitled
to deduct from the Acceptance Proceeds to be remitted to the Canadian Agent
pursuant to Subsection 2.04(e)(ii) the stamping fee payable to it as determined
in accordance with this Section 2.04(f).

(g) Payment of Acceptances. Subject to Section 2.04 (l) and (m), each Canadian
Borrower shall pay to each Canadian Tranche Lender the full face amount of each
Acceptance accepted by such Canadian Tranche Lender for its account on the
maturity date of such Acceptance. If an Acceptance matures and such Canadian
Borrower has not made such payment, nor effected a Conversion or Rollover
pursuant to Section 2.04(l) or (m), respectively, such Canadian Borrower shall
be deemed to have provided for payment of the full face amount of the Acceptance
by Conversion of such Acceptance into a Canadian Base Rate Loan in a principal
amount equal to the full face amount of the Acceptance on its maturity date.

(h) Waivers. No Canadian Borrower shall claim from any Canadian Tranche Lender
any days of grace for the payment at maturity of any Drafts presented and
accepted by such Canadian Tranche Lender pursuant to this Agreement. In
addition, each Canadian Borrower waives demand, presentment for payment,
protest, notice of protest, dishonor, notice of dishonor and any other notice or
defense to payment (including the doctrine of merger) which might otherwise
exist if for any reason an Acceptance is held by any Canadian Tranche Lender in
its own right at the maturity thereof.

(i) Notice of Maturing Acceptances. The applicable Canadian Borrower shall give
the Canadian Agent, before 12:00 noon (Toronto time) on the second Business Day
before the maturity of any Acceptances, a notice of repayment or Borrowing
Request requesting a Conversion or Rollover in respect of such Acceptances in
order to permit each Canadian Tranche Lender to organize its internal funding
requirements to fund the payment of the face amount of such Acceptances to the
respective holders thereof upon or following maturity.

 

41



--------------------------------------------------------------------------------

(j) B/A Equivalent Advances. If a Canadian Tranche Lender is not a Canadian
chartered bank or is not permitted by applicable law to, or does not by virtue
of policy or customary practice, accept Drafts for the purpose of subsequent
sale as a bankers’ acceptance (a “Non-Acceptance Lender”), each time a Canadian
Borrower gives a Borrowing Request for an issue of Acceptances, such
Non-Acceptance Lender shall, in lieu of accepting and purchasing Acceptances
pursuant to Section 2.04(e), make an advance in Canadian Dollars to such
Canadian Borrower (a “B/A Equivalent Advance”) in the amount equal to the
Acceptance Proceeds which would be derived from a hypothetical sale of Drafts
accepted by it (“Notional Acceptances”) in the aggregate face amount of its
Canadian Tranche Percentage of such requested issue of Acceptances at a discount
rate that yields to such Non-Acceptance Lender (excluding the Stamping Fee) an
interest rate per annum equal to the CDOR BA Rate for Acceptances accepted by a
Canadian Tranche Lender that is not a Schedule I Bank. Any B/A Equivalent
Advance shall be repayable on the maturity of such issue of Acceptances. A
Non-Acceptance Lender shall be entitled to deduct from the amount of its B/A
Equivalent Advance to be paid to the Canadian Agent pursuant to
Subsection 2.04(e)(ii) an amount equal to the Stamping Fee determined in
accordance with Section 2.04(f) that would have been payable to it with respect
to the Notional Acceptances corresponding to the B/A Equivalent Advance. For the
purposes of this Agreement each reference to an issue of Acceptances or
Acceptances issued by a Non-Acceptance Lender shall be deemed to include, where
relevant, B/A Equivalent Advances, with the necessary changes being made to fit
the context.

(k) Calculation of Net Acceptance Proceeds. The Net Acceptance Proceeds for any
Acceptances purchased by a Canadian Tranche Lender may be determined in
accordance with the following formula:

LOGO [g59087img002.jpg]

where n is the number of days to elapse in the term of the Acceptances, CDOR BA
Rate is the applicable rate for such Acceptance and is expressed as a decimal
and AR is the Applicable Rate with respect to the Stamping Fee.

(l) Conversions. Any Canadian Borrower may request the Canadian Tranche Lenders
to convert (a) at any time, a Canadian Base Rate Borrowing or a portion thereof
into an issue of Acceptances or (b) on its maturity date, an issue of
Acceptances or a portion thereof into a Canadian Base Rate Borrowing, upon
delivering a Borrowing Request to the Canadian Agent requesting a Conversion
specifying both the amount of the Borrowing to be converted and the amount and
Type of the requested resulting Borrowing. The relevant provisions of this
Agreement applicable to a borrowing and availability of the Type of Borrowing
which will result from the Conversion (as well as any portion of the Borrowing
which is not being converted) must be satisfied to effect any such requested
Borrowing (including the applicable notice provisions contained in
Section 2.03). Subject to the foregoing provisions of this Section 2.04(l), the
Borrowing (or portion thereof) requested to be converted shall be converted in
accordance with the Borrowing Request and any Net Acceptance Proceeds derived
from the Conversion shall be retained by each Canadian Tranche Lender for its
own account.

 

42



--------------------------------------------------------------------------------

(m) Rollovers. At or before 12:00 noon (Toronto time) two Business Days prior to
the maturity of an issue of Acceptances, unless the applicable Canadian Borrower
has delivered to the Canadian Agent a Borrowing Request requesting a Conversion
in accordance with Section 2.04(l) or a notice of repayment, such Canadian
Borrower shall deliver a Borrowing Request to the Canadian Agent requesting a
Rollover and selecting the term applicable to the resulting issue of
Acceptances. The relevant provisions of this Agreement applicable to a Borrowing
of Acceptances must be satisfied to effect any such Rollover. Subject to the
foregoing provisions of this Section 2.04(m), the Borrowing (or portion thereof)
requested to be rolled over shall be rolled over in accordance with the
Borrowing Request and the Net Acceptance Proceeds derived from the Rollover
shall be retained by each Canadian Tranche Lender for its own account. The
provisions of Section 2.04(g) shall apply if any Canadian Borrower fails to
deliver any such requests or notice.

(n) Payments on a Conversion or Rollover. If any Canadian Borrower requests the
Canadian Tranche Lenders to convert a Canadian Base Rate Loan or a portion
thereof to an issue of Acceptances pursuant to Section 2.04(l), or to Rollover
an issue of Acceptances or a portion thereof pursuant to Section 2.04(m), then
such Canadian Borrower shall pay to the Canadian Tranche Lenders the difference
between (a) the face amount of the resulting Acceptances minus (b) the Net
Acceptance Proceeds of the resulting Acceptances determined in accordance with
Section 2.04(k) upon the acceptance and purchase of the resulting Acceptances in
accordance with this Section 2.04.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the US Tranche Swingline Lender agrees to make US Tranche Swingline
Loans in US Dollars to the Company from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding US Tranche Swingline
Loans exceeding $75,000,000 or (ii) the total US Tranche Revolving Exposures
exceeding the total US Tranche Revolving Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Subject to the terms and conditions set forth
herein, the Canadian Tranche Swingline Lender agrees to make Canadian Tranche
Swingline Loans in Canadian Dollars to the Canadian Borrowers from time to time
during the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the US Dollar Equivalent of the
aggregate principal amount of outstanding Canadian Tranche Swingline Loans
exceeding $5,000,000 or (ii) the total Canadian Tranche Exposures exceeding the
total Canadian Tranche Commitments; provided that the Canadian Tranche Swingline
Lender shall not be required to make a Canadian Tranche Swingline Loan to
refinance an outstanding Canadian Tranche Swingline Loan. Subject to the terms
and conditions set forth herein, the UK Tranche Swingline Lender agrees to make
UK Tranche Swingline Loans in Pounds Sterling or Euro to the UK Borrowers from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the US Dollar Equivalent of the
aggregate principal amount of outstanding UK Tranche Swingline Loans exceeding
$1,000,000 or (ii) the total UK Tranche Exposures exceeding the total UK Tranche
Commitments; provided that the UK Tranche Swingline Lender shall not be required
to make a UK Tranche Swingline Loan to

 

43



--------------------------------------------------------------------------------

refinance an outstanding UK Tranche Swingline Loan. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the applicable Borrower shall notify the
Applicable Agent of such request by telephone (confirmed by telecopy), not later
than 1:00 p.m., Local Time (except, in the case of a Canadian Tranche Swingline
Loan, not later than 12:00 noon, Toronto time) on the day of a proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan and the Tranche under which the requested Swingline Loan will be
borrowed. The Applicable Agent will promptly advise the applicable Swingline
Lender of any such notice received from a Borrower. The applicable Swingline
Lender shall make each Swingline Loan available to the applicable Borrower by
means of a credit to the general deposit account of such Borrower with such
Swingline Lender or by wire transfer to an account specified by such Borrower in
the applicable borrowing request (or, in the case of a US Tranche Swingline Loan
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e), by remittance to the applicable Issuing Bank) by 3:00 p.m.,
Local Time, on the requested date of such Swingline Loan.

(c) A Swingline Lender may by written notice given to the Applicable Agent not
later than 1:00 p.m., Local Time, on any Business Day require the applicable
Lenders under a Tranche to acquire participations on such Business Day in all or
a portion of the Swingline Loans outstanding under such Tranche. Such notice
shall specify the aggregate amount of Swingline Loans in which such Lenders will
participate. Promptly upon receipt of such notice, the Applicable Agent will
give notice thereof to each applicable Lender, specifying in such notice such
Lender’s Tranche Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Applicable Agent, for the account of the applicable Swingline
Lender, such Lender’s Tranche Percentage of such Swingline Loan or Loans. Each
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.07 with respect to Loans made
by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Applicable Agent shall promptly pay to the
applicable Swingline Lender the amounts so received by it from the Lenders. The
Applicable Agent shall notify the applicable Borrower of any participations in
any Swingline Loan acquired pursuant to this paragraph, and thereafter payments
in respect of such Swingline Loan shall be made to the Applicable Agent and not
to such Swingline Lender. Any amounts received by a Swingline Lender from the
applicable Borrower (or other party on behalf of the applicable Borrower) in
respect of a Swingline Loan after receipt by such Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Applicable Agent; any such amounts received by such Agent shall be promptly
remitted by such Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to such Swingline Lender, as their interests may
appear; provided that any such payment so remitted

 

44



--------------------------------------------------------------------------------

shall be repaid to such Swingline Lender or to such Applicable Agent, as
applicable, if and to the extent such payment is required to be refunded to the
applicable Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the applicable
Borrower of any default in the payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance, for its own
account and for the benefit of the Company or any Subsidiary of the Company, of
Letters of Credit denominated in US Dollars or in any Alternative Currency, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Company to, or entered into by the Company with, the
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the Tranche under which such Letter of Credit is to be issued or
maintained, the date of issuance, amendment, renewal or extension (which shall
be a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the currency in which such Letter of Credit is to be denominated (which
shall be US Dollars or an Alternative Currency), the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Company also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Company
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the US Tranche Revolving Exposure
shall not exceed the total US Tranche Revolving Commitments, (ii) the Canadian
Tranche Exposure shall not exceed the total Canadian Tranche Commitments, and
(iii) the UK Tranche Exposure shall not exceed the total UK Tranche Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders under the applicable Tranche, the
Issuing Bank hereby grants to each such Lender, and each such Lender hereby
acquires from the Issuing Bank, a participation

 

45



--------------------------------------------------------------------------------

in such Letter of Credit equal to such Lender’s Tranche Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the applicable Issuing Bank, such Lender’s Tranche Percentage of (i) each LC
Disbursement made by the Issuing Bank in US Dollars and (ii) the US Dollar
Equivalent, using the Exchange Rates in effect on the date such payment is
required, of each LC Disbursement made by such Issuing Bank in an Alternative
Currency, and in each case, not reimbursed by the Company on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Company for any reason (or, if such reimbursement
payment was refunded in an Alternative Currency, the US Dollar Equivalent
thereof using the Exchange Rates on the date of such refund). Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Company shall have received notice of such LC Disbursement prior
to 10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Company prior to such time on such date, then not later than
12:00 noon, New York City time, on (i) the Business Day that the Company
receives such notice, if such notice is received prior to 10:00 a.m., New York
City time, on the day of receipt, or (ii) the Business Day immediately following
the day that the Company receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that, in the case of an LC
Disbursement made in US Dollars, the Company may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with an ABR US Tranche Revolving Borrowing or US
Tranche Swingline Loan in an equivalent amount and, to the extent so financed,
the Company’s obligation to make such payment shall be discharged and replaced
by the resulting ABR US Tranche Revolving Borrowing or US Tranche Swingline
Loan. If the Company fails to make such payment when due, then (i) if such
payment relates to an Alternative Currency Letter of Credit, automatically and
with no further action required, the Company’s obligation to reimburse the
applicable LC Disbursement shall be permanently converted into an obligation to
reimburse the US Dollar Equivalent, calculated using the Exchange Rates on the
date when such payment was due, of such LC Disbursement and (ii) in the case of
each LC Disbursement, the Administrative Agent shall notify each Lender under
the applicable Tranche of the applicable LC Disbursement, the payment then due
from the Company in respect thereof and such Lender’s Tranche Percentage
thereof. Promptly following receipt of such notice, each such Lender shall pay
to the Administrative Agent its Tranche Percentage of the payment then due from
the Company, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank in US Dollars the amounts so
received by it from such Lenders. Promptly following receipt by the
Administrative

 

46



--------------------------------------------------------------------------------

Agent of any payment from the Company pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the Issuing Bank or, to
the extent that Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Bank, then to such Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR US Tranche Revolving Loans or a US Tranche Swingline Loan as contemplated
above) shall not constitute a Loan and shall not relieve the Company of its
obligation to reimburse such LC Disbursement. If the Company’s reimbursement of,
or obligation to reimburse, any amounts in any Alternative Currency would
subject the Administrative Agent, the applicable Issuing Bank or any Lender to
any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in US Dollars, the Company
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the relevant Issuing Bank or Lender or (y) reimburse each
LC Disbursement made in such Alternative Currency in US Dollars, in an amount
equal to the US Dollar Equivalent, calculated using the applicable Exchange Rate
on the date such LC Disbursement is made, of such LC Disbursement.

(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Agents, the Lenders nor the Issuing Banks, nor any of their Related Parties,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Company to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Company to the extent permitted by applicable law) suffered by the Company that
are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole

 

47



--------------------------------------------------------------------------------

discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Bank and the applicable Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, (i) if such LC
Disbursement is made in US Dollars, and at all times following the conversion to
US Dollars of an LC Disbursement made in an Alternative Currency pursuant to
paragraph (e) above, at the rate per annum then applicable to ABR US Tranche
Revolving Loans, and (ii) if such LC Disbursement is made in an Alternative
Currency, at all times prior to its conversion to US Dollars pursuant to
paragraph (e) above, at a rate equal to the rate reasonably determined by the
applicable Issuing Bank to be the cost to such Issuing Bank of funding such LC
Disbursement plus the Applicable Rate applicable to Eurocurrency Revolving Loans
at such time; provided that, if the Company fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.14(d) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.

(i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any time
by written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.13(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
by it thereafter and (ii) references herein to the “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.

 

48



--------------------------------------------------------------------------------

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Company shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in US Dollars in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that (i) the portions of such amount attributable to undrawn Alternative
Currency Letters of Credit or LC Disbursements in an Alternative Currency that
the Company is not late in reimbursing shall be deposited in the applicable
Alternative Currencies in the actual amounts of such undrawn Letters of Credit
and LC Disbursements and (ii) the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Company described in clause (h) or
(i) of Article VII. For the purposes of this paragraph, the Alternative Currency
LC Exposure shall be calculated using the Exchange Rates on the date notice
demanding cash collateralization is delivered to the Company. The Company also
shall deposit cash collateral pursuant to this paragraph as and to the extent
required by Section 2.12(b). Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Company under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Company’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse any Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Company for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of the Required Lenders), be applied to
satisfy other obligations of the Company under this Agreement. If the Company is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Company within three Business Days after all
Events of Default have been cured or waived.

(k) Existing Letters of Credit. Certain letters of credit issued for the account
of the Company and outstanding on the Effective Date are identified on Schedule
2.06 (the “Existing Letters of Credit”). As of the Effective Date, (i) the
Existing Letters of Credit shall be deemed to be Letters of Credit issued
pursuant to and in compliance with this Section 2.06 as Letters of Credit under
the US Tranche, (ii) the undrawn amount of the Existing Letters of Credit and
the unreimbursed amount of LC Disbursements with respect to the Existing Letters
of Credit shall be included in the calculation of LC Exposure and US Tranche LC
Exposure, and (iii) the provisions of this Section 2.06 and Section 2.13(b)
shall apply to the Existing Letters of Credit, and the Company and the Lenders
hereby expressly acknowledge their respective obligations hereunder with respect
to the Existing Letters of Credit.

(l) Issuing Bank Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) on the first Business Day of each week, the daily activity (set forth by
day) in respect of Letters of Credit

 

49



--------------------------------------------------------------------------------

during the immediately preceding week, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend, renew or extend any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the aggregate face amount of
the Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date of such LC
Disbursement and the amount of such LC Disbursement, (iv) on any Business Day on
which the Company fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount and currency of such LC Disbursement and (v) on any other Business Day,
such other information as the Administrative Agent shall reasonably request.

(m) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Article VII, all amounts (i) that the Company is at the
time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Alternative
Currency Letter of Credit (other than amounts in respect of which such Borrower
has deposited cash collateral pursuant to paragraph (j) above, if such cash
collateral was deposited in the applicable Alternative Currency to the extent so
deposited or applied), (ii) that the Lenders are at the time or thereafter
become required to pay to the Administrative Agent and the Administrative Agent
is at the time or thereafter becomes required to distribute to the applicable
Issuing Bank pursuant to paragraph (e) of this Section in respect of
unreimbursed LC Disbursements made under any Alternative Currency Letter of
Credit and (iii) of each Lender’s participation in any Alternative Currency
Letter of Credit under which an LC Disbursement has been made shall,
automatically and with no further action required, be converted into the US
Dollar Equivalent, calculated using the Exchange Rates on such date (or in the
case of any LC Disbursement made after such date, on the date such LC
Disbursement is made), of such amounts. On and after such conversion, all
amounts accruing and owed to the Administrative Agent, the applicable Issuing
Bank or any Lender in respect of the obligations described in this paragraph
shall accrue and be payable in US Dollars at the rates otherwise applicable
hereunder.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan or
payment of Net Acceptance Proceeds to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds in the applicable
currency by 11:00 a.m., Local Time, to the account of the Applicable Agent most
recently designated for such purpose for Loans or Acceptances of such Class and
currency by notice to the applicable Lenders; provided that Swingline Loans
shall be made as provided in Section 2.05. The Applicable Agent will make such
Loans or Net Acceptance Proceeds available to the relevant Borrower by promptly
crediting the amounts so received, in like funds, to an account of such Borrower
maintained by the Applicable Agent in New York City, in the case of Loans
denominated in US Dollars, in Toronto, in the case of Loans or Acceptances
denominated in Canadian Dollars, and in London, in the case of Loans denominated
in Pounds Sterling or Euro, or in any case, by wire transfer to an account
specified by such Borrower in the applicable Borrowing Request; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.

 

50



--------------------------------------------------------------------------------

(b) Unless the Applicable Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Applicable Agent such Lender’s share of such Borrowing, the Applicable
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the relevant Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Applicable Agent, then the applicable Lender and such
Borrower severally agree to pay to the Applicable Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Applicable Agent, at (i) in the case of such Lender, the rate
reasonably determined by the Applicable Agent to be the cost to it of funding
such amount or (ii) in the case of such Borrower, the interest rate applicable
to the subject Loan or, in the case of an Acceptance, the interest rate
applicable to Canadian Base Rate Loans. If such Lender pays such amount to the
Applicable Agent, then such amount shall constitute such Lender’s Loan or
Acceptance included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing and each Term
Loan Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
relevant Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Borrowing, may elect
Interest Periods therefor, all as provided in this Section. A Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued, or to
Acceptance Borrowings, which are subject to Section 2.04.

(b) To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Applicable Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Applicable Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
relevant Borrower, or the Company on its behalf. Notwithstanding any contrary
provision herein, this Section shall not be construed to permit any Borrower to
(i) change the currency of any Borrowing, (ii) elect an Interest Period for
Eurocurrency Loans that does not comply with Section 2.02(d) or (iii) convert
any Borrowing to a Borrowing of a Type not available under the Class of
Commitments pursuant to which such Borrowing was made.

 

51



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) the Type of the resulting Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Applicable
Agent shall advise each Lender holding a Loan to which such request relates of
the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall (i) in the case of a
Eurocurrency Borrowing denominated in US Dollars by the Company under the US
Tranche or the Canadian Tranche, be converted to an ABR Borrowing and (ii) in
the case of any other Eurocurrency Borrowing, be continued as a Eurocurrency
Borrowing with an Interest Period of one month’s duration. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Company, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing borrowed by the Company may be converted to or continued
at the end of the then current Interest Period as a Eurocurrency Borrowing and
(ii) unless repaid, each Eurocurrency Borrowing shall (A) in the case of such a
Borrowing by the Company under the US Tranche or the Canadian Tranche, be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (B) in the case of any other Eurocurrency Borrowing, be continued as
a Eurocurrency Borrowing with an Interest Period of one month’s duration.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the US Tranche Term Loan Commitments shall terminate at 3:00
p.m., New York City time, on the Effective Date and (ii) the Revolving
Commitments shall terminate on the Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Revolving Commitments of any Tranche; provided that (i) each reduction of the
Revolving Commitments of any Tranche shall be in an amount that is an integral
multiple of the Borrowing Multiple for a Eurocurrency Revolving Borrowing
denominated in US Dollars and not less than

 

52



--------------------------------------------------------------------------------

the Borrowing Minimum for a Eurocurrency Revolving Borrowing denominated in US
Dollars, (ii) the Company shall not terminate or reduce the US Tranche Revolving
Commitments if, after giving effect to any concurrent prepayment of the US
Tranche Revolving Loans in accordance with Section 2.12, the aggregate US
Tranche Revolving Exposures would exceed the aggregate US Tranche Revolving
Commitments, (iii) the Company shall not terminate or reduce the Canadian
Tranche Commitments if, after giving effect to any concurrent prepayment of the
Canadian Tranche Revolving Loans in accordance with Section 2.12, the aggregate
Canadian Tranche Exposures would exceed the aggregate Canadian Tranche
Commitments, and (iv) the Company shall not terminate or reduce the UK Tranche
Commitments if, after giving effect to any concurrent prepayment of the UK
Tranche Revolving Loans in accordance with Section 2.12, the aggregate UK
Tranche Exposures would exceed the aggregate UK Tranche Commitments.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments of any Class under paragraph (b)
of this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying the effective date of such election. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the applicable Lenders in accordance
with their respective Commitments of such Class.

SECTION 2.10. Increase in Commitments.

(a) At any time and from time to time prior to the Maturity Date, the Company
may, by written notice to the Administrative Agent (which the Administrative
Agent shall promptly furnish to each Lender in the applicable Tranche), request
that one or more Persons (which shall include the Lenders in the applicable
Tranche, as provided below) offer to increase their Commitments under any
Tranche (if they are Lenders) or to make additional Commitments or Loans under
any Tranche (if they are not already Lenders) (such increased and/or additional
Commitments and/or additional Loans being, in the case of any Tranche, a
“Tranche Increase”) under this paragraph (a), it being understood that if such
offer is to be made by a Person that is not already a Lender, the Administrative
Agent shall have consented to such Person being a Lender hereunder to the extent
such consent would be required pursuant to Section 11.04(b) in the event of an
assignment to such Person (such consent not to be unreasonably withheld). The
minimum aggregate amount of any Tranche Increase shall be $25,000,000 in the
case of the US Tranche, $5,000,000 in the case of the Canadian Tranche, and
$5,000,000 in the case of the UK Tranche. In no event shall the aggregate amount
of all Tranche Increases pursuant to this paragraph (a) exceed $350,000,000. The
Company shall offer each relevant Lender the opportunity to increase its
applicable Tranche Commitment or make additional Loans by its applicable Tranche
Percentage of the proposed increased amount of any Tranche. Each Lender in such
Tranche shall, by notice to the Company and the Administrative Agent given not
more than 10 Business Days after the date of the Company’s notice, either agree
to increase its applicable Tranche Commitment or make additional Loans, as
applicable, by all or a portion of

 

53



--------------------------------------------------------------------------------

the offered amount or decline to increase its applicable Tranche Commitment or
make additional Loans, as applicable (and unless a Lender shall deliver such a
notice within such period of 10 Business Days shall be deemed to have declined
to increase its applicable Tranche Commitment or make additional Loans, as
applicable). In the event that, on the 10th Business Day after the Company shall
have delivered a notice pursuant to the first sentence of this paragraph, the
relevant Lenders shall have agreed pursuant to the preceding sentence to
increase their applicable Tranche Commitments or make additional Loans, as
applicable, by an aggregate amount less than the increase in the total Tranche
Commitments or Loans in such Tranche requested by the Company, the Company may
arrange for one or more banks or other financial institutions, which may include
any Lender, to extend applicable Tranche Commitments or make additional Loans,
as applicable, or increase their existing applicable Tranche Commitments or make
additional Loans, as applicable, in an aggregate amount equal to the
unsubscribed amount. In the event that one or more of such Persons offer to
increase or enter into such Commitments or make additional Loans, as applicable,
and such Persons, the Company, any other applicable Borrower and the
Administrative Agent agree as to the amount of such Commitments or additional
Loans, as applicable, to be allocated to the respective Persons making such
offers and the fees (if any) to be payable by the Company in connection
therewith, the Company, any other applicable Borrower, such Persons, the
Administrative Agent and any other Applicable Agent shall execute and deliver an
appropriate amendment to this Agreement, which amendment shall specify, among
other things, the procedures for reallocating any outstanding Revolving Credit
Exposure under the Tranche that is subject to the Tranche Increase effected by
such amendment.

(b) Notwithstanding the foregoing, no increase in the Commitments (or in the
Commitment of any Lender) or addition of a new Lender shall become effective
under this Section unless, (i) on the date of such increase, the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by the chief financial officer of the Company, and (ii) the
Administrative Agent shall have received (with sufficient copies for each of the
Lenders) documents consistent with those delivered on the Effective Date under
clauses (b) and (c) of Section 4.01 as to the corporate power and authority of
the applicable Borrowers to borrow hereunder after giving effect to such
increase.

SECTION 2.11. Repayment of Loans; Evidence of Debt. (a) (i) Each Borrower hereby
unconditionally promises to pay to the Applicable Agent for the accounts of the
applicable Lenders the then unpaid principal amount of each Borrowing of such
Borrower and all other Obligations of such Borrower on the Maturity Date; and
(ii) the Company hereby unconditionally promises to pay to each Swingline Lender
the then unpaid principal amount of each Swingline Loan made by such Swingline
Lender on the earlier of the Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least five Business Days after such Swingline Loan is made, provided that on
each date that a Revolving Borrowing is made under a Tranche, the applicable
Borrower shall repay all Swingline Loans then outstanding under such Tranche.
Each Borrower agrees to repay the principal amount of each Loan made to such
Borrower and the accrued interest thereon in the currency of such Loan. Each
Canadian Borrower agrees to make all payments required with respect to
Acceptances in accordance with Section 2.04.

 

54



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan and Acceptance made by such Lender, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan and Acceptance made hereunder, the Class, Type and
currency thereof and the Interest Period (or, in the case of an Acceptance, the
maturity date) applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by any Agent hereunder for
the accounts of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it to any Borrower be
evidenced by a promissory note. In such event, the relevant Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 11.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

SECTION 2.12. Prepayment of Loans. (a) Any Borrower shall have the right at any
time and from time to time, without premium or penalty (other than break funding
payments pursuant to Section 2.17), to prepay any Borrowing (other than an
Acceptance Borrowing) in whole or in part, subject to prior notice in accordance
with paragraph (d) of this Section, in a minimum amount equal to (i) $1,000,000
or any integral multiple of $500,000 in excess thereof in the case of any ABR
Borrowing, Eurocurrency Borrowing or Swingline Borrowing denominated in US
Dollars, (ii) £500,000 or any integral multiple of £500,000 in excess thereof in
the case of any Eurocurrency Borrowing or Swingline Borrowing denominated in
Pounds Sterling, (iii) €1,000,000 or any integral multiple of €500,000 in excess
thereof in the case of any Eurocurrency Borrowing or Swingline Borrowing
denominated in Euro or (iv) C$1,000,000 or any integral multiple of C$500,000 in
excess thereof in the case of any Borrowing under the Canadian Tranche
denominated in Canadian Dollars.

(b) In the event and on such occasion that (i) the sum of the US Tranche
Revolving Exposures exceeds the total US Tranche Revolving Commitments, (ii) the
sum of the Canadian Tranche Exposures exceeds the total Canadian Tranche
Commitments or (iii) the sum of the UK Tranche Exposures exceeds the total UK
Tranche Commitments, the Borrowers under the applicable Tranche shall prepay
Revolving Borrowings (other than Acceptance Borrowings) or Swingline Borrowings
(or, if no such Borrowings are outstanding in such Tranche, deposit cash
collateral in an account with the Administrative Agent pursuant to
Section 2.06(j), in the

 

55



--------------------------------------------------------------------------------

case of the US Tranche, or deposit cash collateral in an account with the
Canadian Agent, in the case of the Canadian Tranche) in an aggregate amount
equal to such excess; provided that if such excess arises solely as a result of
currency rate fluctuations and such excess under any Tranche is not greater than
5% of the total Commitments under such Tranche, such prepayment or deposit, as
the case may be, shall not be required. The Applicable Agent shall make the
calculations described in this clause (b) on each Computation Date.

(c) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
applicable Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.

(d) The applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Applicable Agent (and, in the case of prepayment of a
Swingline Loan, the applicable Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment of a Borrowing hereunder (i) in the case of a
Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three Business
Days before the date of such prepayment, (ii) in the case of a Canadian Base
Rate Revolving Borrowing, not later than 12:00 noon, Local Time, one Business
Day before the date of such prepayment, and (iii) in the case of an ABR
Borrowing or a Swingline Loan, not later than 12:00 noon, Local Time, on the
date of such prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of optional prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.09(c), then such notice of prepayment may be
revoked if such notice of termination is revoked in accordance with
Section 2.09(c). Promptly following receipt of any such notice, the Applicable
Agent shall advise the applicable Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by (i) accrued interest
to the extent required by Section 2.14 and (ii) break funding payments pursuant
to Section 2.17.

SECTION 2.13. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each US Tranche Lender a facility fee, which shall accrue at
the Applicable Rate on the daily amount of the US Tranche Revolving Commitment
of such US Tranche Lender (whether used or unused) during the period from and
including the Effective Date to but excluding the date on which such US Tranche
Revolving Commitment terminates; provided that, if such US Tranche Lender
continues to have any US Tranche Revolving Exposure after its US Tranche
Revolving Commitment terminates, then such facility fee shall continue to accrue
on the daily amount of such US Tranche Lender’s US Tranche Revolving Exposure
from and including the date on which its US Tranche Revolving Commitment
terminates to but excluding the date on which such Lender ceases to have any US
Tranche Revolving Exposure. The Company and the Canadian Borrowers jointly and
severally agree to pay to the Canadian Agent for the account of each Canadian
Tranche Lender a facility fee, which shall accrue at the Applicable Rate on the
daily amount of the Canadian Tranche Commitment of such Canadian Tranche Lender
(whether used or unused) during the period from and including the Effective Date
to but excluding the date on which such Canadian Tranche Commitment terminates;
provided that, if such Canadian Tranche Lender continues to have any Canadian

 

56



--------------------------------------------------------------------------------

Tranche Exposure after its Canadian Tranche Commitment terminates, then such
facility fee shall continue to accrue on the daily amount of such Canadian
Tranche Lender’s Canadian Tranche Exposure to but excluding the date on which
such Canadian Tranche Lender ceases to have any Canadian Tranche Exposure. The
Company and the UK Borrowers jointly and severally agree to pay to the UK Agent
for the account of each UK Tranche Lender a facility fee, which shall accrue at
the Applicable Rate on the daily amount of the UK Tranche Commitment of such UK
Tranche Lender (whether used or unused) during the period from and including the
Effective Date to but excluding the date on which such UK Tranche Commitment
terminates; provided that, if such UK Tranche Lender continues to have any UK
Tranche Exposure after its UK Tranche Commitment terminates, then such facility
fee shall continue to accrue on the daily amount of such UK Tranche Lender’s UK
Tranche Exposure to but excluding the date on which such UK Tranche Lender
ceases to have any UK Tranche Exposure. Accrued facility fees shall be payable
in arrears on the last day of March, June, September and December of each year
and on the date on which the applicable Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any facility fees accruing after the date on which the applicable Revolving
Commitments terminate shall be payable on demand. All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). Any
payment required to be made pursuant to this paragraph (a) by the Company to the
Canadian Agent or the UK Agent shall be made to the Administrative Agent, as a
sub-agent for the Canadian Agent or the UK Agent, as applicable, in New York,
New York for the account of each Canadian Tranche Lender or each UK Tranche
Lender, respectively. For purposes of computing the average daily amount of any
LC Exposure for any period under this Section 2.13(a), the average daily amount
of the Alternative Currency LC Exposure for such period shall be calculated by
multiplying (i) the average daily balance of each Alternative Currency Letter of
Credit (expressed in the currency in which such Alternative Currency Letter of
Credit is denominated) by (ii) the Exchange Rate for each such Alternative
Currency in effect on the last Business Day of such period or by such other
reasonable method that the Administrative Agent deems appropriate.

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank a fronting fee to be agreed upon by the
Company and such Issuing Bank on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
with respect to Letters of Credit issued by such Issuing Bank, during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as each Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any

 

57



--------------------------------------------------------------------------------

such fees accruing after the date on which the Revolving Commitments terminate
shall be payable on demand. Any other fees payable to any Issuing Bank pursuant
to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). For purposes of computing the average
daily amount of any LC Exposure for any period under this Section 2.13(b), the
average daily amount of the Alternative Currency LC Exposure for such period
shall be calculated as set forth in paragraph (a) above.

(c) Each Canadian Borrower shall pay to each Canadian Tranche Lender a Stamping
Fee on the date of the relevant Borrowing with respect to each Draft issued by
such Canadian Borrower and accepted by such Canadian Tranche Lender calculated
and payable at the time and in the manner specified in Section 2.04. Each
Stamping Fee and CDOR BA Rate payable on or in respect of Acceptances is
expressed on the basis of a 365 day year.

(d) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent. The Company and the Canadian Borrowers
jointly and severally agree to pay to the Canadian Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Canadian Agent. The Company and the UK Borrowers jointly and
severally agree to pay to the UK Agent, for its own account, fees payable in the
amounts and at the times separately agreed upon between the Company and the UK
Agent.

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Applicable Agent (or to the applicable Issuing Bank, in
the case of fees payable to it) for distribution, in the case of facility fees
and participation fees, to the Lenders. Fees paid shall not be refundable under
any circumstances.

SECTION 2.14. Interest. (a) The Loans comprising each ABR Borrowing (other than
each US Tranche Swingline Loan) shall bear interest at the Alternate Base Rate.
The Loans comprising each Canadian Base Rate Borrowing (including each Canadian
Tranche Swingline Loan) shall bear interest at the Canadian Base Rate. US
Tranche Swingline Loans shall bear interest at a rate per annum equal to the US
Swingline Rate. UK Tranche Swingline Loans shall bear interest at a rate per
annum equal to the UK Swingline Rate plus the Applicable Rate for Eurocurrency
Revolving Loans plus the Mandatory Cost.

(b) The Loans comprising each Eurocurrency Borrowing by the Company under the US
Tranche or the Canadian Tranche shall bear interest at the Adjusted LIBO Rate
for the Interest Period in effect for such Borrowing plus the Applicable Rate.
The Loans comprising each Eurocurrency Borrowing by a UK Borrower or the Company
under the UK Tranche shall bear interest at the LIBO Rate for the Interest
Period then in effect for such Borrowing plus the Applicable Rate plus the
Mandatory Cost.

(c) Notwithstanding the foregoing, during the continuance of an Event of Default
described in clause (a) or (b) of Article VII the Required Lenders may, at their
option, by notice to the Company (which notice may be revoked at the option of
the Required Lenders

 

58



--------------------------------------------------------------------------------

notwithstanding any provision of Section 11.02(b) requiring unanimous consent of
the Lenders to changes in interest rates), declare that (i) each Borrowing shall
bear interest at the rate otherwise applicable thereto plus 2% per annum, and
(ii) the Letter of Credit participation fee provided for in Section 2.13(b)
shall be increased by 2% per annum, provided that, during the continuance of an
Event of Default described in clause (h) or (i) of Article VII, the interest
rates set forth in clause (i) above and the increase in the Letter of Credit
participation fee set forth in clause (ii) above shall be applicable to all
Borrowings and Letters of Credit without any election or action on the part of
any Agent or any Lender.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the applicable Revolving
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan or a Canadian
Base Rate Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(e) Subject to Section 2.14(f), all interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate, by reference to the Canadian Base Rate or by reference to the LIBO Rate
when the applicable Eurocurrency Borrowing is denominated in Pounds Sterling
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Canadian Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Applicable Agent, and such determination shall be conclusive
absent manifest error.

(f) If and to the extent that the laws of Canada are applicable to interest,
fees or other amounts payable under this Agreement for the purpose of the
Interest Act (Canada), the yearly rate of interest to which interest or any fee
calculated on the basis of a 360- or 365-day year is equivalent is the rate of
interest or fee as determined herein multiplied by the actual number of days in
such year divided by 360 or 365, as the case may be.

(g) The principle of deemed reinvestment of interest shall not apply to any
interest calculation under this Agreement. The rates of interest stipulated in
this Agreement are intended to be nominal rates and not effective rates or
yields.

(h) Notwithstanding any other provision of this Agreement, if and to the extent
that the laws of Canada are applicable to interest payable under this Agreement,
no interest on the credit advanced will be payable in excess of that permitted
by the laws of Canada. If the effective annual rate of interest, calculated in
accordance with generally accepted actuarial practices and principles, would
exceed 60% per annum (or such other rate as the Parliament of Canada may
determine from time to time as the criminal rate) on the credit advanced under
this Agreement, then (a) the amount of any charges for the use of money,
expenses, fees or other charges payable in connection therewith will be reduced
to the extent necessary to eliminate such

 

59



--------------------------------------------------------------------------------

excess, (b) any remaining excess that has been paid will be credited towards
repayment of the principal amount and (c) any overpayment that may remain after
such crediting will be returned forthwith on demand to the applicable Borrower.
In this provision, the terms “interest”, “criminal rate” and “credit advanced”
have the meanings ascribed to them in Section 347 of the Criminal Code of
Canada.

SECTION 2.15. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing in any currency:

(a) the Applicable Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Applicable Agent is advised by a majority in interest of the Lenders
that would participate in such Borrowing that the LIBO Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;

then the Applicable Agent shall give notice thereof to the applicable Borrower
and the applicable Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Applicable Agent notifies the applicable Borrower and
the applicable Lenders that the circumstances giving rise to such notice no
longer exist (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
in such currency shall be ineffective, and such Borrowing shall be converted to
or continued on the last day of the Interest Period applicable thereto (A) if
such Borrowing is a Eurocurrency Borrowing by the Company under the US Tranche
or the Canadian Tranche, as an ABR Borrowing or (B) if such Borrowing is a
Eurocurrency Borrowing by the Company or a UK Borrower under the UK Tranche, as
a Borrowing bearing interest at such rate as the UK Agent shall determine, after
consultation with the UK Tranche Lenders, adequately reflects the costs to the
UK Tranche Lenders of making or maintaining their Loans, and (ii) if any
Borrowing Request requests a Eurocurrency Revolving Borrowing in such currency,
unless the applicable Borrower notifies the Applicable Agent in writing prior to
the date on which such Borrowing is requested to be made that it wishes to
revoke such Borrowing Request, (A) if such Borrowing is a Eurocurrency Borrowing
by the Company under the US Tranche or the Canadian Tranche, such Borrowing
shall be made as an ABR Borrowing, and (B) if such Borrowing is a Eurocurrency
Borrowing by the Company or a UK Borrower under the UK Tranche, such Borrowing
shall be made as a Borrowing bearing interest at such rate as the UK Agent shall
determine adequately reflects the costs to the UK Tranche Lenders of making or
maintaining their Loans plus the Applicable Rate for Eurocurrency Revolving
Loans plus the Mandatory Cost.

SECTION 2.16. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank; or

 

60



--------------------------------------------------------------------------------

(ii) impose on any Lender or Issuing Bank or the London interbank markets any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the
applicable Borrower will pay to such Lender or Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then from time to time the applicable Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.

(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay or cause the other Borrowers to pay such
Lender or Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Company shall not be required to compensate a Lender or Issuing Bank pursuant to
this Section for any increased costs or reductions incurred more than 270 days
prior to the date that such Lender or Issuing Bank, as the case may be, notifies
the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.17. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency

 

61



--------------------------------------------------------------------------------

Loan to a Loan of a different Type or Interest Period other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Loan or to pay any amount owing in respect of any
Acceptance on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.12(d) and is
revoked in accordance therewith), or (d) the assignment or deemed assignment of
any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Company pursuant to
Section 2.20 or the CAM Exchange, then, in any such event, the applicable
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate such Lender would bid were it to bid, at the commencement of such
period, for deposits in the applicable currency of a comparable amount and
period from other banks in the London interbank market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section, and setting forth in reasonable detail the
calculations used by such Lender to determine such amount or amounts, shall be
delivered to the applicable Borrower and shall be conclusive absent manifest
error. The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.18. Taxes. Subject to Section 2.18A (which shall be deemed to be a
part of Section 2.18 for purposes of cross references to Section 2.18 in this
Agreement) below in respect of any UK Borrower:

(a) Any and all payments by or on account of any obligation of each Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Applicable Agent or the applicable Lender or Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Borrower shall make such
deductions and (iii) such Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) In addition, each Borrower shall pay any Other Taxes related to such
Borrower to the relevant Governmental Authority in accordance with applicable
law.

(c) The relevant Borrower shall indemnify each Agent, each Lender and each
Issuing Bank, within 30 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by such Agent, such Lender or such
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of any Borrower hereunder (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any penalties, interest and reasonable

 

62



--------------------------------------------------------------------------------

expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Company by a Lender or Issuing Bank, or by
an Agent on its own behalf or on behalf of a Lender or Issuing Bank, shall be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower under a
Tranche in which such Lender participates is located, or any treaty to which
such jurisdiction is a party, with respect to payments under this Agreement
shall deliver to such Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by such
Borrower, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by such Borrower as will permit such
payments to be made without withholding or at a reduced rate of withholding tax.
In addition, each such Lender agrees that it will deliver upon a Borrower’s
request updated versions of the foregoing documents whenever they have become
obsolete or inaccurate in any material respect, together with such other forms
or documents as may be required in order to confirm or establish the entitlement
of such Lender to continued exemption from or reduction of withholding tax;
provided, however, that no Lender shall be required to provide any documents or
forms which it cannot deliver under applicable law.

(f) Each Lender, on the date it becomes a Lender hereunder, will designate
lending offices for the Loans to be made by it (a “Facility Office”) such that,
on such date, it will not be liable for (i) in the case of a US Tranche Lender,
any withholding tax that is imposed by the United States of America (or any
political subdivision thereof) on payments by the Company from an office within
such jurisdiction, (ii) in the case of a Canadian Tranche Lender, any
withholding tax that is imposed (A) by Canada (or any political subdivision
thereof) on payments by a Canadian Borrower from an office within such
jurisdiction or (B) by the United States of America (or any political
subdivision thereof) on payments by the Company from an office within such
jurisdiction, or (iii) in the case of a UK Tranche Lender, any withholding tax
that is imposed (A) by the United Kingdom (or any political subdivision thereof)
on payments by a UK Borrower from an office within such jurisdiction or (B) by
the United States of America (or any political subdivision thereof) on payments
by the Company from an office within such jurisdiction. If any Lender does not
comply with this Section 2.18(e) or (f), the relevant Borrower shall have no
obligation to indemnify such Lender, or any relevant Agent or Issuing Bank for
the account of such Lender, under this Section 2.18, provided, however, that
such Borrower shall not be relieved of the foregoing indemnity obligation if the
Company or the applicable Borrower shall fail to comply with the requirements of
Section 2.21(a)(ii).

 

63



--------------------------------------------------------------------------------

(g) In cases in which a Borrower makes a payment under this Agreement to a U.S.
person with knowledge that such U.S. person is acting as an agent for a foreign
person, such Borrower will not treat such payment as being made to a U.S. person
for purposes of Treas. Reg. § 1.1441-1(b)(2)(ii) (or a successor provision)
without the express written consent of such U.S. person.

(h) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section 2.18, it shall pay over such refund
to such Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section 2.18 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund, and only to the extent that the amount of such
refund is both reasonably identifiable and quantifiable by such Lender without
imposing on such Lender an unacceptable administrative burden); provided, that
such Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to such Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to any Borrower or any other Person.

SECTION 2.18A. UK Taxes. Notwithstanding any other provision of this Agreement:

(a) Definitions:

“Protected Party” means a UK Tranche Lender or UK Tranche Swingline Lender which
is or will be subject to any liability or required to make any payment for or on
account of UK Tax, in relation to a sum received or receivable (or any sum
deemed for the purposes of UK Tax to be received or receivable) under a Loan
Document.

“Qualifying Lender” means (a) a building society (as defined for the purposes of
section 477A of the Income and Corporation Taxes Act 1988) or (b) a UK Tranche
Lender or UK Tranche Swingline Lender which is beneficially entitled to interest
payable to that UK Tranche Lender or UK Tranche Swingline Lender in respect of
an advance under a Loan Document and is either:

(i) a UK Tranche Lender or UK Tranche Swingline Lender:

(A) which is a bank (as defined for the purpose of section 349 of the Income and
Corporation Taxes Act 1988) making an advance under a Loan Document; or

(B) in respect of an advance made under a Loan Document by a person that was a
bank (as defined for the purpose of section 349 of the Income and Corporation
Taxes Act 1988) at the time that that advance was made and which is within the
charge to United Kingdom corporation tax as respects any payments of interest
made in respect of that advance; or

 

64



--------------------------------------------------------------------------------

(ii) a UK Tranche Lender or UK Tranche Swingline Lender which is:

(A) a company resident in the United Kingdom for United Kingdom tax purposes; or

(B) a partnership each member of which is: (a) a company resident in the United
Kingdom for United Kingdom tax purposes or (b) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (for the purposes of section 11(2) of the Income and
Corporation Taxes Act 1988) the whole of any share of interest payable in
respect of that advance that falls to it by reason of sections 114 and 115 of
the Income and Corporation Taxes Act 1988; or

(C) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a branch or agency and which brings into account
interest payable in respect of that advance in computing its chargeable profits
(within the meaning given by section 11(2) of the Income and Corporation Taxes
Act 1988); or

(iii) a Treaty Lender.

“Tax Credit” means a credit against, relief or remission for, or repayment of
any UK Tax.

“Tax Deduction” means a deduction or withholding for or on account of UK Tax
from a payment under a Loan Document.

“Tax Payment” means an increased payment made by a UK Borrower to a UK Tranche
Lender or UK Tranche Swingline Lender under Section 2.18A.

“Treaty Lender” means a UK Tranche Lender or UK Tranche Swingline Lender which:

(i) is treated as a resident of a Treaty State for the purposes of the Treaty
and fully eligible for the benefits of the Treaty concerned such that the UK
Tranche Lender or UK Tranche Swingline Lender concerned will in fact be eligible
(without limitation under the Treaty concerned or otherwise) for full exemption
for tax imposed by the United Kingdom on interest; and

(ii) does not carry on a business in the United Kingdom through a permanent
establishment with which that UK Tranche Lender or UK Tranche Swingline Lender’s
participation in the Loan is effectively connected.

 

65



--------------------------------------------------------------------------------

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“UK Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same) imposed by the government
of the United Kingdom or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government of the United Kingdom.

(b) Unless a contrary indication appears, in this Section 2.18A a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

(c) Each UK Borrower shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

(d) The relevant UK Borrower shall promptly upon becoming aware that it must
make a Tax Deduction (or that there is any change in the rate or the basis of a
Tax Deduction) notify the UK Agent accordingly. Similarly, a UK Tranche Lender
or UK Tranche Swingline Lender shall notify the UK Agent on becoming so aware in
respect of a payment payable to that UK Tranche Lender or UK Tranche Swingline
Lender. If the UK Agent receives such notification from a UK Tranche Lender or
UK Tranche Swingline Lender, it shall notify the relevant UK Borrower.

(e) If a Tax Deduction is required by law to be made by a UK Borrower, the
amount of the payment due from that UK Borrower shall be increased, to the
extent permitted by applicable law in respect of each UK Borrower, to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.

(f) A UK Borrower is not required to make an increased payment to a UK Tranche
Lender or UK Tranche Swingline Lender under paragraph (e) above for a Tax
Deduction in respect of tax imposed by the country of incorporation of such UK
Borrower from a payment of interest on a Loan, if on the date on which the
payment falls due (i) the payment could have been made to the relevant UK
Tranche Lender or UK Tranche Swingline Lender without a Tax Deduction if it was
a Qualifying Lender, but on that date that UK Tranche Lender or UK Tranche
Swingline Lender is not or has ceased to be a Qualifying Lender other than as a
result of any change after the date it became a UK Tranche Lender or UK Tranche
Swingline Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or Treaty, or any published practice
or concession of any relevant taxing authority; or (ii) the relevant UK Tranche
Lender or UK Tranche Swingline Lender is a Treaty Lender and the UK Borrower
making the payment is able to demonstrate that the payment could have been made
to the UK Tranche Lender or UK Tranche Swingline Lender without the Tax
Deduction had that UK Tranche Lender or UK Tranche Swingline Lender complied
with its obligations under paragraph (i) or (j) below.

 

66



--------------------------------------------------------------------------------

(g) If a UK Borrower is required to make a Tax Deduction, that UK Borrower shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

(h) Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the UK Borrower making that Tax Deduction
shall deliver to the UK Agent for the UK Tranche Lender or UK Tranche Swingline
Lender entitled to the payment evidence reasonably satisfactory to that UK
Tranche Lender or UK Tranche Swingline Lender that the Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant taxing
authority.

(i) A Treaty Lender and each UK Borrower which makes a payment to which that
Treaty Lender is entitled shall co-operate in completing any procedural
formalities necessary for that UK Borrower to obtain authorization to make that
payment without a Tax Deduction.

(j) (A) Each Treaty Lender:

(i) irrevocably appoints the UK Agent to act as syndicate manager under, and
authorizes the UK Agent to operate, and take any action necessary or desirable
under, the PTR Scheme in connection with this Agreement;

(ii) shall co-operate with the UK Agent in completing any procedural formalities
necessary under the PTR Scheme, and shall promptly supply to the UK Agent such
information as the UK Agent may request in connection with the operation of the
PTR Scheme;

(iii) without limiting the liability of the Company or any UK Borrower under
this Agreement, shall, within 5 Business Days of demand, indemnify the UK Agent
for any liability or loss incurred by the UK Agent as a result of the UK Agent
acting as syndicate manager under the PTR Scheme in connection with the Treaty
Lender’s participation in any Loan (except to the extent that the liability or
loss arises from the UK Agent’s gross negligence or willful misconduct); and

(iv) shall, within 5 Business Days of demand, indemnify the Company and each UK
Borrower for any UK Tax which they become liable to pay in respect of any
payments made to such Treaty Lender arising as a result of any incorrect
information supplied by such Treaty Lender under paragraph (ii) above which
results in a provisional authority issued by HM Revenue & Customs under the PTR
Scheme being withdrawn.

(B) Each UK Borrower acknowledges that it is fully aware of its contingent
obligations under the PTR Scheme and shall:

(i) promptly supply to the UK Agent such information as the UK Agent may request
in connection with the operation of the PTR Scheme; and

 

67



--------------------------------------------------------------------------------

(ii) act in accordance with any provisional notice issued by HM Revenue &
Customs under the PTR Scheme.

(C) The UK Agent agrees to provide, as soon as reasonably practicable, a copy of
any provisional authority issued to it under the PTR Scheme in connection with
any Loan to any UK Borrower.

(D) All Parties acknowledge that the UK Agent:

(i) is entitled to rely completely upon information provided to it in connection
with sub-paragraph (j)(A) or (j)(B) above;

(ii) is not obliged to undertake any enquiry into the accuracy of such
information, nor into the status of the Treaty Lender or, as the case may be,
any UK Borrower providing such information; and

(iii) shall have no liability to any person for the accuracy of any information
it submits in connection with sub-paragraph (j)(A)(i) above, except to the
extent that the liability or loss arises from the UK Agent’s gross negligence or
willful misconduct.

(E) In this Section “PTR Scheme” means the Provisional Treaty Relief scheme as
described in HM Revenue & Customs Guidelines dated January 2003 and administered
by HM Revenue & Customs’ Centre for Non-Residents.

(k) The relevant UK Borrower shall (within 3 Business Days of demand by the UK
Agent) pay to a Protected Party an amount equal to the loss, liability or cost
which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of UK Tax by that Protected Party in
respect of a Loan Document.

(l) Paragraph (k) above shall not apply with respect to any UK Tax assessed on a
UK Tranche Lender or UK Tranche Swingline Lender (i) under the law of the
jurisdiction in which that UK Tranche Lender or UK Tranche Swingline Lender is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
UK Tranche Lender or UK Tranche Swingline Lender is treated as resident for tax
purposes; or (ii) under the law of the jurisdiction in which that UK Tranche
Lender’s or UK Tranche Swingline Lender’s Facility Office designated in
accordance with Section 2.18(f) is located in respect of amounts received or
receivable in that jurisdiction, if that UK Tax is imposed on or calculated by
reference to the net income received or receivable (but not any sum deemed to be
received or receivable) by that UK Tranche Lender or UK Tranche Swingline
Lender.

(m) Furthermore, paragraph (k) above shall not apply with respect to any UK Tax
assessed on a UK Tranche Lender or UK Tranche Swingline Lender to the extent a
loss, liability or cost (i) is compensated for by an increased payment under
paragraphs (c) to (g) above or (ii) would have been compensated for by an
increased payment under paragraphs (c) to (g) above but was not so compensated
solely because one of the exclusions in paragraph (f) applied.

 

68



--------------------------------------------------------------------------------

(n) A Protected Party making, or intending to make a claim under paragraph
(j) above shall promptly notify the UK Agent of the event which will give, or
has given, rise to the claim, following which the UK Agent shall notify the
relevant UK Borrower.

(o) A Protected Party shall, on receiving a payment from a UK Borrower under
paragraph (k), notify the UK Agent.

(p) If a UK Borrower makes a Tax Payment and the relevant UK Tranche Lender or
UK Tranche Swingline Lender determines that (i) a Tax Credit is attributable to
that Tax Payment; and (ii) that UK Tranche Lender or UK Tranche Swingline Lender
has obtained, utilized and retained that Tax Credit, the relevant UK Tranche
Lender or UK Tranche Swingline Lender shall pay an amount to the UK Borrower
which that UK Tranche Lender or UK Tranche Swingline Lender determines will
leave it (after that payment) in the same after-Tax position as it would have
been in had the Tax Payment not been made by the UK Borrower.

SECTION 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of Acceptances or LC Disbursements, or of amounts payable under
Section 2.16, 2.17 or 2.18, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 12:00 noon, Local Time), on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Applicable Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Applicable Agent to the applicable account specified in
Schedule 2.19 or, in any such case, to such other account as the Applicable
Agent shall from time to time specify in a notice delivered to the Company,
except payments to be made directly to an Issuing Bank or a Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.16,
2.17, 2.18 and 11.03 shall be made directly to the Persons entitled thereto and
payments pursuant to the other Loan Documents shall be made to the Persons
specified therein. The Applicable Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder or under any other
Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under any Loan Document of principal or
interest in respect of any Loan or LC Disbursement shall be made in the currency
of such Loan or LC Disbursement; all payments made in respect of Acceptances
shall be made in Canadian Dollars; and all other payments hereunder or under any
other Loan Document shall be made in US Dollars, except as otherwise expressly
provided. Any payment required to be made by an Agent hereunder shall be deemed
to have been made by the time required if such Agent shall, at or before such
time, have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
such Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Applicable Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and

 

69



--------------------------------------------------------------------------------

fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans, participations in LC Disbursements or Swingline Loans or amounts
owing on Acceptances accepted by such Lender resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans,
participations in LC Disbursements and Swingline Loans or Acceptances, as the
case may be, and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans, participations in LC
Disbursements and Swingline Loans and Acceptances of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans, and participations in LC
Disbursements and Swingline Loans and Acceptances; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans, participations in
LC Disbursements and Swingline Loans or Acceptances to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(d) Unless the Applicable Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due for the account of all or
certain of the Lenders or Issuing Banks hereunder that such Borrower will not
make such payment, the Applicable Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or Issuing Banks, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the applicable Lenders or Issuing Banks, as the case
may be, severally agrees to repay to the Applicable Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Applicable Agent, at a rate determined by
the Applicable Agent in accordance with banking industry practices on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it to
any Agent pursuant to this Agreement, then the Agents may, in their discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by them for the account of such Lender to satisfy such Lender’s
obligations to the Agents until all such unsatisfied obligations are fully paid.

 

70



--------------------------------------------------------------------------------

SECTION 2.20. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.16, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.16 or 2.18, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.16, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Company may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 11.04), all its interests, rights and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent (and if a US Tranche Revolving Commitment is being assigned, each Issuing
Bank), which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements and Swingline Loans and
Acceptances, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.16 or payments required to be made
pursuant to Section 2.18, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

SECTION 2.21. Designation of Subsidiary Borrowers. (a) The Company may at any
time and from time to time designate any Canadian Subsidiary as a Canadian
Borrower or any UK Subsidiary as a UK Borrower upon satisfaction of the
following conditions:

(i) The Administrative Agent shall have received a Borrowing Subsidiary
Agreement executed by such Subsidiary and the Company.

(ii) The Administrative Agent shall have received evidence satisfactory to the
Administrative Agent that (A) no withholding tax shall apply to any sum payable
by such Subsidiary to any Lender under the Loan Documents or (B) gross-up
obligations contained in the Loan Documents protect the Administrative Agent and
the Lenders from any economic effect of such withholding obligations.

 

71



--------------------------------------------------------------------------------

(iii) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA Patriot Act
and (if applicable) the Money Laundering Regulations 2003 of the United Kingdom
(as amended) in respect of such Subsidiary.

(iv) The Administrative Agent shall have received organizational documents,
authorizing resolutions, officers’ certificates, legal opinions and such other
instruments, documents and agreements in respect of such Subsidiary as the
Administrative Agent may reasonably request.

(b) Upon satisfaction of the conditions set forth in paragraph (a) of this
Section 2.21, such Subsidiary shall for all purposes of this Agreement be a
Canadian Borrower or a UK Borrower, as applicable, and a party to this Agreement
until the Company shall have executed and delivered to the Administrative Agent
a Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon
such Subsidiary shall cease to be a Canadian Borrower or a UK Borrower, as
applicable, and a party to this Agreement. Notwithstanding the preceding
sentence, no Borrowing Subsidiary Termination will become effective as to any
Canadian Borrower or UK Borrower at a time when any principal of or interest on
any Loan to such Canadian Borrower or UK Borrower, as applicable, shall be
outstanding hereunder or such Canadian Borrower shall have any obligation with
respect to any outstanding Acceptance, provided that such Borrowing Subsidiary
Termination shall be effective to terminate the right of such Canadian Borrower
or UK Borrower, as applicable, to make further Borrowings under this Agreement.
As soon as practicable upon receipt of a Borrowing Subsidiary Agreement, the
Administrative Agent shall furnish a copy thereof to each Lender.

(c) (i) If at any time any Canadian Borrower or UK Borrower ceases to be a
Subsidiary of the Company, then the Company shall immediately deliver a
Borrowing Subsidiary Termination with respect to such Borrower, and such
Borrower shall cease to be a Borrower hereunder thereafter, and (ii) in the
event that no other Canadian Subsidiary or UK Subsidiary, as applicable, shall,
at such time, be, or be designated as, in accordance with Section 2.21(a), a
Canadian Borrower or a UK Borrower, respectively, then such Borrower shall repay
all outstanding principal and interest on any Loan and all fees and other
amounts owing by it under this Agreement concurrently with the delivery of such
Borrowing Subsidiary Termination.

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Company and its Subsidiaries
(a) is organized, validly existing and in good standing (to the extent that such
concept is applicable in the relevant jurisdiction) under the laws of the
jurisdiction of its

 

72



--------------------------------------------------------------------------------

organization or incorporation, (b) has all requisite power and authority to
carry on its business as now conducted, and (c) is qualified to do business in,
and is in good standing (to the extent such concept is applicable) in, every
jurisdiction where such qualification is required, except, in the case of
clauses (a) (other than with respect to the Borrowers and the Subsidiary
Guarantors) and (c) where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder or shareholder action. This Agreement
has been duly executed and delivered by the Company and constitutes a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. Each Borrowing Subsidiary Agreement has been
duly executed and delivered by the Borrower party thereto and constitutes a
legal, valid and binding obligation of such Borrower, enforceable against such
Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. The Subsidiary Guarantee
Agreement has been duly executed and delivered by each Subsidiary Guarantor and
constitutes a legal, valid and binding obligation of such Subsidiary Guarantor,
enforceable against such Subsidiary Guarantor in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation applicable to the Company or its Subsidiaries or any order of any
Governmental Authority, (c) will not violate the charter, by-laws or other
organizational or constitutional documents of the Company or any of its
Subsidiaries, (d) will not violate or result in a default under any indenture,
material agreement or other material instrument binding upon the Company or any
of its Subsidiaries or its assets, or give rise to a right thereunder to require
any Material Indebtedness to be paid by the Company or any of its Subsidiaries,
and (e) will not result in the creation or imposition of any Lien on any asset
of the Company or any of its Subsidiaries, except such consents, approvals,
registrations, filings or other actions the failure of which to obtain or make,
or, in the case of clause (b) at any time after the Effective Date, to the
extent such violations, could not reasonably be expected to have a Material
Adverse Effect.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2006, reported on by KPMG LLP, independent public
accountants, and (ii) as of and for the fiscal quarter ended March 31, 2007,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations

 

73



--------------------------------------------------------------------------------

and cash flows of the Company and its consolidated Subsidiaries as of such dates
and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.

(b) Since December 31, 2006, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Company and its Subsidiaries, taken as a whole.

SECTION 3.05. Properties; Insurance. (a) Each of the Company and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for defects that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(c) Each of the Company and its Subsidiaries maintains, with financially sound
and reputable insurance companies, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations; provided, that each of
the Company and its Subsidiaries may self-insure to the same extent as other
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Company or each such Subsidiary, as applicable,
operates.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement or the
Transactions.

(b) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

74



--------------------------------------------------------------------------------

SECTION 3.08. Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred, and no ERISA Event with
respect to any Plan is reasonably expected to occur, that, when taken together
with all other such ERISA Events for which liability is reasonably expected to
occur, could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11. Subsidiaries; Ownership of Capital Stock. As of the Effective
Date, Schedule 3.11 sets forth all of the Company’s Subsidiaries, the
jurisdiction of organization or incorporation of each of its Subsidiaries
and the identity of the holders of all shares or other interests of each class
of Equity Interests of each of its Subsidiaries and identifies those
Subsidiaries that are Material Domestic Subsidiaries.

SECTION 3.12. Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other written information
furnished by or on behalf of the Company to any Agent, any Issuing Bank or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished or
publicly available in periodic and other reports, proxy statements and other
materials filed by the Company or any Subsidiary with the Securities and
Exchange Commission) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrowers represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time, it being recognized by the Lenders that
projections are not to be viewed as facts and that the actual results during the
period or periods covered by such projections may differ from the projected
results and such differences may be material.

 

75



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 11.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent (or its counsel) shall have received from each
Initial Subsidiary Guarantor either (i) a counterpart of the Subsidiary
Guarantee Agreement signed on behalf of such Subsidiary Guarantor or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such Subsidiary Guarantor has signed a counterpart of the Subsidiary Guarantee
Agreement.

(c) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of each
of (i) Fulbright & Jaworski L.L.P., counsel for the Company, (ii) Gowling
Lafleur Henderson LLP, special Canadian counsel for the initial Canadian
Borrower and (iii) Reed Smith Richards Butler LLP, special UK counsel for the
initial UK Borrower, each in form and substance reasonably satisfactory to the
Administrative Agent and covering such other matters relating to the Company,
the initial Canadian Borrower, the initial UK Borrower, this Agreement or the
Transactions as the Required Lenders shall reasonably request. The Company
hereby requests such counsel to deliver such opinion.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Company and the Initial
Subsidiary Guarantors, the authorization of the Transactions and any other legal
matters relating to the Company or any Initial Subsidiary Guarantor, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(f) The Administrative Agent shall have received (i) all accrued and unpaid
fees, expenses and other amounts owing under the Existing Credit Agreement as of
the Effective Date, and (ii) all other fees and other amounts due and payable on
or prior to the Effective Date, including, to the extent invoiced, reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Company hereunder.

 

76



--------------------------------------------------------------------------------

(g) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA Patriot Act
and (if applicable) the Money Laundering Regulations 2003 of the United Kingdom
(as amended).

(h) The Administrative Agent shall have received projections covering a period
of not less than 5 years (the “Projections”) together with such information as
the Administrative Agent may reasonably request to confirm the tax, legal and
business assumptions made in such Projections, and such Projections must be
acceptable to the Administrative Agent and demonstrate, in the reasonable
judgment of the Administrative Agent, the ability of the Borrowers to repay
their debts and to comply with the financial covenants.

(i) The Administrative Agent shall have received such other documents,
certificates, instruments and opinions, all in form and substance reasonably
acceptable to the Administrative Agents and as further described in the list of
closing documents attached as Exhibit E.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 11.02) at or prior to 3:00 p.m., New York City time, on August 17, 2007
(and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrowers set forth in each Loan
Document shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects on and as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) No law or regulation shall prohibit, and no order, judgment or decree of any
Governmental Authority shall enjoin, prohibit or restrain, any Lender from
making the requested Loan or any Issuing Bank or Lender from issuing, renewing,
extending or increasing the face amount of or participating in the Letter of
Credit requested to be issued, renewed, extended or increased.

 

77



--------------------------------------------------------------------------------

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all Acceptances and LC Disbursements shall have been reimbursed, the Company
covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Company will furnish to the Administrative Agent for distribution to each
Lender:

(a) within 90 days after the end of each fiscal year of the Company (or, if
earlier, concurrently with the filing thereof with the Securities and Exchange
Commission or any national securities exchange in accordance with applicable law
or regulation), its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company (or, if earlier, concurrently with the filing
thereof with the Securities and Exchange Commission or any national securities
exchange in accordance with applicable law or regulation), its unaudited
consolidated balance sheet and related unaudited statements of operations and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.07;

 

78



--------------------------------------------------------------------------------

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Default with respect to
Section 6.07 (which certificate may be limited to the extent required by
accounting rules or guidelines);

(e) promptly after Moody’s, S&P or Fitch shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change;

(f) promptly following any request therefor, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the U.S.A.
Patriot Act and (if applicable) the Money Laundering Regulations 2003 of the
United Kingdom (as amended);

(g) promptly following any request therefor, such other information regarding
the operations, business affairs or financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as any Agent or any
Lender may reasonably request.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$40,000,000; and

(d) any other development (other than a development with respect to a
Multiemployer Plan, unless such development is the occurrence of an ERISA Event
with respect to such Multiemployer Plan) that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, except for such rights, licenses, permits,

 

79



--------------------------------------------------------------------------------

privileges and franchises the loss of which, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, amalgamation,
consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition (ordinary
wear and tear excepted), except in any case where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries in all material respects are made of all
dealings and transactions in relation to its business and activities. The
Company will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested. Such inspections and
examinations described in the preceding sentence (i) by or on behalf of any
Lender shall, unless occurring at a time when an Event of Default shall be
continuing, be at such Lender’s expense and (ii) by or on behalf of the
Administrative Agent, other than the first such inspection or examination
occurring during any calendar year or any inspections and examination occurring
at a time when an Event of Default shall be continuing, shall be at the
Administrative Agent’s expense; all other such inspections and visitations shall
be at the Company’s expense.

SECTION 5.07. Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except (i) where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, or (ii) where the necessity of
compliance therewith is contested in good faith by appropriate proceedings and,
to the extent applicable, the Company or such Subsidiary shall have set aside on
its books adequate reserves with respect thereto in accordance with GAAP.

SECTION 5.08. Use of Proceeds and Letters of Credit. Each Borrower will use the
proceeds of the Loans and Acceptances and the Letters of Credit, as applicable,
only for working capital needs and for general corporate purposes of the Company
and its Subsidiaries

 

80



--------------------------------------------------------------------------------

including the refinancing of outstanding Indebtedness. No part of the proceeds
of any Loan or Acceptance will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

SECTION 5.09. Additional Subsidiary Guarantors. (a) The Company will cause any
Person (other than (1) YRRFC or any other Receivables Entity, and
(2) Subsidiaries formed for the purpose of providing insurance primarily to the
Company and its Subsidiaries, provided that such Subsidiaries carry on no other
business other than providing such insurance and performing activities related
thereto) that becomes a Material Domestic Subsidiary after the date hereof
(i) to execute and deliver to the Administrative Agent, within ten Business Days
after the Company’s delivery, pursuant to Section 5.01(a) or (b), as applicable,
of the financial statements for the fiscal period at the end of which such
Person first becomes a Material Domestic Subsidiary, or, if such Person first
becomes a Material Domestic Subsidiary as a result of a Significant Acquisition,
within twenty Business Days after the consummation of such Significant
Acquisition, a supplement to the Subsidiary Guarantee Agreement, in the form
prescribed therein, guaranteeing the obligations of the Borrowers hereunder and
(ii) concurrently with the delivery of such supplement, to deliver to the
Administrative Agent (x) evidence of action of such Person’s board of directors
or other governing body authorizing the execution, delivery and performance
thereof and (y) a favorable written opinion of counsel for such Person, in form
and substance reasonably satisfactory to the Administrative Agent and covering
such matters relating to such Person and the Subsidiary Guarantee Agreement as
the Administrative Agent may reasonably request.

(b) If (i) a Subsidiary is no longer a Material Domestic Subsidiary and the
Administrative Agent receives a certificate of an officer of the Company to that
effect and such Subsidiary Guarantor shall not then Guarantee any other
Indebtedness of the Company or any of its Subsidiaries, or (ii) the Company or
any Subsidiary sells or otherwise transfers all of the Equity Interests of any
Subsidiary Guarantor to any Person which is not the Company or a Subsidiary or
liquidates or dissolves any Subsidiary Guarantor in a transaction which, in any
case described in this clause (b), is not otherwise prohibited by the terms of
this Agreement, the Administrative Agent will, on behalf of the Lenders, execute
and deliver to the Company a release of such Subsidiary Guarantor from its
obligations under the Subsidiary Guarantee Agreement.

ARTICLE VI

Negative Covenants

Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all Acceptances and LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:

SECTION 6.01. Subsidiary Indebtedness. The Company will not permit the aggregate
principal amount of Indebtedness of its Subsidiaries other than the Subsidiary
Guarantors (excluding Indebtedness under this Agreement, Indebtedness under
Permitted

 

81



--------------------------------------------------------------------------------

Receivables Facilities and any Indebtedness of a Subsidiary owed to the Company
or another Subsidiary, but including any Guarantee by a Subsidiary of
Indebtedness of the Company (other than, with respect to Indebtedness of the
Company existing as of the date of this Agreement, any Guarantee by a
Non-Material Domestic Subsidiary of such Indebtedness of the Company)) at any
time to exceed 10% of Consolidated Net Worth.

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (ii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets, (iii) such security
interests shall not apply to any other property or assets of the Company or any
Subsidiary and (iv) the aggregate amount of Indebtedness secured by such Liens
shall not exceed $50,000,000 at any time;

(e) Liens arising under Permitted Receivables Facilities;

(f) Liens on real property (but not personal property) of the Company and its
Subsidiaries (other than Roadway LLC and its Subsidiaries) in effect on the
Effective Date securing Indebtedness under the YRCMI Credit Agreement; provided
that the principal amount of Indebtedness secured by such Liens shall not exceed
$500,000 and the payment of such Indebtedness shall be subordinated to the
payment of the Obligations pursuant to an intercreditor agreement satisfactory
in form and substance to the Administrative Agent; and

 

82



--------------------------------------------------------------------------------

(g) other Liens securing Indebtedness, provided that the aggregate amount of
Indebtedness secured by Liens described in paragraphs (b) and (c) above and this
paragraph (g) at any time does not exceed 5% of the total assets of the Company
and its Subsidiaries on a consolidated basis at such time.

SECTION 6.03. Fundamental Changes. (a) The Company will not, and will not permit
any Material Domestic Subsidiary or any Material Foreign Subsidiary to, merge
into or amalgamate or consolidate with any other Person, or permit any other
Person to merge into or amalgamate or consolidate with it, or enter into any
Asset Sale (in one transaction or in a series of transactions) with respect to
all or substantially all of its assets, or liquidate or dissolve, except that,
if at the time thereof and immediately after giving effect thereto no Default
shall have occurred and be continuing (i) any Person may merge into the Company
in a transaction in which the Company is the surviving corporation, (ii) any
Person may merge into or amalgamate or consolidate with any Subsidiary in a
transaction in which the surviving entity is a Subsidiary in connection with a
Permitted Acquisition permitted pursuant to Section 6.04, (iii) any Subsidiary
may sell, transfer, lease or otherwise dispose of its assets to the Company or
to another Subsidiary, (iv) the Company and its Subsidiaries may enter into any
Asset Sale otherwise permitted by Section 6.05, (v) any Subsidiary may merge
into or amalgamate or consolidate with any other Person in a transaction in
which the surviving entity is not a Subsidiary unless such transaction or series
of transactions shall constitute the disposition of all or substantially all of
the assets of the Company and its Subsidiaries taken as a whole, and (vi) any
Subsidiary may liquidate or dissolve if the Company determines in good faith
that such liquidation or dissolution is in the best interests of the Company and
is not materially disadvantageous to the Lenders; provided that any such merger
under clause (i) or (ii) above involving a Person that is not a Wholly-Owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04.

(b) The Company will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

SECTION 6.04. Acquisitions. The Company will not, and will not permit any of its
Subsidiaries to make any Acquisition, except Permitted Acquisitions; provided,
that no Default exists immediately prior to, or after giving effect to such
Permitted Acquisition.

SECTION 6.05. Asset Sales. Neither the Company nor its Subsidiaries will enter
into any Asset Sale that would constitute a sale of all or substantially all of
the assets of the Company and its Subsidiaries taken as a whole. Notwithstanding
the foregoing, (i) the Company will not, and will not permit any of its
Subsidiaries to, sell or otherwise dispose of any Equity Interests in YRCMI, and
(ii) the Company will not permit YRCMI to sell, assign, transfer or otherwise
dispose of the Indebtedness outstanding under the YRCMI Credit Agreement or any
of its rights thereunder.

SECTION 6.06. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any

 

83



--------------------------------------------------------------------------------

other transactions with, any of its Affiliates, except in each of the following
circumstances: (a) transactions entered into in good faith pursuant to the
reasonable requirements of the Company’s or its Subsidiaries’ business at prices
and on terms and conditions not less favorable to the Company or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Company and its Wholly-Owned Subsidiaries
not involving any other Affiliate that is not a Wholly-Owned Subsidiary and
(c) transactions otherwise permitted hereby.

SECTION 6.07. Financial Covenants.

(a) Minimum Consolidated Interest Coverage Ratio. The Company will not permit
the Consolidated Interest Coverage Ratio as of the end of any Test Period to be
less than 2.50 to 1.00.

(b) Maximum Total Leverage Ratio. The Company will not permit the Total Leverage
Ratio as of the end of any Test Period to exceed 3.00 to 1.00.

SECTION 6.08. YRCMI. The Company shall not permit YRCMI to (i) dissolve,
liquidate, merge with any other Person or otherwise cease to exist, (ii) engage
in any business or activity other than holding the Indebtedness outstanding
under the YRCMI Credit Agreement or incur any Indebtedness or liability other
than pursuant to the Subsidiary Guarantee Agreement, or (iii) amend or modify
the YRCMI Credit Agreement or any mortgage or deed of trust securing the
Indebtedness outstanding thereunder or any guarantee of such Indebtedness
without the prior written consent of the Required Lenders, provided, however,
that no such consent shall be required with respect to any such amendments or
modifications with respect to (A) amendments to any such mortgages or deeds of
trust required to reflect the assignment thereof to YRCMI or the terms and
provisions of this Agreement, and (B) the termination of any such mortgage or
deed of trust, or the release, in whole or in part, of any property covered by
the liens created thereby.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan, any part of the
face amount of any Acceptance or any reimbursement obligation in respect of any
LC Disbursement when and as the same shall become due and payable, whether at
the due date thereof or at a date fixed for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

 

84



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

(d) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to any Borrower’s
existence) or 5.08 or in Article VI;

(e) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or in any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Company (which notice will be given at the request
of any Lender);

(f) any Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization or other relief in respect of the
Company, any other Borrower, any Domestic Subsidiary or any Material Foreign
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, administrative, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
administrator, administrative receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company, any other Borrower, any
Domestic Subsidiary or any Material Foreign Subsidiary or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i) the Company, any other Borrower, any Domestic Subsidiary or any Material
Foreign Subsidiary shall (i) voluntarily commence any proceeding or file any
petition seeking bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, administrative receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of

 

85



--------------------------------------------------------------------------------

this Article, (iii) apply for or consent to the appointment of a receiver,
administrator, administrative receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company, any other Borrower, any
Domestic Subsidiary or any Material Foreign Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
or arrangement for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Company, any other Borrower, any Domestic Subsidiary or any Material
Foreign Subsidiary shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 shall be rendered against the Company, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Company or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(m) a Change in Control shall occur; or

(n) the Company’s guarantee under Article X or the Subsidiary Guarantee
Agreement shall not be, or shall be asserted by the Company or any Subsidiary
Guarantor, as applicable, not to be, valid and in full force and effect;

then, and in every such Event of Default (other than an Event of Default with
respect to the Company described in clause (h) or (i) of this Article), and at
any time thereafter during the continuance of such Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Company, take either or both of the following actions, at the same
or different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable, and require prepayment of the face amount of any outstanding
Acceptances, in whole (or in part, in which case any such principal or face
amount not so declared to be due and payable or required to be prepaid may
thereafter be declared to be due and payable or required to be prepaid), and
thereupon the principal of the Loans so declared to be due and payable and the
face amount of outstanding Acceptances required to be prepaid, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any Event of Default with respect
to the Company described in clause (h) or (i) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding
and the face amount of all outstanding Acceptances, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.

 

86



--------------------------------------------------------------------------------

ARTICLE VIII

The Agents

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto. Each of the Canadian Lenders hereby
irrevocably appoints the Canadian Agent as its agent and authorizes the Canadian
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Canadian Agent by the terms hereof, together with such actions
and powers as are reasonably incidental thereto. Each of the UK Lenders hereby
irrevocably appoints the UK Agent as its agent and authorizes the UK Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the UK Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.

Each bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not such Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Company or any Subsidiary or other Affiliate thereof as if it were not an Agent
hereunder.

The Agents shall not have any duties or obligations except those expressly set
forth herein. Without limiting the generality of the foregoing, (a) no Agent
shall be subject to any fiduciary or other implied duties, regardless of whether
a Default has occurred and is continuing, (b) no Agent shall have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that such Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.02), and (c) except as expressly set
forth herein, no Agent shall have any duty to disclose, or shall be liable for
the failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as such
Agent or any of its Affiliates in any capacity. No Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 11.02) or in the
absence of its own gross negligence or willful misconduct. No Agent shall be
deemed to have knowledge of any Default unless and until written notice thereof
is given to such Agent by a Borrower or a Lender, and no Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection herewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to such
Agent.

 

87



--------------------------------------------------------------------------------

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. Each Agent may consult
with legal counsel (who may be counsel for any Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, any Agent may resign at any time by notifying the Lenders, the
Issuing Banks (in the case of the Administrative Agent) and the Company. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Company, to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the Issuing Banks (in the
case of a successor Administrative Agent) and in consultation with the Company,
appoint a successor Agent, which, in the case of the Administrative Agent shall
be a bank with an office in New York, New York, or an Affiliate of any such
bank; in the case of the Canadian Agent, shall be a bank with an office in
Toronto, Canada, or an Affiliate of any such bank; and in the case of the UK
Agent, shall be a bank with an office in London, England, or an Affiliate of any
such bank. The appointment of a successor Canadian Agent or UK Agent shall be
subject to the consent of the Administrative Agent (such consent not to be
unreasonably withheld). Upon the acceptance of its appointment as an Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
The fees payable by any Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between such Borrower and
such successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 11.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as an Agent.

Each Lender acknowledges that it has, independently and without reliance upon
any Agent, any Arranger, any Bookrunner, any Syndication Agent, any
Documentation Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent, any Arranger, any
Bookrunner, any Syndication Agent, any Documentation Agent or any other Lender
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.

 

88



--------------------------------------------------------------------------------

None of the Arrangers, the Bookrunners or any Syndication Agent or Documentation
Agent, if any, identified as such in this Agreement, shall have any right,
power, obligation, liability, responsibility or duty under this Agreement,
except in its capacity, as applicable, as Administrative Agent, Canadian Agent,
UK Agent, a Lender or an Issuing Bank hereunder. Without limiting the foregoing,
none of the Arrangers, the Bookrunners or the Syndication Agents or
Documentation Agents, if any, shall have or be deemed to have a fiduciary
relationship with any Lender.

ARTICLE IX

Collection Allocation Mechanism

SECTION 9.01. Implementation of CAM. (a) On the CAM Exchange Date, (i) the
Commitments shall automatically and without further act be terminated as
provided in Article VII, (ii) each US Tranche Lender shall immediately be deemed
to have acquired (and shall promptly make payment therefor to the Administrative
Agent in accordance with Section 2.05(c)) participations in the Swingline Loans
under the US Tranche in an amount equal to such Lender’s US Tranche Percentage
of each such Swingline Loan outstanding on such date, (iii) each UK Tranche
Lender shall immediately be deemed to have acquired (and shall promptly make
payment therefor to the applicable Agent in accordance with Section 2.05(c))
participations in the Swingline Loans under the UK Tranche in an amount equal to
such Lender’s UK Tranche Percentage of each such Swingline Loan outstanding on
such date, (iv) each Canadian Tranche Lender shall immediately be deemed to have
acquired (and shall promptly make payment therefor to the Administrative Agent
in accordance with Section 2.05(c)) participations in the Swingline Loans under
the Canadian Tranche in an amount equal to such Lender’s Canadian Tranche
Percentage of each such Swingline Loan outstanding on such date,
(v) simultaneously with the automatic conversions pursuant to clause (vi) below,
the Lenders shall automatically and without further act (and without regard to
the provisions of Section 11.04) be deemed to have exchanged interests in the
Loans (other than the Swingline Loans) and Acceptances and participations in
Swingline Loans and Letters of Credit, such that in lieu of the interest of each
Lender in each Loan, Acceptance and Letter of Credit in which it shall
participate as of such date (including such Lender’s interest in the Obligations
of each Borrower in respect of each such Loan, Acceptance and Letter of Credit),
such Lender shall hold an interest in every one of the Loans (other than the
Swingline Loans) and Acceptances and a participation in every one of the
Swingline Loans and Letters of Credit (including the Obligations of each
Borrower in respect of each such Loan and each Reserve Account established
pursuant to Section 9.02 below), whether or not such Lender shall previously
have participated therein, equal to such Lender’s CAM Percentage thereof,
(vi) simultaneously with the deemed exchange of interests pursuant to clause
(v) above, the interests in the Loans to be received in such deemed exchange
shall, automatically and with no further action required, be converted into the
US Dollar Equivalent, determined using the Exchange Rate calculated as of such
date, of such amount and on and after such date all amounts accruing and owed to
the Lenders in respect of such Obligations shall accrue and be payable in US
Dollars at the rate

 

89



--------------------------------------------------------------------------------

otherwise applicable hereunder and (vii) immediately upon the date of expiration
of the Contract Period in respect thereof, the interests in each Acceptance
received in the deemed exchange of interests pursuant to clause (v) above shall,
automatically and with no further action required, be converted into the US
Dollar Equivalent, determined using the Exchange Rate calculated as of such
date, of such amount and on and after such date all amounts accruing and owed to
the Lenders in respect of such Obligations shall accrue and be payable in US
Dollars at the rate otherwise applicable hereunder. It is understood and agreed
that Lenders holding interests in Acceptances on the CAM Exchange Date shall
discharge the obligations to fund such Acceptances at maturity in exchange for
the interests acquired by such Lenders in funded Loans in the CAM Exchange. Each
Lender and each Borrower hereby consents and agrees to the CAM Exchange, and
each Lender agrees that the CAM Exchange shall be binding upon its successors
and assigns and any person that acquires a participation in its interests in any
Loan or Acceptance or any participation in any Swingline Loan or Letter of
Credit. Each Borrower and each Lender agrees from time to time to execute and
deliver to the Administrative Agent all such promissory notes and other
instruments and documents as the Administrative Agent shall reasonably request
to evidence and confirm the respective interests and obligations of the Lenders
after giving effect to the CAM Exchange, and each Lender agrees to surrender any
promissory notes originally received by it in connection with its Loans
hereunder to the Administrative Agent against delivery of any promissory notes
evidencing its interests in the Loans and Acceptances so executed and delivered;
provided, however, that the failure of any Borrower to execute or deliver or of
any Lender to accept any such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.

(b) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Obligations, and each distribution made by the Administrative
Agent pursuant to any Loan Document in respect of the Obligations, shall be
distributed to the Lenders pro rata in accordance with their respective CAM
Percentages. Any direct payment received by a Lender on or after the CAM
Exchange Date, including by way of set-off, in respect of an Obligation shall be
paid over to the Administrative Agent for distribution to the Lenders in
accordance herewith.

SECTION 9.02. Letters of Credit. (a) In the event that on the CAM Exchange Date
any Letter of Credit under a Tranche shall be outstanding and undrawn in whole
or in part, or any L/C Disbursement shall not have been reimbursed by the
Company or with the proceeds of a Revolving Borrowing or Swingline Borrowing,
each Lender under such Tranche shall promptly pay over to the Administrative
Agent, in immediately available funds, an amount in US Dollars equal to such
Lender’s Tranche Percentage of such undrawn face amount or (to the extent it has
not already done so) such unreimbursed drawing, as applicable, together with
interest thereon from the CAM Exchange Date to the date on which such amount
shall be paid to the Administrative Agent at the rate that would be applicable
at the time to an ABR Revolving Loan in a principal amount equal to such undrawn
face amount or unreimbursed drawing, as applicable. The Administrative Agent
shall establish a separate account (each, a “Reserve Account”) or accounts for
each Lender for the amounts received with respect to each such Letter of Credit
pursuant to the preceding sentence. The Administrative Agent shall deposit in
each Lender’s Reserve Account such Lender’s CAM Percentage of the amounts
received from the Lenders as provided above. For the purposes of this paragraph,
the US Dollar Equivalent of each Lender’s participation in each Letter of Credit
denominated in an Alternative Currency shall be

 

90



--------------------------------------------------------------------------------

the amount in US Dollars determined by the Administrative Agent to be required
in order for the Administrative Agent to purchase currency in the applicable
Alternative Currency in an amount sufficient to enable it to deposit the actual
amount of such participation in such undrawn Letter of Credit in the applicable
Alternative Currency in such Lender’s Reserve Account. The Administrative Agent
shall have sole dominion and control over each Reserve Account, and the amounts
deposited in each Reserve Account shall be held in such Reserve Account until
withdrawn as provided in paragraph (b), (c), (d) or (e) below. The
Administrative Agent shall maintain records enabling it to determine the amounts
paid over to it and deposited in the Reserve Accounts in respect of each Letter
of Credit and the amounts on deposit in respect of each Letter of Credit
attributable to each Lender’s CAM Percentage. The amounts held in each Lender’s
Reserve Account shall be held as a reserve against the LC Exposures, shall be
the property of such Lender, shall not constitute Loans to or give rise to any
claim of or against any Borrower and shall not give rise to any obligation on
the part of any Borrower to pay interest to such Lender, it being agreed that
the reimbursement obligations in respect of Letters of Credit shall arise only
at such times as drawings are made thereunder, as provided in Section 2.06.

(b) In the event that after the CAM Exchange Date any drawing shall be made in
respect of a Letter of Credit under a Tranche, the Administrative Agent shall,
at the request of the applicable Issuing Bank, withdraw from the Reserve Account
of each Lender under such Tranche any amounts, up to the amount of such Lender’s
CAM Percentage of such drawing or payment, deposited in respect of such Letter
of Credit and remaining on deposit and deliver such amounts to such Issuing Bank
in satisfaction of the reimbursement obligations of the Lenders under such
Tranche under Section 2.06(d) (but not of the Company under Section 2.06(e)). In
the event that any Lender shall default on its obligation to pay over any amount
to the Administrative Agent as provided in this Section 9.02, the applicable
Issuing Bank shall have a claim against such Lender to the same extent as if
such Lender had defaulted on its obligations under Section 2.06(d), but shall
have no claim against any other Lender in respect of such defaulted amount,
notwithstanding the exchange of interests in the Company’s reimbursement
obligations pursuant to Section 9.01. Each other Lender shall have a claim
against such defaulting Lender for any damages sustained by it as a result of
such default, including, in the event that such Letter of Credit shall expire
undrawn, its CAM Percentage of the defaulted amount.

(c) In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, the Administrative Agent shall withdraw from the Reserve Account
of each Lender the amount remaining on deposit therein in respect of such Letter
of Credit and distribute such amount to such Lender.

(d) With the prior written approval of the Administrative Agent (not to be
unreasonably withheld), any Lender may withdraw the amount held in its Reserve
Account in respect of the undrawn amount of any Letter of Credit. Any Lender
making such a withdrawal shall be unconditionally obligated, in the event there
shall subsequently be a drawing under such Letter of Credit, to pay over to the
Administrative Agent, in the currency in which such drawing is denominated, for
the account of the applicable Issuing Bank, on demand, its CAM Percentage of
such drawing or payment.

 

91



--------------------------------------------------------------------------------

(e) Pending the withdrawal by any Lender of any amounts from its Reserve Account
as contemplated by the above paragraphs, the Administrative Agent will, at the
direction of such Lender and subject to such rules as the Administrative Agent
may prescribe for the avoidance of inconvenience, invest such amounts in
customary, highly-rated, short-term investments reasonably acceptable to the
Administrative Agent. Each Lender that has not withdrawn its amounts in its
Reserve Account as provided in paragraph (d) above shall have the right, at
intervals reasonably specified by the Administrative Agent, to withdraw the
earnings on investments so made by the Administrative Agent with amounts in its
Reserve Account and to retain such earnings for its own account.

ARTICLE X

Guarantee

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of such other Borrowers. The Company further agrees that the due and
punctual payment of such Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Obligation.

The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of the Company
hereunder shall not be affected by (a) the failure of any Agent, Issuing Bank or
Lender to assert any claim or demand or to enforce any right or remedy against
any Borrower under the provisions of this Agreement, any other Loan Document or
otherwise; (b) any extension or renewal of any of the Obligations; (c) any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of this Agreement, or any other Loan Document or agreement;
(d) any default, failure or delay, willful or otherwise, in the performance of
any of the Obligations; or (e) any other act, omission or delay to do any other
act which may or might in any manner or to any extent vary the risk of the
Company or otherwise operate as a discharge of a guarantor as a matter of law or
equity or which would impair or eliminate any right of the Company to
subrogation.

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not of collection, and waives any right to require that
any resort be had by any Agent, Issuing Bank or Lender to any balance of any
deposit account or credit on the books of any Agent, Issuing Bank or Lender in
favor of any Borrower or any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise (other than the indefeasible payment in full in cash of the
Obligations).

 

92



--------------------------------------------------------------------------------

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Agent, Issuing Bank or Lender upon the bankruptcy or reorganization of any
Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Agent, Issuing Bank or Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any other Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by any Agent, Issuing Bank
or Lender, forthwith pay, or cause to be paid, to the applicable Agent, Issuing
Bank or Lender in cash an amount equal to the unpaid principal amount of such
Obligations then due, together with accrued and unpaid interest thereon. The
Company further agrees that if payment in respect of any Obligation shall be due
in a currency other than US Dollars and/or at a place of payment other than
New York and if, by reason of any Change in Law, disruption of currency or
foreign exchange markets, war or civil disturbance or other event, payment of
such Obligation in such currency or at such place of payment shall be impossible
or, in the reasonable judgment of any Agent, Issuing Bank or Lender,
disadvantageous to such Agent, Issuing Bank or Lender in any material respect,
then, at the election of the Administrative Agent, the Company shall make
payment of such Obligation in US Dollars (based upon the applicable Exchange
Rate in effect on the date of payment) and/or in New York, and, as a separate
and independent obligation, shall indemnify each Agent, Issuing Bank and Lender
against any losses or reasonable out-of-pocket expenses that it shall sustain as
a result of such alternative payment.

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by such Borrower to the Agents, the Issuing Banks and the
Lenders.

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Obligations.

ARTICLE XI

Miscellaneous

SECTION 11.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to any Borrower, to it c/o YRC Worldwide Inc., 10990 Roe Avenue, Overland
Park, Kansas 66211, Attention of Treasurer (Telecopy No. 913-323-9824);

 

93



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, National
Association, Loan and Agency Services, 1111 Fannin, Floor 10, Houston, Texas
77002, Attention of Alice Telles (Telecopy No. 713-750-2938), with a copy to
JPMorgan Chase Bank, National Association, 270 Park Avenue, Floor 4, New York,
New York 10017, Attention of Robert Kellas (Telecopy No. 212-270-5100);

(iii) if to the Canadian Agent, to it at JPMorgan Chase Bank, National
Association, 200 Bay Street, Floor 18, Toronto, Ontario M5J 2J2, Canada,
Attention of Amanda Vidulich (Telecopy No. 416-981-9128);

(iv) if to the UK Agent, to it at J.P. Morgan Europe Limited, 125 London Wall,
Floor 9, London EC2Y5AJ, United Kingdom, Attention of Lesley Pluck (Telecopy
No. 44 207 7772360);

(v) if to any Issuing Bank, to it at its address (or telecopy number) set forth
in its Issuing Bank Agreement;

(vi) if to the US Tranche Swingline Lender, to it at JPMorgan Chase Bank,
National Association, Loan and Agency Services, 1111 Fannin, Floor 10, Houston,
Texas 77002, Attention of Alice Telles (Telecopy No. 713-750-2938);

(vii) if to the Canadian Tranche Swingline Lender, to it at JPMorgan Chase Bank,
National Association, 200 Bay Street, Floor 18, Toronto, Ontario M5J 2J2,
Canada, Attention of Amanda Vidulich (Telecopy No. 416-981-9128);

(viii) if to the UK Tranche Swingline Lender, to it at J.P. Morgan Europe
Limited, 125 London Wall, Floor 9, London EC2Y5AJ, United Kingdom, Attention of
Lesley Pluck (Telecopy No. 44 207 7772360); and

(ix) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Applicable Agent and the
applicable Lender. Each Agent or the Company may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

94



--------------------------------------------------------------------------------

SECTION 11.02. Waivers; Amendments. (a) No failure or delay by any Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan, acceptance of a Draft or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders or
by the Borrowers and the Administrative Agent with the consent of the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, in each case with the consent of
the Required Lenders; provided that no such agreement shall;

(i) increase any Commitment of any Lender without the written consent of such
Lender,

(ii) reduce the principal amount of any Loan, Acceptance or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby,

(iii) postpone the date of any scheduled payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any amount in respect of
any Acceptance, or any fees payable hereunder, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby (it
being understood that waiver of a mandatory prepayment or mandatory reduction of
the Commitments shall not constitute a postponement or waiver of a scheduled
payment or date of expiration),

(iv) change Section 2.19(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
affected thereby (it being understood that any increase in the total US Tranche
Commitments, Canadian Tranche Commitments or UK Tranche Commitments pursuant to
Section 2.10 shall not be deemed to alter such pro rata sharing of payments),

(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender,

 

95



--------------------------------------------------------------------------------

(vi) release the Company or all or substantially all of the Subsidiary
Guarantors from, or limit or condition, its or their obligations under Article X
or the Subsidiary Guarantee Agreement without the written consent of each
Lender,

(vii) change any provisions of Article IX without the written consent of each
Lender affected thereby, or

(viii) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Tranche differently than those of Lenders holding Loans of any other
Tranche without the written consent of Lenders holding a majority in interest of
the outstanding Loans and unused Commitments of each adversely affected Tranche;

provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of any Agent, any Issuing Bank or any Swingline
Lender hereunder or under any other Loan Document without the prior written
consent of such Agent, such Issuing Bank or such Swingline Lender, as the case
may be, and (B) any waiver, amendment or modification of this Agreement that by
its terms affects the rights or duties under this Agreement of the US Tranche
Lenders (but not the Canadian Tranche Lenders or the UK Tranche Lenders) or the
Canadian Tranche Lenders (but not the US Tranche Lenders or the UK Tranche
Lenders) or the UK Tranche Lenders (but not the US Tranche Lenders or the
Canadian Tranche Lenders) may be effected by an agreement or agreements in
writing entered into by the Company and requisite percentage in interest of the
affected Tranche of Lenders. Notwithstanding the foregoing, any amendment to
this Agreement solely for the purpose of effecting an increase in the total
Commitments in any Tranche pursuant to Section 2.10 may be entered into by the
Company and any other relevant Borrower, the Administrative Agent and any other
Applicable Agent, any Lender that has agreed to increase its Commitment in the
relevant Tranche and any Person that has agreed to become a Lender hereunder and
to have a Commitment in the relevant Tranche.

SECTION 11.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
a single counsel for the Administrative Agent and its Affiliates, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by each
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by any Agent, any Issuing Bank or any Lender,
including the fees, charges and disbursements of a single counsel for the
Agents, the Issuing Bank(s) and the Lenders (and, solely in the event of a
conflict of interest, one additional counsel to the Agents, the Issuing Bank(s)
and the Lenders, taken as a whole), in connection with the enforcement or
protection of its rights in connection with any Loan Document, including its
rights under this Section, or in connection with the Loans made, Acceptances
accepted or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans, Acceptances or Letters of Credit.

 

96



--------------------------------------------------------------------------------

(b) The Company shall indemnify each Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, penalties, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties to the Loan Documents of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
thereby, (ii) any Loan, Acceptance or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability arising out of the operations or
properties of the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of, or breach of the Loan Documents by, such Indemnitee (or any of
its Related Parties) or to the extent that such losses, claims, damages,
liabilities or related expenses result from any disputes solely among the
Indemnitees and not involving the Company or any of its Subsidiaries.

(c) To the extent that the Company fails to pay any amount required to be paid
by it to any Agent, any Issuing Bank or any Swingline Lender under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to such Agent,
such Issuing Bank or such Swingline Lender, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against such
Agent, such Issuing Bank or such Swingline Lender in its capacity as such; and
provided further that payment of any amount by any Lender pursuant to this
clause (c) shall not relieve the Company of its obligation to pay such amount,
and such Lender shall have a claim against the Company for such amount. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum (without duplication) of the total Exposures and unused
Commitments at the time.

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim against any other party hereto (or
its Related Parties), on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan, Acceptance or Letter of Credit or the use of the
proceeds thereof.

 

97



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

SECTION 11.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agents, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Company, provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; and

(C) each Issuing Bank, unless a Term Loan is being assigned.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans (and Acceptances, if applicable) of any Tranche, the amount
of the Commitment or Loans (and Acceptances, if applicable) of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000, or in the case of a
Term Loan, $5,000,000 unless each of the Company and the Administrative Agent
otherwise consent, provided that no such consent of the Company shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Tranche of Commitments or Loans (and Acceptances, if applicable);

 

98



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 unless otherwise agreed by the Administrative
Agent;

(D) the assignee, if it is not already a Lender under the applicable Tranche,
hereby represents and warrants for the benefit of the Borrowers, the Agents and
the Lenders that, as of the date of such assignment, it will comply with
Section 2.18(e) and (f) with respect to withholding tax on payments by the
Borrowers; and

(E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 11.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.16, 2.17, 2.18 and 11.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans, face amount of Acceptances and principal amount of LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrowers, the Agents,
the Issuing Banks and the Lenders may

 

99



--------------------------------------------------------------------------------

treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Company, the other Agents, the Issuing Banks and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.19(d) or 11.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c)(i) Any Lender may, without the consent of any Borrower, any Agent, any
Issuing Bank or any Swingline Lender, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it and the Acceptances accepted by it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Agents, the Issuing Banks and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.02(b) that affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrowers agree
that each Participant shall be entitled to the benefits of Sections 2.16, 2.17
and 2.18 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 11.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.19(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.16, 2.17 or 2.18 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the

 

100



--------------------------------------------------------------------------------

benefits of Section 2.18 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.18(e) and (f) as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 11.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, acceptance of any
Drafts and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document (including any amount in
respect of any Acceptance) is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Revolving Commitments have not expired or
terminated. The provisions of Sections 2.16, 2.17, 2.18 and 11.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit, the Acceptances
and the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

SECTION 11.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

101



--------------------------------------------------------------------------------

SECTION 11.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 11.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Borrower against any of and all the obligations of
such Borrower now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have. Promptly upon the
exercise of any set off rights by any Lender or its Affiliate, such Lender shall
give notice thereof to the Administrative agent and the Borrower; provided that
failure of such Lender to provide such notice shall in no way be deemed a breach
under any provision of this Agreement or any other Loan Document.

SECTION 11.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be binding (subject to appeal as provided by
applicable law) and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that any Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Borrower or its properties
in the courts of any jurisdiction.

(c) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

102



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.01, and each of the Borrowers
hereby appoints the Company as its agent for service of process. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 11.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 11.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 11.12. Confidentiality. Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential) in connection with the
Transactions, (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (with, to the extent permitted by applicable law, prompt
notice thereof to the Company), (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its Obligations, (g) with
the consent of the Company or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to any Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Company. For the purposes of
this Section, “Information” means all information received from the Company
relating to the Company or its business, other than any such information that is
available to any Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Company; provided that, in the case of
information received from the Company after the date hereof, such information is
clearly

 

103



--------------------------------------------------------------------------------

identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 11.13. Conversion of Currencies.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 11.13 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

SECTION 11.14. USA Patriot Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Borrower, which information includes the name and address
of such Borrower and other information that will allow such Lender to identify
such Borrower in accordance with the Act.

[Signature Pages Follow]

 

104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

YRC WORLDWIDE INC., as the Company By   /s/ Todd M. Hacker   Name:   Todd M.
Hacker   Title:   Vice President – Investor Relations and Treasurer REIMER
EXPRESS LINES LTD./REIMER EXPRESS LTEE, as a Canadian Borrower By   /s/ Kenneth
P. Bowman   Name:   Kenneth P. Bowman   Title:   Vice President and Assistant
Secretary YRC LOGISTICS LTD., as a UK Borrower By   /s/ Darren Williams   Name:
  Darren Williams   Title:   Director

Signature Page to Credit Agreement

YRC Worldwide Inc. et al



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent, as a US
Tranche Lender and as US Tranche Swingline Lender By   /s/ Robert P. Kellas
Name:   Robert P. Kellas Title:   Executive Director JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, TORONTO BRANCH, as Canadian Agent, as a Canadian Tranche
Lender and as Canadian Trance Swingline Lender By   /s/ Drew McDonald Name:  
Drew McDonald Title:   Executive Director J. P. MORGAN EUROPE LIMITED, as UK
Agent By   /s/ Ching Loh Name:   Ching Loh Title:   Associate JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, LONDON BRANCH, as a UK Trance Lender and as UK
Tranche Swingline Lender By   /s/ Robert P. Kellas Name:   Robert P. Kellas
Title:   Executive Director BANK OF AMERICA, N.A., as a Syndication Agent and as
a US Tranche Lender By   /s/ Stephen F. O’Sullivan Name:   Stephen F. O’Sullivan
Title:   Senior Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., (CANADA BRANCH), as a Canadian Tranche Lender By   /s/
Medina Sales de Andrade Name:   Medina Sales de Andrade Title:   Vice President
SUNTRUST BANK, as a Syndication Agent and as a US Tranche Lender By   /s/ Kap
Yarbrough Name:   Kap Yarbrough Title:   Vice President US BANK NATIONAL
ASSOCIATION, as a Documentation Agent, as a US Tranche Lender and as a Canadian
Tranche Lender By   /s/ Steve Gibson Name:   Steve Gibson Title:   Senior Vice
President WACHOVIA BANK, NATIONAL ASSOCIATION, as a Documentation Agent, as a US
Tranche Lender and as a UK Tranche Lender By   /s/ Andrew G. Payne Name:  
Andrew G. Payne Title:   Director THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
CHICAGO BRANCH, as a Documentation Agent and as a US Tranche Lender By   /s/
Masakazu Sato Name:   Masakazu Sato Title:   Deputy General Manager LASALLE BANK
NATIONAL ASSOCIATION, as a US Tranche Lender By   /s/ David J. Thomas Name:  
David J. Thomas Title:   Senior Vice President



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND plc, as a US Tranche Lender and as a UK Tranche
Lender By   /s/ Angela Reilly Name:   Angela Reilly Title:   Managing Director
BMO CAPITAL MARKETS FINANCING, INC., as a US Tranche Lender By   /s/ Thad D.
Rasche Name:   Thad D. Rasche Title:   Director BANK OF MONTREAL, as a Canadian
Tranche Lender By   /s/ Ben Ciallella Name:   Ben Ciallella Title:   Vice
President SUMITOMO MITSUI BANKING CORPORATION, as a US Tranche Lender By   /s/
David A. Buck Name:   David A. Buck Title:   Senior Vice President UMB BANK,
n.a., as a US Tranche Lender By   /s/ David A. Proffitt Name:   David A. Profitt
Title:   Senior Vice President TAIWAN BUSINESS BANK, as a US Tranche Lender By  
/s/ Ben Chou Name:   Ben Chou Title:   V.P. & General Manager



--------------------------------------------------------------------------------

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., NEW YORK BRANCH, as a US Tranche
Lender By   /s/ Tsang Pei Hsu Name:   Tsang Pei Hsu Title:   VP & Deputy General
Manager TAIPEI FUBON COMMERCIAL BANK, NEW YORK AGENCY, as a US Tranche Lender By
  /s/ Sophia J. H. Jing Name:   Sophia J. H. Jing Title:   F.V.P. & General
Manager HUA NAN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH, as a US Tranche
Lender By   /s/ Oliver C. H. Hsu Name:   Oliver C. H. Hsu Title:   VP & General
Manager HUA NAN COMMERCIAL BANK, LTD., NEW YORK AGNECY, as a US Tranche Lender
By   /s/ Henry Hsich Name:   Henry Hsich Title:   Assistant Vice President BANK
OF COMMUNICATIONS CO., LTD., NEW YORK BRANCH, as a US Tranche Lender By   /s/
Shelley He Name:   Shelley He Title:   Deputy General Manager



--------------------------------------------------------------------------------

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a US Tranche Lender By  
/s/ Carol Sun Name:   Carol Sun Title:   VP & AGM



--------------------------------------------------------------------------------

SCHEDULES TO

CREDIT AGREEMENT

Schedule 1.01A

Initial Subsidiary Guarantors

Roadway LLC

Roadway Express, Inc.

USF Holland Inc.

Yellow Transportation, Inc.

YRC Mortgages, LLC

YRC Regional Transportation, Inc.



--------------------------------------------------------------------------------

Schedule 1.01B

Mandatory Cost Formulae

 

1. The Mandatory Cost is an addition to the interest rate to compensate UK
Tranche Lenders for the cost of compliance with (a) the requirements of the Bank
of England and/or the Financial Services Authority (or, in either case, any
other authority which replaces all or any of its functions) or (b) the
requirements of the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the UK Agent shall calculate, as a percentage rate, a rate (the “Additional Cost
Rate”) for each UK Tranche Lender, in accordance with the paragraphs set out
below. The Mandatory Cost will be calculated by the UK Agent as a weighted
average of the UK Tranche Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each UK Tranche Lender in the relevant Loan)
and will be expressed as a percentage rate per annum. With respect to a UK
Tranche Swingline Loan, (i) “Interest Period” for purposes of this Schedule
shall be deemed to refer to the term of such UK Tranche Swingline Loan and
(ii) the Mandatory Cost will be calculated with respect only to the UK Tranche
Swingline Lender.

 

3. The Additional Cost Rate for any UK Tranche Lender lending from a Facility
Office in a Participating Member State (as such term is defined by the Loan
Market Association from time to time) will be the percentage notified by that UK
Tranche Lender to the UK Agent. This percentage will be certified by that UK
Tranche Lender in its notice to the UK Agent to be its reasonable determination
of the cost (expressed as a percentage of that UK Tranche Lender’s participation
in all Loans made from that Facility Office) of complying with the minimum
reserve requirements of the European Central Bank in respect of loans made from
that Facility Office.

 

4. The Additional Cost Rate for any UK Tranche Lender lending from a Facility
Office in the United Kingdom will be calculated by the UK Agent as follows:

 

  (a) in relation to a Loan in Pounds Sterling:

LOGO [g59087img003.jpg]

 

  (b) in relation to a Loan in any currency other than Pounds Sterling:

LOGO [g59087img004.jpg]

 



--------------------------------------------------------------------------------

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that UK Tranche Lender is from time to time required
to maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

  B is the percentage rate of interest (excluding any Applicable Rate and the
Mandatory Cost and, if an Event of Default has occurred and is continuing, any
additional rate of interest specified in Section 2.14(c)) payable for the
relevant Interest Period on the Loan.

 

  C is the percentage (if any) of Eligible Liabilities which that UK Tranche
Lender is required from time to time to maintain as interest bearing Special
Deposits with the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the UK
Agent on interest bearing Special Deposits.

 

  E is designed to compensate UK Tranche Lenders for amounts payable under the
Fees Rules and is calculated by the UK Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the UK Agent pursuant
to paragraph 7 below and expressed in Pounds Sterling per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (d) “Reference Banks” means the principal London offices of JPMorgan Chase
Bank and Wachovia Bank, National Association or such other banks as may be
appointed by the UK Agent in consultation with the Company; and

 

  (e) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

- 2 -



--------------------------------------------------------------------------------

7. If requested by the UK Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
UK Agent the rate of charge payable by that Reference Bank to the Financial
Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated for this purpose
by that Reference Bank as being the average of the Fee Tariffs applicable to
that Reference Bank for that financial year) and expressed in Pounds Sterling
per £1,000,000 of the Tariff Base of that Reference Bank.

 

8. Each UK Tranche Lender shall supply any information required by the UK Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each UK Tranche Lender shall supply the following
information on or prior to the date on which it becomes a UK Tranche Lender:

 

  (a) the jurisdiction of its Facility Office; and

 

  (b) any other information that the UK Agent may reasonably require for such
purpose.

Each UK Tranche Lender shall promptly notify the UK Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each UK Tranche Lender for the purpose of A and C above
and the rates of charge of each Reference Bank for the purpose of E above shall
be determined by the UK Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a UK Tranche
Lender notifies the UK Agent to the contrary, each UK Tranche Lender’s
obligations in relation to cash ratio deposits and Special Deposits are the same
as those of a typical bank from its jurisdiction of incorporation with a
Facility Office in the same jurisdiction as its Facility Office.

 

10. The UK Agent shall have no liability to any person if such determination
results in an Additional Cost Rate which over or under compensates any UK
Tranche Lender and shall be entitled to assume that the information provided by
any UK Tranche Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

11. The UK Agent shall distribute the additional amounts received as a result of
the Mandatory Cost to the UK Tranche Lenders on the basis of the Additional Cost
Rate for each UK Tranche Lender based on the information provided by each UK
Tranche Lender and each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the UK Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
UK Tranche Lender shall, in the absence of manifest error, be conclusive and
binding on all parties.

 

- 3 -



--------------------------------------------------------------------------------

13. The Agent may from time to time, after consultation with the Company and the
UK Tranche Lenders, determine and notify to all parties any amendments which are
required to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all parties.

 

- 4 -



--------------------------------------------------------------------------------

SCHEDULE 2.01

Lenders and Commitments

 

LENDER

   US Tranche
Revolving
Commitment    US Tranche
Term Loan
Commitment    Canadian
Tranche
Commitment    UK Tranche
Commitment

JPMorgan Chase Bank, National Association

   $ 108,409,187    $ 19,090,813    $ 0    $ 0

JPMorgan Chase Bank, National Association, Toronto Branch

   $ 0    $ 0    $ 10,000,000    $ 0

JPMorgan Chase Bank, National Association, London Branch

   $ 0    $ 0    $ 0    $ 2,500,000

Bank of America, N.A.

   $ 102,505,435    $ 16,974,565    $ 0    $ 0

Bank of America, N.A. (Canada Branch)

   $ 0    $ 0    $ 5,000,000    $ 0

SunTrust Bank

   $ 107,505,435    $ 16,974,565    $ 0    $ 0

The Bank of Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch

   $ 107,505,435    $ 16,974,565    $ 0    $ 0

US Bank National Association

   $ 102,505,435    $ 16,974,565    $ 5,000,000    $ 0

Wachovia Bank, National Association

   $ 102,505,435    $ 16,974,565    $ 0    $ 5,000,000

LaSalle Bank National Association

   $ 73,409,091    $ 11,590,909    $ 0    $ 0

The Royal Bank of Scotland plc

   $ 70,909,091    $ 11,590,909    $ 0    $ 2,500,000

BMO Capital Markets Financing, Inc.

   $ 38,181,818    $ 6,818,182    $ 0    $ 0

Bank of Montreal

   $ 0    $ 0    $ 5,000,000    $ 0

Sumitomo Mitsui Banking Corporation

   $ 25,909,091    $ 4,090,909    $ 0    $ 0

UMB Bank, n.a.

   $ 21,590,909    $ 3,409,091    $ 0    $ 0

Taiwan Business Bank

   $ 12,954,546    $ 2,045,454    $ 0    $ 0

Mega International Commercial Bank Co., Ltd., New York Branch

   $ 8,636,364    $ 1,363,636    $ 0    $ 0

Taipei Fubon Commercial Bank, New York Agency

   $ 8,636,364    $ 1,363,636    $ 0    $ 0

Hua Nan Commercial Bank, Ltd., Los Angeles Branch

   $ 7,600,000    $ 1,200,000    $ 0    $ 0

Hua Nan Commercial Bank, Ltd., New York Agency

   $ 7,600,000    $ 1,200,000    $ 0    $ 0

Bank of Communications Co., Ltd., New York Branch

   $ 4,318,182    $ 681,818    $ 0    $ 0

Chang Hwa Commercial Bank, Ltd., New York Branch

   $ 4,318,182    $ 681,818    $ 0    $ 0

TOTAL

   $ 915,000,000    $ 150,000,000    $ 25,000,000    $ 10,000,000



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Letters of Credit and Swingline Loans included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:    _________________________ 2.    Assignee:   
_________________________       [and is an Affiliate/Approved Fund of [identify
Lender]1] 3.    Borrowers:    YRC Worldwide Inc. and the UK Borrowers and the
Canadian Borrowers from time to time party to the Credit Agreement

--------------------------------------------------------------------------------

1

Select as applicable.



--------------------------------------------------------------------------------

4.    Administrative Agent:    JPMorgan Chase Bank, National Association, as the
Administrative Agent under the Credit Agreement 5.    Credit Agreement:    The
Credit Agreement dated as of August 17, 2007 among YRC Worldwide Inc., the
Canadian Borrowers party thereto, the UK Borrowers party thereto, the Lenders
party thereto, JPMorgan Chase Bank, National Association, as Administrative
Agent, JPMorgan Chase Bank, National Association, Toronto Branch, as Canadian
Agent, J.P. Morgan Europe Limited, as UK Agent, and the other agents party
thereto 6.    Assigned Interest:   

 

Facility Assigned2

  

Aggregate Amount of
Commitment/Loans for all

Lenders

  

Amount of

Commitment/
Loans Assigned

  

Percentage Assigned

of

Commitment/Loans3

   $    $    %    $    $    %    $    $    %

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title:

 

ASSIGNEE [NAME OF ASSIGNEE] By:       Title:

--------------------------------------------------------------------------------

2

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “US Tranche
Commitment,” “Canadian Tranche Commitment,” “UK Tranche Commitment,” etc.)

 

3

Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------

Consented to and Accepted:

JPMORGAN CHASE BANK,

NATIONAL ASSOCIATION, as

Administrative Agent

By:       Title:

 

[Consented to:]4 YRC WORLDWIDE INC. By:       Title:

--------------------------------------------------------------------------------

4

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is not already a Lender
and will become a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

A-4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B-1

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT

THIS BORROWING SUBSIDIARY AGREEMENT is dated as of [            ], among YRC
WORLDWIDE INC., a Delaware corporation (the “Company”), [Name of Borrowing
Subsidiary], a [                    ] (the “New Borrowing Subsidiary”), and
JPMorgan Chase Bank, National Association, as Administrative Agent (the
“Administrative Agent”).

Reference is hereby made to the Credit Agreement dated as of August 17, 2007 (as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Company, the Canadian Borrowers from time to
time party thereto, the UK Borrowers from time to time party thereto, the
Lenders from time to time party thereto, JPMorgan Chase Bank, National
Association, as Administrative Agent, JPMorgan Chase Bank, National Association,
Toronto Branch, as Canadian Agent, and J.P. Morgan Europe Limited, as UK Agent.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Loans to (and, in the case of
Canadian Borrowers, accept Drafts of) the Canadian Borrowers and the UK
Borrowers, and the Company and the New Borrowing Subsidiary desire that the New
Borrowing Subsidiary become a [Canadian Borrower] [UK Borrower]. Each of the
Company and the New Borrowing Subsidiary represents and warrants that the
representations and warranties of the Company in the Credit Agreement relating
to the New Borrowing Subsidiary and this Agreement are true and correct on and
as of the date hereof, other than representations given as of a particular date,
in which case they shall be true and correct as of that date. [The Company and
the New Borrowing Subsidiary further represent and warrant that the execution,
delivery and performance by the New Borrowing Subsidiary of the transactions
contemplated under this Agreement and the use of any of the proceeds raised in
connection with this Agreement will not contravene or conflict with the
provisions of section 151 of the Companies Act 1985 of England and Wales (as
amended).]1 The Company agrees that the Guarantee of the Company contained in
the Credit Agreement will apply to the Obligations of the New Borrowing
Subsidiary.

Upon execution of this Agreement by each of the Company, the New Borrowing
Subsidiary and the Administrative Agent, the New Borrowing Subsidiary shall be a
party to the Credit Agreement and shall constitute a [“Canadian Borrower”] [“UK
Borrower”] for all purposes thereof, and the New Borrowing Subsidiary hereby
agrees to be bound by all provisions of the Credit Agreement that are applicable
to [Canadian Borrowers] [UK Borrowers].

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

--------------------------------------------------------------------------------

1

To be included only if a New Borrowing Subsidiary will be a UK Borrower.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

YRC WORLDWIDE INC. By:       Name:     Title:   [NAME OF NEW BORROWING
SUBSIDIARY] By:       Name:     Title:   JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as
      Administrative Agent By:       Name:     Title:  

 

B-1-2



--------------------------------------------------------------------------------

EXHIBIT B-2

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

JPMorgan Chase Bank, National Association

as Administrative Agent

for the Lenders referred to below

Loan and Agency Services Group

[1111 Fannin, 8th Floor

Houston, Texas 77002]

Attention: [                    ]

[Date]

Ladies and Gentlemen:

The undersigned, YRC Worldwide Inc. (the “Company”), refers to the Credit
Agreement dated as of August 17, 2007 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the Canadian Borrowers from time to time party thereto, the
UK Borrowers from time to time party thereto, the Lenders from time to time
party thereto, JPMorgan Chase Bank, National Association, as Administrative
Agent, JPMorgan Chase Bank, National Association, Toronto Branch, as Canadian
Agent, and J.P. Morgan Europe Limited, as UK Agent. Capitalized terms used and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

The Company hereby terminates the status of [                            ] (the
“Terminated Borrowing Subsidiary”) as a [Canadian Borrower] [UK Borrower] under
the Credit Agreement. [The Company represents and warrants that no Loans made to
the Terminated Borrowing Subsidiary [and no Acceptances issued in favor of the
Terminated Borrowing Subsidiary] are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid[, all Acceptances issued for the
account of the Terminated Borrowing Subsidiary shall have expired or been
cancelled] and all amounts payable by the Terminated Borrowing Subsidiary in
respect of interest and/or fees (and, to the extent notified by the
Administrative Agent or any Lender, any other amounts payable under the Credit
Agreement) pursuant to the Credit Agreement shall have been paid in full,
provided that the Terminated Borrowing Subsidiary shall not have the right to
make further Borrowings [or request Acceptances] under the Credit Agreement.]



--------------------------------------------------------------------------------

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

Very truly yours, YRC WORLDWIDE INC. By:       Name:     Title:  

 

Copy to:

   JPMorgan Chase Bank, National Association    270 Park Avenue    New York, New
York 10017

 

B-2-2



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

ISSUING BANK AGREEMENT

ISSUING BANK AGREEMENT dated as of [            ], 20    , among YRC WORLDWIDE
INC. (the “Company”), [                    ], as issuing bank (in such capacity,
the “Issuing Bank”), and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, the “Agent”) for the Lenders under the
Credit Agreement dated as of August 17, 2007 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the Canadian Borrowers party thereto, the UK Borrowers party
thereto, the Lenders party thereto, the Agent, JPMorgan Chase Bank, National
Association, Toronto Branch, as Canadian Agent, and J.P. Morgan Europe Limited,
as UK Agent. The parties hereto have entered into this Issuing Bank Agreement in
connection with the Credit Agreement. Each of the capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to such terms
in the Credit Agreement.

SECTION 1. Letter of Credit Commitment. The Issuing Bank hereby agrees to be an
“Issuing Bank” under, and, subject to the terms and conditions hereof and of the
Credit Agreement, to issue Letters of Credit under, the Credit Agreement;
provided, however, that Letters of Credit issued by the Issuing Bank hereunder
shall be subject to the limitations, if any, set forth on Schedule I hereto, in
addition to the limitations set forth in the Credit Agreement.

SECTION 2. Issuance Procedure. In order to request the issuance of a Letter of
Credit hereunder, the Company shall hand deliver, fax, telecopy or transmit via
electronic means (in a form acceptable to the Issuing Bank) a notice (specifying
the information required by Section 2.06(b) of the Credit Agreement) to the
Issuing Bank at its address or telecopy number specified on Schedule I hereto
(or such other address or telecopy number as the Issuing Bank may specify by
notice to the Company), not later than the time of day (local time at such
address) specified on Schedule I hereto prior to the proposed date of issuance
of such Letter of Credit. A copy of such notice shall be sent, concurrently, by
the Company to the Agent in the manner specified for borrowing requests under
the Credit Agreement. Upon receipt of such notice, the Issuing Bank shall
consult the Agent by facsimile or e-mail in order to determine (i) whether the
conditions specified in the last sentence of Section 2.06(b) of the Credit
Agreement will be satisfied in connection with the issuance of such Letter of
Credit and (ii) whether the requested expiration date for such Letter of Credit
complies with Section 2.06(c) of the Credit Agreement.

SECTION 3. Issuing Bank Fees, Interest and Payments. The fronting fee and the
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder (collectively, the
“Issuing Bank Fees”) referred to in Section 2.13(b) of the Credit Agreement,
which are payable to the Issuing Bank in respect of

 

C-1



--------------------------------------------------------------------------------

Letters of Credit issued hereunder, are specified on Schedule I hereto (and such
fees shall be in addition to the Issuing Bank’s customary documentary and
processing charges in connection with the issuance, amendment or transfer of any
Letter of Credit issued hereunder). Each payment of Issuing Bank Fees payable
hereunder shall be made not later than 12:00 (noon), local time at the place of
payment, on the date when due, in immediately available funds, to the account of
the Issuing Bank specified on Schedule I hereto or to such other Lender
specified on Schedule I hereto (or to such other account of the Issuing Bank as
it may specify by notice to the Company).

SECTION 4. Credit Agreement Terms. Notwithstanding any provision hereof which
may be construed to the contrary, it is expressly understood and agreed that
(a) this Agreement is supplemental to the Credit Agreement and is intended to
constitute an Issuing Bank Agreement, as defined therein (and, as such,
constitutes an integral part of the Credit Agreement as though the terms of this
Agreement were set forth in the Credit Agreement), (b) each Letter of Credit
issued hereunder and each LC Disbursement made under any such Letter of Credit
shall constitute a “Letter of Credit” and an “LC Disbursement”, respectively,
for all purposes of the Credit Agreement, and (c) the Issuing Bank’s commitment
to issue Letters of Credit hereunder, and each and every Letter of Credit
requested or issued hereunder, shall in each case be subject to the terms and
conditions and entitled to the benefits of the Credit Agreement.

SECTION 5. Assignment. The Issuing Bank may not assign its commitment to issue
Letters of Credit hereunder without the consent of the Company and prior notice
to the Agent. In the event of an assignment by the Issuing Bank of all its other
interests, rights and obligations under, and pursuant to the terms of, the
Credit Agreement, then the Issuing Bank’s commitment to issue Letters of Credit
hereunder in respect of the Credit Agreement shall terminate unless the Issuing
Bank, the Company and the Agent otherwise agree.

SECTION 6. Notices. All communications and notices hereunder shall be in writing
and shall be delivered by hand or overnight courier service, mailed or sent by
telecopier (a) if to the Company or the Agent, to it as provided in
Section 11.01 of the Credit Agreement and (b) if to the Issuing Bank, to it as
provided in Schedule I hereto.

SECTION 7. Binding Agreement; Assignments. This Agreement and the terms,
covenants and conditions hereof shall bind and inure to the benefit of the
parties hereto and their respective successors and assigns, except that the
Company and the Issuing Bank shall not be permitted to assign this Agreement or
any interest herein without the prior written consent of the other parties to
this Agreement.

SECTION 8. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 9. Survival of Agreement. All covenants, agreements, representations and
warranties made by the Company herein and in the certificates or other
instruments prepared or delivered in connection with this Agreement shall be
considered to have been relied upon by the Issuing Bank and shall survive the
issuance by the Issuing Bank of the Letters of Credit and

 

C-2



--------------------------------------------------------------------------------

shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any of the other Loan Documents is outstanding and unpaid and so
long as the Commitments have not been terminated.

SECTION 10. Severability. Any provision of this Agreement or the Credit
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions, the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.

SECTION 11. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

SECTION 12. Interpretation. To the extent that the terms and conditions of this
Agreement conflict with the terms and conditions of the Credit Agreement, the
terms and conditions of the Credit Agreement shall control.

 

C-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

YRC WORLDWIDE INC. By:       Name:     Title:   [                    ], as
Issuing Bank By:       Name:     Title:  

Accepted:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Agent

By:       Name:     Title:  

 

C-4



--------------------------------------------------------------------------------

Schedule 1 to the

Issuing Bank Agreement

 

Issuing Bank:    [                    ] Issuing Bank’s Address and Telecopy
Number for Notice:   

[                    ]

[                    ]

[                    ]

Fax: [            ]

Commitment to Issue Letters of Credit:    [            ] Time of Day by Which
Notices Must Be Received:    A notice requesting the issuance of a Letter of
Credit must be received by the Issuing Bank by 11:00 a.m. not less than three
Business Days prior to the proposed date of issuance. Issuing Bank Fees:    A
fronting fee equal to [            ]% per annum on the average daily amount of
the LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) with respect to Letters of Credit issued by the Issuing Bank,
payable on the dates specified in Section 2.13(b) of the Credit Agreement.
Issuing Bank’s Account for Payment of Issuing Bank Fees:    [            ] In
addition, the following fees shall be payable under the terms of Section 2.13(b)
of the Credit Agreement.   

Opening Fee

   $ [            ] (plus cost of cable)

Amendment Fee

   $ [            ]

Drawing Fee

   $ [            ]

Other fees specific to the Issuing Bank

   $ [            ]

 

C-5



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SUBSIDIARY GUARANTEE AGREEMENT

THIS SUBSIDIARY GUARANTEE AGREEMENT (this “Guarantee”) is made as of August 17,
2007 by the Subsidiaries of YRC Worldwide Inc., a Delaware corporation (the
“Company”), from time to time signatory hereto (whether as of the date hereof or
pursuant to a supplement in the form of Exhibit A hereto; collectively, the
“Subsidiary Guarantors”) in favor of the Agent (as defined below), for the
benefit of the Lenders (as defined below), under the Credit Agreement referred
to below;

WITNESSETH:

WHEREAS, simultaneously with the execution and delivery of this Guarantee, the
Company, the Canadian borrowers party thereto from time to time (the “Canadian
Borrowers”), the UK borrowers party thereto from time to time (the “UK
Borrowers”, and together with the Company and the Canadian Borrowers, the
“Borrowers”), JPMorgan Chase Bank, National Association, as Administrative Agent
(the “Agent”), JPMorgan Chase Bank, National Association, Toronto Branch, as
Canadian Agent, and J.P. Morgan Europe Limited, as UK Agent, and the lenders
from time to time party thereto (the “Lenders”) are entering into that certain
Credit Agreement dated as of even date herewith (as further amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, the Credit Agreement will provide, subject to the terms and conditions
thereof, for extensions of credit to be made by the Lenders to the Borrowers;

WHEREAS, it is a condition precedent to the Agent and the Lenders executing the
Credit Agreement that each of the Initial Subsidiary Guarantors execute and
deliver this Guarantee whereby each of the Subsidiary Guarantors party hereto
from time to time shall guarantee the payment when due, subject to Section 9
hereof, of all Guaranteed Obligations, as defined below; and

WHEREAS, in consideration of the financial and other support that the Borrowers
have provided, and such financial and other support as the Borrowers may in the
future provide, to the Subsidiary Guarantors, and in order to induce the Lenders
and the Agent to enter into the Credit Agreement, and the Lenders and their
Affiliates to enter into one or more Swap Agreements with the Borrowers, and
because each Subsidiary Guarantor has determined that executing this Guarantee
is in its interest and to its financial benefit, each of the Subsidiary
Guarantors is willing to guarantee the obligations of the Borrowers under the
Credit Agreement, any Applicable Swap Agreement and the other Loan Documents;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

SECTION 1.1. Selected Terms Used Herein.

“Applicable Swap Agreement” is defined in Section 4(ii) below.

“Guaranteed Obligations” is defined in Section 3 below.

“Maximum Liability” is defined in Section 9(a) below.



--------------------------------------------------------------------------------

“Non-Paying Subsidiary Guarantor” is defined in Section 9(c) below.

“Paying Subsidiary Guarantor” is defined in Section 9(c) below.

“Supplemental Guarantee” is defined in Section 21 below.

SECTION 1.2. Terms in Credit Agreement. Capitalized terms used herein but not
defined herein shall have the meaning set forth in the Credit Agreement.

SECTION 2.1. Representations and Warranties. Each of the Subsidiary Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed upon the date of each Borrowing and each issuance, amendment,
renewal or extension of a Letter of Credit under the Credit Agreement) that:

(a) It is a corporation, partnership, limited partnership or limited liability
company (i) incorporated or organized, as the case may be, validly existing and
(to the extent such concept applies to such entity) in good standing under the
laws of its jurisdiction of incorporation or organization and (ii) has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except where the failure to maintain such authority could
not reasonably be expected to result in a Material Adverse Effect.

(b) It has the power and authority and legal right to execute and deliver this
Guarantee and to perform its obligations hereunder. The execution and delivery
by it of this Guarantee and the performance of its obligations hereunder have
been duly authorized by proper corporate, partnership, limited partnership or
limited liability company proceedings, and this Guarantee constitutes a legal,
valid and binding obligation of such Subsidiary Guarantor enforceable against it
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(c) Neither the execution and delivery by it of this Guarantee, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on it or any of its subsidiaries
or (ii) its articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating or other management agreement, as the case may be, or (iii) the
provisions of any indenture, material instrument or material agreement to which
it or any of its subsidiaries is a party or is subject, or by which it, or its
property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
property of such Subsidiary Guarantor or a subsidiary thereof pursuant to the
terms of any such indenture, material instrument or material agreement, except
in the case of clause (i) at any time after the Effective Date, to the extent
such violations could not reasonably be expected to have a Material Adverse
Effect. No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by it or any of its
subsidiaries, is required to be obtained by it or any of its subsidiaries in
connection with the execution and delivery of this Guarantee or the performance
by it of its obligations hereunder or the legality, validity, binding effect or
enforceability of this Guarantee, except to the extent failure to do so could
not reasonably be expected to have a Material Adverse Effect.

SECTION 2.2. Covenants. Each of the Subsidiary Guarantors covenants that, so
long as any Lender has any Commitment outstanding under the Credit Agreement or
any of the Guaranteed Obligations shall remain unpaid, that it will, and, if
necessary, will enable the Borrowers to, fully comply with those covenants and
agreements set forth in the Credit Agreement.

 

2



--------------------------------------------------------------------------------

SECTION 3. The Guarantee. Subject to Section 9 hereof, each of the Subsidiary
Guarantors hereby absolutely and unconditionally guarantees, as primary obligor
and not as surety, the full and punctual payment (whether at stated maturity,
upon acceleration or early termination or otherwise, and at all times
thereafter) and performance of the Obligations, including without limitation any
such Obligations incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, whether or not allowed or
allowable in such proceeding (collectively, subject to the provisions of
Section 9 hereof, being referred to collectively as the “Guaranteed
Obligations”). Upon failure by the Borrowers to pay punctually any such amount,
each of the Subsidiary Guarantors agrees that it shall forthwith on demand pay
to the Agent for the benefit of the Lenders and, if applicable, their
Affiliates, the amount not so paid at the place and in the manner specified in
the Credit Agreement, the relevant Applicable Swap Agreement or the relevant
Loan Document, as the case may be. This Guarantee is a guarantee of payment and
not of collection. Each of the Subsidiary Guarantors waives any right to require
the Lender to sue any of the Borrowers, any other guarantor, or any other person
obligated for all or any part of the Guaranteed Obligations, or otherwise to
enforce its payment against any collateral securing all or any part of the
Guaranteed Obligations.

SECTION 4. Guarantee Unconditional. Subject to Section 9 hereof, the obligations
of each of the Subsidiary Guarantors hereunder shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:

(i) any extension, renewal, settlement, compromise, waiver or release (other
than a release obtained in connection with the indefeasible payment in full of
the Guaranteed Obligations) in respect of any of the Guaranteed Obligations, by
operation of law or otherwise, or any obligation of any other guarantor of any
of the Guaranteed Obligations, or any default, failure or delay, willful or
otherwise, in the payment or performance of the Guaranteed Obligations;

(ii) any modification or amendment of or supplement to the Credit Agreement, any
Swap Agreement evidencing any of the Guaranteed Obligations (each, an
“Applicable Swap Agreement”) or any other Loan Document;

(iii) any release, nonperfection or invalidity of any direct or indirect
security for any obligation of any of the Borrowers under the Credit Agreement,
any Applicable Swap Agreement, any other Loan Document, or any obligations of
any other guarantor of any of the Guaranteed Obligations, or any action or
failure to act by the Agent, any Lender or any Affiliate of any Lender with
respect to any collateral securing all or any part of the Guaranteed
Obligations;

(iv) any change in the corporate existence, structure or ownership of any of the
Borrowers or any other guarantor of any of the Guaranteed Obligations, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
of the Borrowers, or any other guarantor of the Guaranteed Obligations, or its
assets or any resulting release or discharge of any obligation of any of the
Borrowers, or any other guarantor of any of the Guaranteed Obligations;

(v) the existence of any claim, setoff or other rights which the Subsidiary
Guarantors may have at any time against any of the Borrowers, any other
guarantor of any of the Guaranteed Obligations, the Agent, any Lender or any
other Person, whether in connection herewith or any unrelated transactions;

 

3



--------------------------------------------------------------------------------

(vi) any invalidity or unenforceability relating to or against any of the
Borrowers, or any other guarantor of any of the Guaranteed Obligations, for any
reason related to the Credit Agreement, any Applicable Swap Agreement, any other
Loan Document, or any provision of applicable law or regulation purporting to
prohibit the payment by any of the Borrowers, or any other guarantor of the
Guaranteed Obligations, of the principal of or interest on any promissory note
or any other amount payable by any of the Borrowers under the Credit Agreement,
any Applicable Swap Agreement or any other Loan Document; or

(vii) any other act or omission to act or delay of any kind by any of the
Borrowers, any other guarantor of the Guaranteed Obligations, the Agent, any
Lender or any other Person or any other circumstance whatsoever which might, but
for the provisions of this paragraph, constitute a legal or equitable discharge
(other than a release obtained in connection with the indefeasible payment in
full of the Guaranteed Obligations) of any Subsidiary Guarantor’s obligations
hereunder.

SECTION 5. Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. Each Subsidiary Guarantor’s obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been
indefeasibly paid in full, the Commitments under the Credit Agreement shall have
terminated or expired and the obligations under all Applicable Swap Agreements
have terminated or expired or substitute credit shall have been provided to the
applicable counterparty in a manner and amount as agreed between the Company and
the applicable counterparty. If at any time any payment of the principal of or
interest on any promissory note or any other amount payable by any of the
Borrowers or any other party under the Credit Agreement, any Applicable Swap
Agreement or any other Loan Document is rescinded or must be otherwise restored
or returned upon the insolvency, bankruptcy or reorganization of any of the
Borrowers or otherwise, each Subsidiary Guarantor’s obligations hereunder with
respect to such payment shall be reinstated as though such payment had been due
but not made at such time.

SECTION 6. Waivers. Each of the Subsidiary Guarantors irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any of the Borrowers,
any other guarantor of any of the Guaranteed Obligations, or any other Person.

SECTION 7. Subrogation. Each of the Subsidiary Guarantors hereby agrees not to
assert any right, claim or cause of action, including, without limitation, a
claim for subrogation, reimbursement, indemnification or otherwise, against any
of the Borrowers arising out of or by reason of this Guarantee or the
obligations hereunder, including, without limitation, the payment or securing or
purchasing of any of the Guaranteed Obligations by any of the Subsidiary
Guarantors unless and until the Guaranteed Obligations are indefeasibly paid in
full, any commitment to lend under the Credit Agreement and any other Loan
Documents is terminated and the obligations under all Applicable Swap Agreements
have terminated or expired.

SECTION 8. Stay of Acceleration. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any of the Borrowers, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, any Applicable Swap
Agreement or any other Loan Document shall nonetheless be payable by each of the
Subsidiary Guarantors hereunder forthwith on demand by the Agent made at the
request of the Required Lenders.

SECTION 9. Limitation on Obligations. (a) The provisions of this Guarantee are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the

 

4



--------------------------------------------------------------------------------

obligations of any Subsidiary Guarantor under this Guarantee would otherwise be
held or determined to be avoidable, invalid or unenforceable on account of the
amount of such Subsidiary Guarantor’s liability under this Guarantee, then,
notwithstanding any other provision of this Guarantee to the contrary, the
amount of such liability shall, without any further action by the Subsidiary
Guarantors, the Agent or any Lender, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant
Subsidiary Guarantor’s “Maximum Liability”). This Section 9(a) with respect to
the Maximum Liability of the Subsidiary Guarantors is intended solely to
preserve the rights of the Agent hereunder to the maximum extent not subject to
avoidance under applicable law, and neither the Subsidiary Guarantor nor any
other person or entity shall have any right or claim under this Section 9(a)
with respect to the Maximum Liability, except to the extent necessary so that
the obligations of the Subsidiary Guarantor hereunder shall not be rendered
voidable under applicable law.

(b) Each of the Subsidiary Guarantors agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each
Subsidiary Guarantor, and may exceed the aggregate Maximum Liability of all
other Subsidiary Guarantors, without impairing this Guarantee or affecting the
rights and remedies of the Agent hereunder. Nothing in this Section 9(b) shall
be construed to increase any Subsidiary Guarantor’s obligations hereunder beyond
its Maximum Liability.

(c) In the event any Subsidiary Guarantor (a “Paying Subsidiary Guarantor”)
shall make any payment or payments under this Guarantee or shall suffer any loss
as a result of any realization upon any collateral granted by it to secure its
obligations under this Guarantee, each other Subsidiary Guarantor (each a
“Non-Paying Subsidiary Guarantor”) shall contribute to such Paying Subsidiary
Guarantor an amount equal to such Non-Paying Subsidiary Guarantor’s “Pro Rata
Share” of such payment or payments made, or losses suffered, by such Paying
Subsidiary Guarantor. For the purposes hereof, each Non-Paying Subsidiary
Guarantor’s “Pro Rata Share” with respect to any such payment or loss by a
Paying Subsidiary Guarantor shall be determined as of the date on which such
payment or loss was made by reference to the ratio of (i) such Non-Paying
Subsidiary Guarantor’s Maximum Liability as of such date (without giving effect
to any right to receive, or obligation to make, any contribution hereunder) or,
if such Non-Paying Subsidiary Guarantor’s Maximum Liability has not been
determined, the aggregate amount of all monies received by such Non-Paying
Subsidiary Guarantor from the Borrowers after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Subsidiary Guarantors hereunder (including such Paying Subsidiary Guarantor)
as of such date (without giving effect to any right to receive, or obligation to
make, any contribution hereunder), or to the extent that a Maximum Liability has
not been determined for any Subsidiary Guarantors, the aggregate amount of all
monies received by such Subsidiary Guarantors from the Borrowers after the date
hereof (whether by loan, capital infusion or by other means). Nothing in this
Section 9(c) shall affect any Subsidiary Guarantor’s several liability for the
entire amount of the Guaranteed Obligations (up to such Subsidiary Guarantor’s
Maximum Liability). Each of the Subsidiary Guarantors covenants and agrees that
its right to receive any contribution under this Guarantee from a Non-Paying
Subsidiary Guarantor shall be subordinate and junior in right of payment to all
the Guaranteed Obligations. The provisions of this Section 9(c) are for the
benefit of both the Agent and the Subsidiary Guarantors and may be enforced by
any one, or more, or all of them in accordance with the terms hereof.

SECTION 10. Application of Payments. All payments received by the Agent
hereunder shall be applied by the Agent to payment of the Guaranteed Obligations
in the following order unless a court of competent jurisdiction shall otherwise
direct:

(a) FIRST, to payment of all costs and expenses of the Agent incurred in
connection with the collection and enforcement of the Guaranteed Obligations or
of any security interest granted to the Agent in connection with any collateral
securing the Guaranteed Obligations;

 

5



--------------------------------------------------------------------------------

(b) SECOND, to payment of that portion of the Guaranteed Obligations
constituting accrued and unpaid interest and fees, pro rata among the Lenders
and their Affiliates in accordance with the amount of such accrued and unpaid
interest and fees owing to each of them;

(c) THIRD, to payment of the principal of the Guaranteed Obligations and the net
early termination payments then due under any Applicable Swap Agreement and
unpaid from any Borrower to any of the Lenders or their Affiliates, pro rata
among the Lenders and their Affiliates in accordance with the amount of such
principal and such net early termination payments then due and unpaid owing to
each of them; and

(d) FOURTH, to payment of any Guaranteed Obligations (other than those listed
above) pro rata among those parties to whom such Guaranteed Obligations are due
in accordance with the amounts owing to each of them.

SECTION 11. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Section 11.01 of the Credit
Agreement with respect to the Agent at its notice address therein and with
respect to any Subsidiary Guarantor, in care of the Company at the address of
the Company set forth in the Credit Agreement or such other address or telecopy
number as such party may hereafter specify for such purpose by notice to the
Agent in accordance with the provisions of such Section 11.01 of the Credit
Agreement. Except as otherwise provided in this Guarantee, all such
communications shall be deemed to have been duly given when transmitted by
telecopier, or personally delivered or, in the case of a mailed notice sent by
certified mail return-receipt requested, on the date set forth on the receipt
(provided, that any refusal to accept any such notice shall be deemed to be
notice thereof as of the time of any such refusal), in each case given or
addressed as aforesaid.

SECTION 12. No Waivers. No failure or delay by the Agent or any Lenders in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies provided in this Guarantee, the Credit Agreement, any
Applicable Swap Agreement and the other Loan Documents shall be cumulative and
not exclusive of any rights or remedies provided by law.

SECTION 13. No Duty to Advise. Each of the Subsidiary Guarantors assumes all
responsibility for being and keeping itself informed of each Borrower’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that each of the Subsidiary Guarantors assumes and incurs
under this Guarantee, and agrees that neither the Agent nor any Lender has any
duty to advise any of the Subsidiary Guarantors of information known to it
regarding those circumstances or risks.

SECTION 14. Successors and Assigns. This Guarantee is for the benefit of the
Agent and the Lenders and their respective successors and permitted assigns and
in the event of an assignment of any amounts payable under the Credit Agreement,
any Applicable Swap Agreement or the other Loan Documents, the rights hereunder,
to the extent applicable to the indebtedness so assigned, shall be transferred
with such indebtedness. This Guarantee shall be binding upon each of the
Subsidiary Guarantors and their respective successors and permitted assigns.

SECTION 15. Changes in Writing. Neither this Guarantee nor any provision hereof
may be changed, waived, discharged or terminated orally, but only in writing
signed by each of the Subsidiary Guarantors and the Agent with the consent of
the Required Lenders.

 

6



--------------------------------------------------------------------------------

SECTION 16. Costs of Enforcement. Each of the Subsidiary Guarantors agrees to
pay all costs and expenses including, without limitation, all court costs and
attorneys’ fees (limited to a single counsel for the Agent, the Lenders and the
Affiliates of the Lenders (and, solely in the event of a conflict of interest,
one additional counsel to the Agent, the Lenders and the Affiliates of the
Lenders, taken as a whole)) and expenses paid or incurred by the Agent or any
Lender or any Affiliate of any Lender in endeavoring to collect all or any part
of the Guaranteed Obligations from, or in prosecuting any action against, the
Borrowers, the Subsidiary Guarantors or any other guarantor of all or any part
of the Guaranteed Obligations.

SECTION 17. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.
THIS GUARANTEE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND FOR PURPOSES
OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS GUARANTEE
(INCLUDING, WITHOUT LIMITATION, ANY OF THE OTHER LOAN DOCUMENTS) OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH ANY OF THEM MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN
SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE SUBSIDIARY GUARANTORS, AND
THE AGENT AND THE LENDERS ACCEPTING THIS GUARANTEE, HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTEE OR THE TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 18. Taxes. etc. All payments required to be made by any of the
Subsidiary Guarantors hereunder shall be made without setoff or counterclaim and
free and clear of and without deduction or withholding for or on account of, any
present or future taxes, levies, imposts, duties or other charges of whatsoever
nature imposed by any government or any political or taxing authority thereof
(but excluding Excluded Taxes), provided, however, that if any of the Subsidiary
Guarantors is required by law to make such deduction or withholding, such
Subsidiary Guarantor shall forthwith (i) pay to the Agent or any Lender, as
applicable, such additional amount as results in the net amount received by the
Agent or any Lender, as applicable, equaling the full amount which would have
been received by the Agent or any Lender, as applicable, had no such deduction
or withholding been made, (ii) pay the full amount deducted to the relevant
authority in accordance with applicable law, and (iii) furnish to the Agent or
any Lender, as applicable, certified copies of official receipts evidencing
payment of such withholding taxes as soon as practicable after such payment is
made.

SECTION 19. Setoff. Without limiting the rights of the Agent or the Lenders
under applicable law, if all or any part of the Guaranteed Obligations is then
due, but solely owing to the occurrence and continuance of an Event of Default,
then each Subsidiary Guarantor authorizes the Agent and the Lenders to apply any
sums standing to the credit of such Subsidiary Guarantor with the Agent or any
Lender or any Affiliate of the Agent or any Lender toward the payment of the
Guaranteed Obligations.

SECTION 20. Foreign Currency. The specification of payment in a specific
currency at a specific place and time pursuant to the Credit Agreement, any
Applicable Swap Agreement or any other Loan Document is essential. That currency
or those currencies are also the currency of account and

 

7



--------------------------------------------------------------------------------

payment under this Guarantee. If any Subsidiary Guarantor is unable for any
reason to effect payment of a specific currency (other than United States
currency) as required by the preceding sentence or if any Subsidiary Guarantor
defaults in the payment when due of any payment of a specific currency (other
than United States currency) under this Guarantee, the Agent may, at its option,
require such payment to be made to the Agent’s principal office in the
equivalent amount in United States currency at the Agent’s then current selling
rate for electronic transfers of that currency to the place or places where the
Guaranteed Obligations were payable. In the event that any payment, whether
pursuant to a judgment or otherwise, does not result in payment of the amount of
currency due under this Guarantee, upon conversion to the currency of account
and transfer to the place specified for payment, the Agent and the Lenders have
an independent cause of action against the Subsidiary Guarantors for the
deficiency.

SECTION 21. Supplemental Guarantors. Pursuant to Section 5.09 of the Credit
Agreement, additional Subsidiaries of the Company shall become obligated as
Subsidiary Guarantors hereunder (each as fully as though an original signatory
hereto) by executing and delivering to the Agent a supplemental guarantee in the
form of Exhibit A attached hereto (with blanks appropriately filled in, each a
“Supplemental Guarantee”), together with such additional supporting
documentation required pursuant to Section 5.09 of the Credit Agreement.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Subsidiary Guarantors has caused this Guarantee
to be duly executed by its authorized officer as of the day and year first above
written.

 

[SUBSIDIARY GUARANTORS TO COME] By:     Name:   Title:  

Signature Page to

Subsidiary Guarantee Agreement



--------------------------------------------------------------------------------

Accepted and agreed to as of

the day and year first above written.

JPMORGAN CHASE BANK,

NATIONAL ASSOCIATION,
as Administrative Agent

By:       Name:   Title:

Signature Page to

Subsidiary Guarantee Agreement



--------------------------------------------------------------------------------

EXHIBIT A

SUPPLEMENTAL GUARANTEE

[Date]

JPMorgan Chase Bank, National Association, as Agent

Ladies and Gentlemen:

Reference is hereby made to (i) that certain Credit Agreement, dated as of
August 17, 2007, among YRC Worldwide, Inc., the Canadian Borrowers from time to
time parties thereto, the UK Borrowers from time to time parties thereto, the
lenders from time to time parties thereto (the “Lenders”), JPMorgan Chase Bank,
National Association, as Administrative Agent (the “Agent”), JPMorgan Chase
Bank, National Association, Toronto Branch, as Canadian Agent, and J.P. Morgan
Europe Limited, as UK Agent (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) and (ii) that
certain Subsidiary Guarantee Agreement, dated as of August 17, 2007, executed
and delivered by the Subsidiary Guarantors parties thereto in favor of the Agent
for the benefit of the Lenders (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Guarantee”). Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the respective meanings provided therein.

In accordance with Section 5.09 of the Credit Agreement and Section 21 of the
Guarantee, the undersigned, [NEW GUARANTOR], a [corporation/limited liability
company/partnership] organized under the laws of [                    ], hereby
elects to be a “Subsidiary Guarantor” for all purposes of the Credit Agreement
and the Guarantee, effective from the date hereof.

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Subsidiary Guarantor under, and to be bound
in all respects by the terms of, the Guarantee, to the same extent and with the
same force and effect as if the undersigned were a direct signatory thereto.

This Supplemental Guarantee shall be construed in accordance with and governed
by the internal laws of the State of New York.

IN WITNESS WHEREOF, this Supplemental Guarantee has been duly executed by the
undersigned as of the ____ day of _______, ____.

 

[NEW GUARANTOR] By:       Name:   Title: